Exhibit 10.1

 

MASTER REPURCHASE AGREEMENT

(for Pulte Mortgage LLC)

dated as of May 15, 2009

among

COMERICA BANK,

as Agent, Co-Lead Arranger and a Buyer,

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Co-Lead Arranger and a Buyer

THE OTHER BUYERS PARTY HERETO

and

PULTE MORTGAGE LLC, as Seller



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

MASTER REPURCHASE AGREEMENT    1 1    APPLICABILITY AND DEFINED TERMS    1   

1.1.

   Applicability    1   

1.2.

   Defined Terms    2 2    THE BUYERS’ COMMITMENTS    28   

2.1.

   The Buyers’ Commitments to Purchase    28   

2.2.

   Expiration or Termination of the Commitments    29   

2.3.

   Request for Increase in Maximum Aggregate Commitment    29   

2.4.

   Swing Line Facility    29   

2.5.

   Swing Line Transactions    29   

2.6.

   Optional Reduction or Termination of Buyers’ Commitments    32 3   
INITIATION; TERMINATION.    32   

3.1.

   Seller Request; Agent Confirmation    32   

3.2.

   Request/Confirmation    33   

3.3.

   Transaction Termination; Purchase Price Decrease    33   

3.4.

   Place for Payments of Repurchase Prices    34   

3.5.

   Withdrawals from and Credits to Operating Account    34   

3.6.

   Transfer of Existing Mortgage Loan Portfolio    34   

3.7.

   Special Terms Applicable to the Existing Mortgage Loan Portfolio    35   

3.8.

   Delivery of Additional Mortgage Loans    36   

3.9.

   Application of Purchase Price Decreases and Repurchase Price Payments    36
  

3.10.

   Defaulting Buyers    36 4   

TRANSACTION LIMITS AND SUBLIMITS

   38   

4.1.

   Transaction Limits    38   

4.2.

   Transaction Sublimits    39   

4.3.

   Compliance    39 5   

PRICE DIFFERENTIAL

   39   

5.1.

   Pricing Rate    39   

5.2.

   Pricing Rate for Default Pricing Rate Purchased Loans    40   

5.3.

   Price Differential Payment Due Dates    40 6   

MARGIN MAINTENANCE

   40   

6.1.

   Margin Deficit    40   

6.2.

   Margin Call Deadline    41   

6.3.

   Application of Cash    41   

6.4.

   Increased Cost    41   

6.5.

   Capital Adequacy    42   

6.6.

   Eligible Loans Report    42   

6.7.

   Provisions Relating to Daily Adjusting LIBOR Rate    42

 

-i-



--------------------------------------------------------------------------------

7   

TAXES

   43   

7.1.

  

Payments to be Free of Taxes; Withholding

   43   

7.2.

  

Other Taxes

   44   

7.3.

  

Taxes Indemnity

   44   

7.4.

  

Receipt

   44   

7.5.

  

Non-Exempt Buyer

   44   

7.6.

  

If Buyer Fails to Provide Form

   46   

7.7.

  

Refunds

   46   

7.8.

  

Survival

   46 8   

INCOME AND ESCROW PAYMENTS; CONTROL

   47   

8.1.

  

Income and Escrow Payments

   47   

8.2.

  

Income and Escrow Accounts

   47   

8.3.

  

Income and Escrow Accounts after Default

   47 9   

FACILITY FEE; AGENT’S FEE

   47   

9.1.

  

Facility Fee

   47   

9.2.

  

Agent’s Fee

   48 10   

SECURITY INTEREST; LICENSE

   48   

10.1.

  

Intent of the Parties

   48   

10.2.

  

Remedies

   50 11   

SUBSTITUTION

   51   

11.1.

  

Seller May Substitute Other Mortgage Loans with Notice to and Approval of Agent

   51   

11.2.

  

Payment to Accompany Substitution

   52 12   

PAYMENT AND TRANSFER

   52   

12.1.

  

Immediately Available Funds; Notice to Custodian

   52   

12.2.

  

Payments to the Agent

   52   

12.3.

  

If Payment Not Made When Due

   52   

12.4.

  

Payments Valid and Effective

   53   

12.5.

  

Pro Rata Distribution of Payments

   53 13   

SEGREGATION OF DOCUMENTS RELATING TO PURCHASED LOANS

   53 14   

CONDITIONS PRECEDENT

   53   

14.1.

  

Initial Purchase

   53   

14.2.

  

Each Purchase

   55 15   

REPRESENTATIONS, WARRANTIES AND COVENANTS

   57   

15.1.

  

Buyers, Agent and Seller Representations

   57   

15.2.

  

Additional Seller Representations

   57   

15.3.

  

Special Representations Relating to the Purchased Loans

   62   

15.4.

  

Representations and Warranties Relating to Specific Transactions

   62   

15.5.

  

Survival

   63

 

-ii-



--------------------------------------------------------------------------------

16   

AFFIRMATIVE COVENANTS

   63   

16.1.

  

Office of Foreign Assets Control and USA Patriot Act

   63   

16.2.

  

Financial Statements

   64   

16.3.

  

Financial Statements Will Be Accurate

   65   

16.4.

  

Other Reports

   65   

16.5.

  

Maintain Existence and Statuses; Conduct of Business

   66   

16.6.

  

Compliance with Applicable Laws

   66   

16.7.

  

Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller

   66   

16.8.

  

Notice of Suits, Etc.

   68   

16.9.

  

Payment of Taxes, Etc.

   69   

16.10.

  

Insurance; Fidelity Bond

   69   

16.11.

  

[Reserved.]

   70   

16.12.

  

Subordination of Certain Indebtedness

   70   

16.13.

  

Certain Debt to Remain Unsecured

   70   

16.14.

  

Promptly Correct Escrow Imbalances

   70   

16.15.

  

MERS Covenants

   70   

16.16.

  

Special Affirmative Covenants Concerning Purchased Loans

   71   

16.17.

  

Coordination with Other Lenders/Repo Purchasers and Their Custodians

   72 17   

NEGATIVE COVENANTS

   72   

17.1.

  

No Merger

   72   

17.2.

  

Limitation on Debt and Contingent Indebtedness

   72   

17.3.

  

Business

   73   

17.4.

  

Liquidations, Dispositions of Substantial Assets

   73   

17.5.

  

Loans, Advances, and Investments

   73   

17.6.

  

Use of Proceeds

   74   

17.7.

  

Transactions with Affiliates

   74   

17.8.

  

Liens

   74   

17.9.

  

ERISA Plans

   74   

17.10.

  

Change of Principal Office

   74   

17.11.

  

Distributions

   75   

17.12.

  

Financial Covenants

   75   

17.13.

  

Limitations on Payments of Certain Debt

   76   

17.14.

  

No Changes in Accounting Practices or Fiscal Year

   76 18   

EVENTS OF DEFAULT; EVENT OF TERMINATION

   76   

18.1.

  

Events of Default

   76   

18.2.

  

Transaction Termination

   78   

18.3.

  

Termination by the Agent

   79   

18.4.

  

Remedies

   79   

18.5.

  

Liability for Expenses and Damages

   80   

18.6.

  

Liability for Interest

   80   

18.7.

  

Other Rights

   80   

18.8.

  

Seller’s Repurchase Rights

   80   

18.9.

  

Sale of Purchased Loans

   80

 

-iii-



--------------------------------------------------------------------------------

19   

SERVICING OF THE PURCHASED LOANS

   81   

19.1.

  

Servicing Released Basis

   81   

19.2.

  

Servicing and Subservicing

   81   

19.3.

  

Escrow Payments

   81   

19.4.

  

Escrow and Income after Event of Default

   81   

19.5.

  

Servicing Records

   82   

19.6.

  

Subservicer Instruction Letter

   82   

19.7.

  

Termination of Servicing

   82   

19.8.

  

Notice from Seller

   83   

19.9.

  

Seller Remains Liable

   83   

19.10.

  

Backup Servicer

   83   

19.11.

  

Successor Servicer

   84 20   

PAYMENT OF EXPENSES; INDEMNITY

   84   

20.1.

  

Expenses

   84   

20.2.

  

Indemnity

   85 21   

SINGLE AGREEMENT

   85 22   

RELATIONSHIPS AMONG THE AGENT AND THE BUYERS

   86   

22.1.

  

Appointment of Agent

   86   

22.2.

  

Scope of Agent’s Duties

   86   

22.3.

  

Limitation on Duty to Disclose

   87   

22.4.

  

Authority of Agent to Enforce this Agreement

   87   

22.5.

  

Agent in its Individual Capacity

   87   

22.6.

  

Actions Requiring All Buyers’ Consent

   88   

22.7.

  

Actions Requiring Required Buyers’ Consent

   89   

22.8.

  

Agent’s Discretionary Actions

   89   

22.9.

  

Buyers’ Cooperation

   89   

22.10.

  

Buyers’ Sharing Arrangement

   90   

22.11.

  

Buyers’ Acknowledgment

   90   

22.12.

  

Agent Market Value Determinations

   91   

22.13.

  

Agent’s Duty of Care, Express Negligence Waiver and Release

   91   

22.14.

  

Calculations of Shares of Principal and Other Sums

   92   

22.15.

  

Successor Agent

   92   

22.16.

  

Merger of the Agent

   93   

22.17.

  

Participation; Assignment by Buyers

   93   

22.18.

  

The Agent and the Buyers are the only Beneficiaries of this Section

   96   

22.19.

  

Knowledge of Default

   96   

22.20.

  

No Reliance on Agent’s Customer Identification Program

   96   

22.21.

  

Other Titles

   97 23   

NOTICES AND OTHER COMMUNICATIONS; ELECTRONIC TRANSMISSIONS

   97 24   

MISCELLANEOUS

   100   

24.1.

  

Further Assurances

   100   

24.2.

  

Agent as Attorney in Fact

   100

 

-iv-



--------------------------------------------------------------------------------

  

24.3.

  

Wires to Seller

   100   

24.4.

  

Wires to Agent

   100   

24.5.

  

Receipt; Available Funds

   100   

24.6.

  

Privacy of Customer Information

   100 25   

ENTIRE AGREEMENT; SEVERABILITY

   101 26   

NON-ASSIGNABILITY; TERMINATION

   101   

26.1.

  

Limited Assignment

   101   

26.2.

  

Remedies Exception

   102   

26.3.

  

Agreement Termination

   102 27   

COUNTERPARTS

   102 28   

GOVERNING LAW, JURISDICTION AND VENUE

   102 29   

WAIVER OF JURY TRIAL

   103 30   

RELATIONSHIP OF THE PARTIES

   103 31   

NO WAIVERS, ETC

   104 32   

USE OF EMPLOYEE PLAN ASSETS

   104   

32.1.

  

Prohibited Transactions

   104   

32.2.

  

Audited Financial Statements Required

   104   

32.3.

  

Representations

   104 33   

INTENT

   104   

33.1.

  

Transactions are Repurchase Agreements and Securities Contracts

   104   

33.2.

  

Contractual Rights, Etc.

   105   

33.3.

  

FDIA

   105   

33.4.

  

Master Netting Agreement

   105 34   

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

   105   

34.1.

  

Parties not Protected by SIPA or Insured by FDIC or NCUSIF

   105   

34.2.

  

SIPA Does Not Protect Government Securities Broker or Dealer Counterparty

   105   

34.3.

  

Transaction Funds Are Not Insured Deposits

   106 35   

USA PATRIOT ACT NOTIFICATION

   106

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Request/Confirmation Exhibit B    Form of Compliance
Certificate Exhibit C    List of Subsidiaries of the Seller as of the Effective
Date Exhibit D    Form of Corporation Tax Treatment Certificate Exhibit E   
Form of Assignment and Assumption Schedule AI    Approved Investors Schedule AR
   Authorized Seller Representatives List Effective as of May 15, 2009 Schedule
BC    The Buyers’ Committed Sums Schedule BP    List of Basic Papers Schedule DQ
   Disqualifiers Schedule EL    Eligible Loans Schedule 1.2    Deposit Accounts
Schedule 15.2(f)    Material Adverse Changes and Contingent Liabilities
Schedule 15.2(g)    Pending Litigation Schedule 15.2(n)    Existing Liens
Schedule 15.2(s)    Compliance Information Schedule 15.3    Special
Representations and Warranties with Respect to each Purchased Loan Schedule 23
   Buyers’ Addresses for Notice as of May 15, 2009

 

-vi-



--------------------------------------------------------------------------------

MASTER REPURCHASE AGREEMENT

THIS MASTER REPURCHASE AGREEMENT is made and entered into as of May 15, 2009,
between and among Pulte Mortgage LLC, a Delaware limited liability company (the
“Seller”), Comerica Bank, as Agent and representative of itself as a Buyer and
the other Buyers (the “Agent” and sometimes “Comerica Bank”), Bank of America,
National Association, as Co-Lead Arranger and the other Buyers, as defined in
Section 1.2.

RECITALS

1        Applicability and Defined Terms.

1.1.      Applicability. From time to time the parties hereto may enter into
transactions in which the Seller agrees to transfer to the Agent on behalf of
the Buyers, Eligible Loans on a servicing released basis against the transfer of
funds by the Buyers, with a simultaneous agreement by the Buyers to transfer to
the Seller such Eligible Loans at a date certain or on demand in the event of
termination pursuant to Section 18.2 hereof, or if no demand is sooner made, on
the Termination Date, against the transfer of funds by the Seller. Each such
transaction shall be referred to herein as a “Transaction” and shall be governed
by this Agreement, as hereinafter defined.

Comerica Bank has also agreed to provide a separate revolving swing line
repurchase facility to initially and temporarily purchase Eligible Loans pending
their purchase by all of the Buyers pursuant to this Agreement.

The parties hereby specifically declare that it is their intention that this
Master Repurchase Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement,” which term includes the preamble
above) and the purchases of Eligible Loans made pursuant to it (under both its
regular and swing line provisions) are to be treated as repurchase transactions
under the Title 11 of the United States Code, as amended (the “Bankruptcy
Code”), including all rights that accrue to the Buyers by virtue of sections
559, 561 and 562 of the Bankruptcy Code. This Agreement also contains lien
provisions with respect to the Purchased Loans so that if, contrary to the
intent of the parties, any court of competent jurisdiction characterizes any
Transaction as a financing, rather than a purchase, under applicable law,
including the applicable provisions of the Bankruptcy Code, the Agent is deemed
to have a first priority perfected security interest in and to the Purchased
Loans to secure the payment and performance of all of the Seller’s Obligations
under this Agreement and the other Repurchase Documents.

The Buyers’ agreement to establish and continue the revolving repurchase
facilities, and Comerica Bank’s agreement to establish and continue such
revolving swing line repurchase facility, are each made upon and subject to the
terms and conditions of this Agreement. If there is any conflict or
inconsistency between any of the terms or provisions of this Agreement and any
of the other Repurchase Documents, this Agreement shall govern and control. If
there is any conflict between any provision of this Agreement and any later
supplement, amendment, restatement or replacement of it, then the latter shall
govern and control.



--------------------------------------------------------------------------------

1.2.      Defined Terms. Except where otherwise specifically stated, capitalized
terms used in this Agreement and the other Repurchase Documents have the
meanings assigned to them below or elsewhere in this Agreement.

“Accepted Servicing Practices” means, with respect to any Mortgage Loan,
(a) those mortgage loan servicing standards and procedures in accordance with
all applicable state, local and federal laws, rules and regulations and (b)(i)
the mortgage loan servicing standards and procedures prescribed by Fannie Mae
and Freddie Mac, in each case as set forth in the Fannie Mae Servicing Guide or
Freddie Mac Servicing Guide, as applicable, and in the directives or applicable
publications of such agencies, as such may be amended or supplemented from time
to time, or (ii) with respect to any Mortgage Loans and any matters or
circumstances as to which no such standard or procedure applies, the servicing
standards, procedures and practices the Seller uses with respect to its own
assets as of the date of this Agreement, subject to reasonable changes.

“Additional Purchased Loans” means Eligible Loans transferred by the Seller to
the Buyers pursuant to, and as defined in, Section 6.1(a).

“Adjusted Tangible Net Worth” means, as of any date, the sum of (a) all assets
of the Seller and the Subsidiaries on a Consolidated basis, minus (b) the sum of
(i) Total Liabilities (excluding Qualified Subordinated Debt), (ii) all assets
of the Seller and the Subsidiaries that would be classified as intangible assets
under GAAP, including, but not limited to, subscribed stock, goodwill (whether
representing the excess of cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises, and the
investment held in trust of the Seller in Joliet Mortgage Reinsurance Company,
and (iii) unsecured notes and accounts receivable due from stockholders,
directors, officers, members, employees, Affiliates or other related Persons
(other than Parent and Subsidiaries).

“Affiliate” means and includes, with respect to a specified Person, any other
Person:

(a)        that directly or indirectly through one or more intermediaries
Controls, is Controlled by or is under common Control with the specified Person
(in this definition only, the term “Control” means having the power to set or
direct management policies, directly or indirectly);

(b)        that is a director, trustee, partner, member or executive officer of
the specified Person or serves in a similar capacity in respect of the specified
Person;

(c)        of which the specified Person is a director, trustee, partner, member
or executive officer or with respect to which the specified Person serves in a
similar capacity and over whom the specified Person, either alone or together
with one or more other Persons similarly situated, has Control;

(d)        that, directly or indirectly through one or more intermediaries, is
the beneficial owner of ten percent (10%) or more of any class of equity
securities — which does not include any MBS — of the specified Person; or

 

2



--------------------------------------------------------------------------------

(e)        of which the specified Person is directly or indirectly the owner of
ten percent (10%) or more of any class of equity securities of the specified
Person.

“Agency” means Ginnie Mae, Fannie Mae or Freddie Mac.

“Agency MBS” means MBS issued or guaranteed as to timely payment of principal
and interest by Ginnie Mae, Fannie Mae or Freddie Mac.

“Agent” is defined above.

“Agent’s Fee” is defined in the Fee Letter.

“Aggregate Outstanding Purchase Price” means as of any Determination Date, an
amount equal to the sum of the Purchase Prices for all Purchased Loans included
in all Open Transactions.

“Agreement” is defined in the Recitals.

“Applicable Margin” means two and five tenths percent (2.5%) per annum.

“Applicable Measuring Period” means for any quarter ending before March 31,
2010, the period beginning April 1, 2009 and ending on the last day of such
quarter and for any date of determination ending on or after March 31, 2010, the
four (4) preceding fiscal quarters ending on such date.

“Approved Investor” means Ginnie Mae, Fannie Mae, Freddie Mac and any of the
Persons listed on Schedule AI, as it may be supplemented or amended from time to
time by agreement of the Seller and the Agent; provided, that (a) persons listed
on Schedule AI shall be Approved Investors only with respect to the type(s) of
Mortgage Loans for which they are specified as an “Approved Investor” on
Schedule AI, and (b) if the Agent shall give notice to the Seller of the Agent’s
reasonable disapproval of any Approved Investor(s) named in the notice, the
Approved Investor(s) so named shall no longer be (an) Approved Investor(s) from
and after the time when the Agent sends that notice to the Seller or such later
date as may be specified by the Agent in its sole discretion.

“Authorized Seller Representative” means a representative of the Seller duly
designated by all requisite corporate action to execute any certificate,
schedule or other document contemplated or required by this Agreement or the
Custody Agreement on behalf of the Seller and as its act and deed. A list of
Authorized Seller Representatives current as of the Effective Date is attached
as Schedule AR. The Seller will provide an updated list of Authorized Seller
Representatives to the Agent and the Custodian promptly following each addition
to or subtraction from such list, and the Agent, the Buyers and the Custodian
shall be entitled to rely on each such list until such an updated list is
received by the Agent and the Custodian.

“Backup Servicer” means any Person designated by the Agent, in its sole
discretion, to act as a backup servicer of the Purchased Loans in accordance
with Section 19.10.

“Bankruptcy Code” is defined in the Recitals.

 

3



--------------------------------------------------------------------------------

“Basic Papers” means all of the Loan Papers that must be delivered to the
Custodian (in the case of Dry Loans, prior to the related Purchase Date and, in
the case of Wet Loans, on or before the seventh (7th) Business Day after the
related Purchase Date) in order for any particular Purchased Loan to continue to
have Market Value. Schedule BP lists the Basic Papers.

“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Agent is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Detroit,
Michigan, and, in respect of notices and determinations relating to the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.

“Buyer” means Comerica Bank and such other Person from time to time party to
this agreement as a “Buyer.” Persons who are currently Buyers on any day shall
be listed as Buyers in Schedule BC in effect for that day.

“Buyer Affiliate” means (a) with respect to any Buyer, (i) an Affiliate of such
Buyer or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in securities and mortgage reverse repurchase agreements, bank loans and similar
financial arrangements in the ordinary course of its business and is
administered or managed by such Buyer or an Affiliate of such Buyer and (b) with
respect to any Buyer that is a fund which invests in securities and mortgage
reverse repurchase agreements, bank loans and similar financial arrangements,
any other fund that invests in securities and mortgage reverse repurchase
agreements, bank loans and similar financial arrangements and is managed by the
same investment advisor as such Buyer or by an Affiliate of such investment
advisor.

“Buyers’ Margin Percentage” means:

 

  (i)

for all Conforming Mortgage Loans, ninety-seven percent (97%);

 

  (ii)

for Jumbo Mortgage Loans, ninety-five percent (95%);

 

  (iii)

for Super Jumbo Mortgage Loans, ninety percent (90%);

 

  (iv)

for Discretionary Loans, the Buyer’s Margin Percentage for the underlying type
of Purchased Loan which would apply if no Disqualifiers existed; and

 

  (v)

for Wet Loans, the Buyer’s Margin Percentage for the underlying type of
Purchased Loan which would apply if such Purchased Loan were a Dry Loan.

“Capitalized Servicing Rights” means for any Person, all rights to service
Mortgage Loans that would be capitalized under GAAP (regardless of whether such
rights result from asset securitizations, whole loan sales or originations of
Mortgage Loans).

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means and includes, on any day:

(a)        any evidence of debt issued by the United States government or any
agency thereof, or guaranteed as to the timely payment of principal and interest
by the United States government, and maturing ninety (90) days or less after
that day; and

(b)        any demand deposit, time deposit, certificate of deposit or banker’s
acceptance maturing not more than ninety (90) days after that day and issued by
a commercial bank that either (i) is insured by the Federal Deposit Insurance
Corporation or (ii) is a member of the Federal Reserve System and has a combined
unimpaired capital and surplus and unimpaired undivided profits of not less than
Two Hundred Fifty Million Dollars ($250,000,000); and

(c)        money market and cash accounts and money market funds which are
invested in investments of the types described above or in commercial paper
maturing no more than 90 days from the date of creation thereof and which is
rated at least “A-1” by Standard & Poor’s Corporation or at least “P-1” by
Moody’s Investors Service, Inc.

“Central Elements” means and includes the value of a substantial part of the
Purchased Loans; the prospects for payment of each portion of the Repurchase
Price, both Purchase Price and Price Differential, when due; the validity or
enforceability of this Agreement and the other Repurchase Documents and, as to
any Person referred to in any reference to the Central Elements, such Person’s
property, business operations, financial condition and ability to fulfill and
perform its obligations under this Agreement and the other Repurchase Documents
to which it is a party, each taken as a whole, and such Person’s prospects of
continuing in business as a going concern.

“Certified Copy” means a copy of an original Basic Paper or Supplemental Paper
accompanied by (or on which there is stamped) a certification by an officer of
either a title insurer or an agent of a title insurer (whether a title agency or
a closing attorney) or, except where otherwise specified below, by an Authorized
Seller Representative or an officer of the Servicer (if other than the Seller)
or subservicer of the relevant Mortgage Loan, that such copy is a true copy of
the original and (if applicable) that the original has been sent to the
appropriate governmental filing office for recording in the jurisdiction where
the related Mortgaged Premises are located. Each such certification shall be
conclusively deemed to be a representation and warranty by the certifying
officer, agent, Authorized Seller Representative or officer of the relevant
Servicer or subservicer, as applicable, to the Agent, the Buyers and the
Custodian upon which each may rely.

“Change in Law” means (a) the adoption of any applicable Legal Requirement after
the Effective Date, (b) any change in any applicable Legal Requirement or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date, or (c) reasonable compliance by any Buyer (or by any applicable
office of any Buyer) with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
Effective Date.

 

5



--------------------------------------------------------------------------------

“Change of Control” in respect of the Seller means the occurrence of Parent not
owning directly, or indirectly, 100% of the issued and outstanding ownership
interests of the Seller.

“Collateral” has the meaning given the term in Section 10.1.

“Commitment” means, for each Buyer, its commitment under Section 2.1, subject to
reduction as described in Section 2.6, to fund its Funding Share of
Transactions, limited to such Buyer’s Committed Sum.

“Committed Sum” means, for any day, the maximum total amount a Buyer is
committed to fund for the purchase from the Seller of Eligible Loans on a
revolving basis pursuant to this Agreement, on its terms and subject to its
conditions. From the Effective Date of this Agreement through the Termination
Date or such other date (if any) when all or any of them is changed by operation
of the provisions of any agreement or Legal Requirement, the Committed Sums for
the Buyers are as set forth on Schedule BC, as it may be amended and restated
from time to time.

“Conforming Mortgage Loan” means a first priority Single-family residential
Mortgage Loan that is (a) FHA insured, (b) VA guaranteed, or (c) a conventional
mortgage loan that fully conforms to all Agency underwriting and other
requirements.

“Conforming Loan Sublimit” is defined in the table set forth in Section 4.2(a).

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements refer to the consolidated financial
statements of such Person and its properly consolidated subsidiaries.

“Contingent Indebtedness” of any Person at a particular date means the sum
(without duplication) at such date of (a) all obligations of such Person in
respect of letters of credit, acceptances, or similar obligations issued or
created for the account of such Person, (b) all obligations of such Person under
any contract, agreement or understanding of such Person pursuant to which such
Person guarantees, or in effect guarantees, any indebtedness or other
obligations of any other Person in any matter, whether directly or indirectly,
contingently or absolutely, in whole or in part (excluding such Person’s
contingent liability as endorser of negotiable instruments for collection in the
ordinary course of business), (c) all liabilities secured by any Lien on any
property owned by such Person, whether or not such Person has assumed or
otherwise become liable for the payment thereof and (d) any liability of such
Person or any Affiliate thereof in respect of unfunded vested benefits under any
ERISA Plan, in each case excluding any such liabilities or obligations that
constitute Debt.

“Corporation Tax Treatment Certificate” is defined in Section 7.5(a).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement for the purpose of hedging the currency risk associated
with the Seller’s and its Subsidiaries’ operations and not for speculative
purposes.

 

6



--------------------------------------------------------------------------------

“Custodian” means Bank of America, National Association, as Custodian under the
Custody Agreement, or any successor custodian under the Custody Agreement
acceptable to the Agent.

“Custodian’s Fees” are the fees to be paid by the Seller to the Custodian for
its services under the Custody Agreement, as provided for in the Custody
Agreement or by a separate agreement. Such fees are separate from and in
addition to other fees to be paid to the Buyers and the Agent provided for in
this Agreement.

“Custody Agreement” means the Custody Agreement dated as of the Effective Date
among the Agent, the Seller and the Custodian, as it may be supplemented,
amended or restated from time to time.

“Customer” means and includes each maker of a Mortgage Note and each cosigner,
guarantor, endorser, surety and assumptor thereof, and each mortgagor or grantor
under a Mortgage, whether or not such Person has personal liability for its
payment of the Mortgage Loan evidenced or secured thereby, in whole or in part.

“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the Applicable Margin plus quotient of the following:

 

  (a)

for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical) on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the “Daily Adjusting LIBOR Rate” for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Agent, or, in the absence of such other
service, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Agent is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter
as practical), on such day, or if such day is not a Business Day, on the
immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the principal amount outstanding hereunder and for a period
of one (1) month;

divided by

 

  (b)

1.00 minus the maximum rate (expressed as a decimal) on such day at which Agent
is required to maintain reserves on “Euro-currency Liabilities” as defined in
and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category;

 

7



--------------------------------------------------------------------------------

provided, however, in no event and at no time shall the Daily Adjusting LIBOR
Rate be less than the Applicable Margin plus the LIBOR Rate Floor.

“Debt” means, with respect to any Person, on any day, the sum of the following
(without duplication):

(a)        all of that Person’s debt or other obligations which, in accordance
with GAAP, should be included in determining total liabilities as shown on the
liabilities side of that Person’s balance sheet for that day;

(b)        all of that Person’s debt or other obligations for borrowed money or
for the deferred purchase price of property or services, except that
non-recourse MBS Debt arising out of transactions structured to qualify for GAAP
sale treatment shall be excluded;

(c)        all of any other Person’s debt or other obligations for borrowed
money or for the deferred purchase price of property or services in respect of
which such Person is liable, contingently or otherwise, to pay or advance money
or property as guarantor, surety, endorser or otherwise (excluding such Person’s
contingent liability as endorser of negotiable instruments for collection in the
ordinary course of business), or which such Person has agreed to purchase or
otherwise acquire;

(d)        the aggregate principal balance, or repurchase price obligation, of
that Person under repurchase agreements, reverse repurchase agreements, mortgage
warehouse lines of credit, sale/buy-back agreements or like arrangements;

(e)        all debt for borrowed money or for the deferred purchase price of
property or services secured by a Lien on any property owned or being purchased
by that Person (even though that Person has not assumed or otherwise become
liable for the payment of such debt) to the extent that such debt would not be
otherwise counted as a liability for purposes of determining that Person’s net
worth and to the extent that such debt is less than or equal to the net book
value of such property; and

(f)        net payment obligations of that Person in respect of any exchange
traded or over the counter derivative transaction, including any Hedge Agreement
whether entered into for hedging or speculative purposes;

provided that, for purposes of this Agreement, there shall be excluded from the
calculation of Debt for that day both (i) such Person’s obligations to pay to
another Person any sums collected and held by the subject Person (as loan
servicer, escrow agent or collection agent or in a similar capacity) for the
account of such other Person, and (ii) Qualified Subordinated Debt.

“Default” means the occurrence of any event or existence of any condition that,
but for the giving of notice, the lapse of time or both, would constitute an
Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Pricing Rate” means, on any day and with respect to any Transaction, a
rate per annum equal to the otherwise applicable Pricing Rate plus three percent
(3.0%) per annum.

“Defaulting Buyer” means any Buyer, as determined by the Agent, that has
(a) failed to fund any portion of its Transactions (including any Swing Line
Transactions syndicated pursuant to Section 2.5) within one Business Day of the
date required to be funded by it hereunder, (b) notified the Seller, the Agent
or any Buyer in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, other mortgage repurchase agreements or any agreements in which it
commits to extend credit, (c) failed, within one Business Day after request by
the Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Transactions and participations
in then outstanding Swing Line Transactions, (d) otherwise failed to pay over to
the Agent or any other Buyer any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Determination Date” means the date as of, or for, which a specified
characteristic of a Mortgage Loan or other subject matter is being determined
for purposes of a provision of this Agreement or another Repurchase Document.

“Discretionary Loans” means Mortgage Loans approved for purchase by the Agent in
the exercise of its discretion pursuant to Section 22.8.

“Discretionary Loan Sublimit” is defined in the table set forth in
Section 4.2(c).

“Disqualifier” means any of the circumstances or events affecting Purchased
Loans that are described on Schedule DQ.

“Dry Loan” means an Eligible Loan originated by the Seller that has been closed,
funded and qualifies without exception as an Eligible Loan, including satisfying
the requirement that all of its Basic Papers have been delivered to the
Custodian.

“Effective Date” means May 15, 2009.

“Electronic Agent” means MERSCORP, Inc. or its successor in interest or assigns.

“Electronic Tracking Agreement” means a written Electronic Tracking Agreement
among the Seller, the Agent, MERS and the Electronic Agent, in form and
substance acceptable to the Seller and the Agent, as it may be supplemented,
amended, restated or replaced from time to time.

 

9



--------------------------------------------------------------------------------

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Eligible Assignee” means (a) a Buyer; (b) a Buyer Affiliate; or (c) any other
Person (other than a natural person) approved by the (i) Agent and Swing Line
Buyer, and (ii) unless a Event of Default has occurred and is continuing, the
Seller (each such approval not to be unreasonably withheld or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include the
Seller, or any of the Seller’s Affiliates or Subsidiaries; and provided further
that notwithstanding clause (c)(ii) of this definition, no assignment shall be
made to an entity which is a competitor of the Seller without the consent of the
Seller, which consent may be withheld in its sole discretion.

“Eligible Loans” is defined on Schedule EL.

“Eligible Loans Report” is defined in the Custody Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute, as amended from time to time, and all rules and regulations
promulgated under it.

“ERISA Affiliates” means all members of the group of corporations and trades or
businesses (whether or not incorporated) that, together with the Seller, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“ERISA Plan” means any pension benefit plan subject to Title IV of ERISA or
Section 412 of the Internal Revenue Code maintained or contributed to by the
Seller or any ERISA Affiliate with respect to which the Seller has a fixed or
contingent liability.

“Escrow Account” means the Escrow Account established by the Seller with a bank
reasonably satisfactory to the Agent under Section 8, and subject to the control
of the Agent into which amounts paid for escrow accumulation under Purchased
Loans are paid for purposes of paying taxes, insurance and other appropriate
escrow charges.

“E-System” means any electronic system and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the Agent,
any of its Affiliates or any other Person, providing for access to data
protected by passcodes or other security system.

“Event of Default” is defined in Section 18.1.

“Event of Insolvency” means, as to any Person:

(a)        such Person has commenced as debtor any case or proceeding under any
bankruptcy, insolvency, reorganization, moratorium, delinquency, arrangement,
readjustment of debt, liquidation, dissolution, or similar law of any
jurisdiction whether now or hereafter in effect, or consents to the filing of
any petition against it under such law, or petitions for, causes or consents to
the appointment or election of a receiver,

 

10



--------------------------------------------------------------------------------

conservator, liquidator, trustee, sequestrator, custodian or similar official
for such Person or any substantial part of its property, or an order for relief
is entered under the Bankruptcy Code; or any of such Person’s property is
sequestered by court or order; or the convening by such Person of any meeting of
creditors for purposes of commencing any such case or proceeding or seeking such
an appointment or election;

(b)        the commencement of any such case or proceeding against such Person,
or another Person’s seeking an appointment or election of a receiver,
conservator, liquidator, trustee, sequestrator, custodian or similar official
for such Person, or any substantial part of its property, or the filing against
the such Person of an application for a protective decree under the provisions
of SIPA which (i) is consented to or not timely contested by such Person,
(ii) results in the entry of an order for relief, such an appointment or
election, the issuance of such a protective decree, or the entry of an order
having a similar effect or (iii) is not dismissed within sixty (60) days;

(c)        the making by such Person of a general assignment for the benefit of
creditors; or

(d)        the inability of such Person to, or the admission by such Person of
its inability or its intention not to, pay its debts as they become due.

“Excluded Taxes” is defined in Section 7.5.

“Facility Fee” is defined in Section 9.1.

“Fannie Mae” means Federal National Mortgage Association and any successor
thereto or to the functions thereof.

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by Agent
from three Federal funds brokers of recognized standing selected by Agent, all
as conclusively determined by the Agent, such sum to be rounded upward, if
necessary, in the discretion of the Agent, to the nearest whole multiple of
1/100th of 1%.

“Fee Letter” means that certain letter dated as of March 18, 2009, from the
Agent to the Seller.

“FHA” means the Federal Housing Administration and any successor.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation and any successor
thereto or to the functions thereof.

“FICA” means the Federal Insurance Contributions Act.

 

11



--------------------------------------------------------------------------------

“FICO” means Fair Isaac Corporation and, where used in this Agreement, refers to
the credit scoring system developed by that company or to any other Customer
credit scoring system whose use by the Seller (for purposes of this Agreement
and the Transactions) has been specifically approved in writing by the Agent.

“File” means a file in the possession of the Custodian or its designee (other
than the Seller or an Affiliate of the Seller) containing all of the Loan Papers
for the relevant type of Mortgage Loan.

“Financial Statements” is defined in Section 15.2(f).

“Funding Account” means the Seller’s non-interest bearing demand deposit account
maintained with Comerica Bank and described in Schedule 1.2 into which the Agent
may transfer funds (funds paid by the Buyers as Purchase Price) and from which
the Agent is authorized to disburse funds to the Seller or its designee (such as
its agents) for the funding of Transactions. The Funding Account shall be
subject to setoff by the Agent for Pro Rata distribution to the Buyers and shall
be subject to the control of the Agent.

“Funding Share” means, for each Buyer, that proportion of the sum of the
original Purchase Prices for the Mortgage Loans to be purchased in a Transaction
that bears the same ratio to the total amount of such sum as that Buyer’s
Committed Sum bears to the Maximum Aggregate Commitment.

“GAAP” means, for any day, generally accepted accounting principles, applied on
a consistent basis, stated in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, or
in statements and pronouncements of the Financial Accounting Standards Board or
in such other statements by another entity or entities as may be approved by a
significant segment of the accounting profession, that are applicable to the
circumstances for that day. The requirement that such principles be applied on a
consistent basis means that the accounting principles observed in a current
period shall be comparable in all material respects to those applied in an
earlier period, with the exception of changes in application to which the
Seller’s independent certified public accountants have agreed and which changes
and their effects are summarized in the subject company’s financial statements
following such changes. If (a) during the term of this Agreement any change(s)
in such principles occur(s) that materially changes the meaning or effect of any
provision of this Agreement and (b) the Seller or the Required Buyers regard
such change(s) as adverse to their respective interests, then upon written
notice by the Seller to the Agent, or by the Agent or the Required Buyers to the
Seller, the parties to this Agreement shall negotiate promptly and in good faith
a supplement or amendment to this Agreement to achieve as nearly as possible
preservation and continuity of the business substance of this Agreement in light
of such change; provided that neither the Agent nor any of the Buyers shall be
obligated to commence, continue or conclude any such negotiation or to execute
any such supplement or amendment after any Event of Default has occurred (other
than an Event of Default caused by such change) that has not been cured by the
Seller or that the Agent has not declared in writing to have been waived in
accordance with Section 22.

“Ginnie Mae” means the Government National Mortgage Association and any
successor.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court or other tribunal.

“Hazard Insurance Policy” means, with respect to each Purchased Loan, the policy
of fire and extended coverage insurance required to be maintained for the
related Mortgaged Premises’ improvements (and, if the related Mortgaged Premises
are located in a federally-designated special flood area, federal flood
insurance issued in accordance with the Flood Disaster Protection Act of 1973,
as amended from time to time, or, if repealed, any superseding legislation
governing similar insurance coverage, or similar coverage against loss sustained
by floods or similar hazards that conforms to the flood insurance requirements
prescribed by Fannie Mae guidelines, which may be provided under a separate
insurance policy), which insurance may be a blanket mortgage impairment policy.

“Hedge Agreement” means an Interest Rate Protection Agreement, a Currency
Agreement or a forward sales agreement entered into in the ordinary course of
the Seller’s or any of its Subsidiaries’ businesses to protect the Seller
against changes in interest rates or the market value of assets.

“HUD” means the U.S. Department of Housing and Urban Development and any
successor.

“In Default” means that, as to any Mortgage Loan, any Mortgage Note payment or
escrow payment is unpaid for thirty (30) days or more after its due date
(whether or not the Seller has allowed any grace period or extended the due date
thereof by any means) or another material default has occurred and is
continuing, including the commencement of foreclosure or the commencement of a
case in bankruptcy for any Customer in respect of such Mortgage Loan.

“Income” means, with respect to any Purchased Loan on any day, all payments of
principal, interest and other distributions thereon or proceeds thereof paid to
the relevant party.

“Income Account” means a demand deposit account established by the Seller with a
bank reasonably satisfactory to the Agent under the provisions of Section 8,
which shall be subject to the control of the Agent.

“Indemnified Liabilities” is defined in Section 20.2.

“Indemnified Parties” is defined in Section 20.2.

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Loans, any short sale of any U.S. Treasury securities, futures
contract, mortgage related security, Eurodollar futures contract, options
related contract, interest rate swap, cap or collar agreement or similar
arrangement providing for protection against fluctuations in interest rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, that is entered into by the Seller and a financial institution
and is reasonably acceptable to the Agent.

“Internal Revenue Code” means the Internal Revenue Code of 1986 or any
subsequent federal income tax law or laws, as amended from time to time.

 

13



--------------------------------------------------------------------------------

“Investor Commitment” means an unexpired written commitment held by the Seller
from an Approved Investor to buy Purchased Loans, and that specifies (a) the
type or item(s) of Purchased Loan, (b) a purchase date or purchase deadline date
and (c) a purchase price or the criteria by which the purchase price will be
determined.

“Jumbo Mortgage Loan” means a Mortgage Loan that would otherwise be a Conforming
Mortgage Loan secured by a first Lien Mortgage except that the original
principal amount is more than the maximum Agency loan amount but not more than
One Million Dollars ($1,000,000).

“Jumbo Loan Sublimit” is defined in the table set forth in Section 4.2(c).

“Jumbo/Super Jumbo Loan Sublimit” is defined in Section 4.2(d).

“Legal Requirement” means any law, statute, ordinance, decree, ruling,
requirement, order, judgment, rule or regulation (or interpretation of any of
them), including any of the foregoing that relate to environmental standards or
controls, energy regulations and occupational safety and health standards or
controls, of any (domestic or foreign) court or other Governmental Authority,
and the terms of any license, permit, consent or approval issued by any
Governmental Authority.

“LIBOR Lending Office” means Agent’s office located in the Cayman Islands,
British West Indies, or such other branch of Agent, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the Seller.

“LIBOR Rate Floor” means two percent (2%) per annum

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

“Liquidity” means the sum of (a) the market value, as reasonably determined by
Agent, of Seller’s unencumbered and unrestricted cash and Cash Equivalents
(including any amounts held in the Funding Account, Operating Account or Income
Account), plus (b) the market value, as reasonably determined by Agent of
Seller’s unencumbered and unrestricted Marketable Securities, plus (c) the
amount by which the aggregate Purchase Value of all Purchased Loans at such time
exceeds the aggregate Purchase Price outstanding for all Open Transactions at
such time.

“Loan Papers” means the Mortgage Note and all of the other papers related to the
establishment of a Purchased Loan and the creation, perfection and maintenance
of its lien and lien priority for such Purchased Loan, including its Basic
Papers and its Supplemental Papers and including any papers securing,
guaranteeing or otherwise related to or delivered in connection with any
Purchased Loan, in a form reasonably acceptable to the Agent (including any
guaranties, lien priority agreements, security agreements, mortgages, deeds of
trust, collateral assignments of the Seller’s interest in underlying obligations
or security, subordination agreements, intercreditor agreements, negative pledge
agreements, loan agreements, management agreements, development agreements,
design professional agreements, payment,

 

14



--------------------------------------------------------------------------------

performance or completion bonds, mortgage security and insurance contracts,
title, mortgage, pool, casualty, flood and earthquake insurance policies,
binders and commitments, FHA insurance and VA guaranties, participation
certificates and agreements, financing statements and investor or purchase
commitments), as any such Loan Paper may be supplemented, amended, restated or
replaced from time to time.

“Loan Records” means books, records, ledger cards, files, papers, documents,
instruments, certificates, appraisal reports, surveys, bonds, journals, reports,
correspondence, customer lists, information and data that describes, catalogs or
lists such information or data, computer printouts, media (tapes, discs, cards,
drives, flash memory or any other kind of physical, electronic or virtual data
or information storage media or systems) and related data processing software
(subject to any licensing restrictions) and similar items that at any time
evidence or contain information relating to any of the Purchased Loans, and
other information and data that is used or useful for managing and administering
the Purchased Loans, together with the nonexclusive right to use (in common with
the Seller and any repurchase agreement counterparty or secured party that has a
valid and enforceable interest therein and that agrees that its interest is
similarly nonexclusive) the Seller’s operating systems to manage and administer
any of the Purchased Loans and any of the related data and information described
above, or that otherwise relates to the Purchased Loans, together with the media
on which the same are stored to the extent stored with material information or
data that relates to property other than the Purchased Loans (tapes, discs,
cards, drives, flash memory or any other kind of physical or virtual data or
information storage media or systems), and the Seller’s rights to access the
same, whether exclusive or nonexclusive, to the extent that such access rights
may lawfully be transferred or used by the Seller’s permittees, and any computer
programs that are owned by the Seller (or licensed to the Seller under licenses
that may lawfully be transferred or used by the Seller’s permittees) and that
are used or useful to access, organize, input, read, print or otherwise output
and otherwise handle or use such information and data.

“Margin Call” is defined in Section 6.1(a).

“Margin Deficit” is defined in Section 6.1(a).

“Margin Excess” is defined in Section 6.1(b).

“Margin Stock” has the meaning assigned to that term in Regulation U as in
effect from time to time.

“Marketable Securities” means common stock or other securities traded on the New
York Stock Exchange, American Stock Exchange, NASDAQ or other recognized
exchange acceptable to Agent.

“Market Value” means what the Agent determines as the market value of any
Purchased Loan, using a commercially reasonable methodology that is, in its sole
discretion, in accordance with standards customarily applicable in the financial
industry to third party service providers providing values on comparable assets
to be used in connection with the financing of such assets, without reference to
Hedge Agreements or Investor Commitments. The Agent’s determination of Market
Value hereunder shall be conclusive and binding upon the parties, absent
manifest error.

 

15



--------------------------------------------------------------------------------

“Maximum Aggregate Commitment” means the maximum Aggregate Outstanding Purchase
Price that is allowed to be outstanding under this Agreement on any day, being
the amount set forth in Schedule BC in effect for that day, as it may be
increased pursuant to Section 2.3 or decreased pursuant to Section 2.6. The
Maximum Aggregate Commitment on the Effective Date is Seventy Million Dollars
($70,000,000.00). If and when some or all of the Buyers then party to this
Agreement agree in writing to increase their Committed Sums, or if a new Buyer
or Buyers joins the syndicate of Buyers, or if there is both such an increase
and a new Buyer’s joinder, the Agent shall execute an updated Schedule BC
reflecting the new Maximum Aggregate Commitment and deliver it to the Seller and
the Buyers, and that updated Schedule BC shall thereupon be substituted for and
supersede the prior Schedule BC.

“MBS” means a mortgage pass-through security, collateralized mortgage
obligation, REMIC or other security that (a) is based on and backed by an
underlying pool of Mortgage Loans and (b) provides for payment by its issuer to
its holder of specified principal installments and/or a fixed or floating rate
of interest on the unpaid balance and for all prepayments to be passed through
to the holder, whether issued in certificated or book-entry form and whether or
not issued, guaranteed, insured or bonded by Ginnie Mae, Fannie Mae, Freddie
Mac, an insurance company, a private issuer or any other investor.

“Merger” is defined in Section 17.1.

“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or its successors or assigns.

“MERS Designated Loan” means a Purchased Loan registered to the Seller on the
MERS® System.

“MERS Procedures Manual” means the MERS Procedures Manual, as it may be amended
from time to time.

“MERS® System” means the Electronic Agent’s mortgage electronic registry system,
as more particularly described in the MERS Procedures Manual.

“Mortgage” means a mortgage, deed of trust, deed to secure debt, security deed
or other mortgage instrument or similar evidence of lien legally effective in
the U.S. jurisdiction where the relevant real property is located to create and
constitute a valid and enforceable Lien, subject only to Permitted Encumbrances,
on the fee simple estate in improved real property.

“Mortgage Assignment” means an assignment of a Mortgage, in form sufficient
under the Legal Requirements of the U.S. jurisdiction where the real property
covered by such Mortgage is located to give record notice of the assignment of
such Mortgage, perfect the assignment and establish its priority relative to
other transactions in respect of the Mortgage assigned (no Mortgage Assignment
is required for any Mortgage that has been originated in the name of MERS and
registered under the MERS® System).

 

16



--------------------------------------------------------------------------------

“Mortgage Loan” means any loan evidenced by a Mortgage Note and includes all
right, title and interest of the lender or mortgagee of such loan as a holder of
both the beneficial and legal title to such loan, including (a) all Loan Papers,
Loan Records or other loan documents, files and records of the lender or
mortgagee for such loan, (b) the monthly payments, any prepayments, insurance
and other proceeds, (c) all Servicing Rights related to such loan and (d) all
other rights, interests, benefits, security, proceeds, remedies and claims
(including, without limitation, REO) in favor or for the benefit of the lender
or mortgagee arising out of or in connection with such loan.

“Mortgage Loan Transmission File” means a file containing all information
concerning each Mortgage Loan required by the “Record Layout,” as defined and
provided for in (and attached as an exhibit to) the Custody Agreement, one of
which shall be delivered by the Seller to the Custodian for each Purchased Loan
on its Purchase Date, both by electronic, computer readable transmission in
accordance with such Record Layout and, in the event such electronic
transmission is not possible, by faxing a hard copy thereof to the Custodian.

“Mortgage Note” means a promissory note secured by a Mortgage.

“Mortgaged Premises” means the Property securing a Mortgage Loan.

“Multiemployer Plan” means any “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA, which is maintained for employees of the Seller or
any of the Seller’s Subsidiaries.

“Net Income” means for any period, the net income (or loss) of the Seller and
the Subsidiaries, determined on a Consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Seller or any Subsidiary, (b) the income (or deficit) of
any Person in which any Person (other than the Seller and any Subsidiaries) has
a joint interest, except to the extent that any such income is actually received
by the Seller or any Subsidiary from such Person in the form of dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any contractual
obligation or by law applicable to such Subsidiary.

“Non-excluded Taxes” is defined in Section 7.1.

“Non-exempt Buyer” is defined in Section 7.5.

“Nonfunding Buyer” is defined in Section 2.1.

“Obligations” means all of the Seller’s present and future obligations,
liabilities and indebtedness under this Agreement or any of the other Repurchase
Documents, or in respect of any Products, or any Hedge Agreement entered into
with the Agent or any Buyer, whether for Repurchase Price, Price Differential,
Margin Call, premium, fees, costs, attorneys’ fees or other obligation or
liability, and whether absolute or contingent, and all renewals, extensions,
modifications and increases of any of them.

 

17



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate executed on behalf of the Seller or
another relevant Person by a Responsible Officer.

“Open Transaction” means a Transaction in which the Buyers have purchased and
paid for the related Purchased Loans but the Seller has not repurchased all of
them, such that the remaining Purchased Loans not repurchased by the Seller of
the subject Transaction would be an Open Transaction.

“Operating Account” means the Seller’s non-interest bearing demand deposit
account maintained with Agent and described on Schedule 1.2, from which the
Agent is authorized pursuant to Section 3.5 to withdraw funds on any day in an
amount equal to the aggregate Repurchase Prices of all Purchased Loans that are
Past Due on that day. The Operating Account shall be subject to setoff by the
Agent for Pro Rata distribution to the Buyers and, upon the occurrence and
during the continuance of an Event of Default, the Agent may also terminate the
Seller’s right to withdraw, or direct the payment of funds in the Operating
Account until the Obligations have been paid in full.

“Organizational Documents” means as to any Person other than a natural Person,
its articles or certificate of incorporation, organization, limited partnership
or other document filed with a Governmental Authority evidencing the
organization of such entity and any bylaws, operating agreement or other
governance document governing the rights of the holders of the ownership
interests in such Person.

“Other Taxes” is defined in Section 7.2.

“Parent” means Pulte Homes, Inc., a Delaware corporation.

“Past Due” means that the Seller has not repurchased the subject Purchased Loan
on or before its Repurchase Date.

“Permitted Encumbrances” means, in respect of the Mortgaged Premises securing a
Purchased Loan, (a) tax Liens for real property taxes and government-improvement
assessments that are not delinquent; (b) easements and restrictions that do not
materially and adversely affect the title to, marketability of or value of such
Mortgaged Premises or prohibit or interfere with the use of such Mortgaged
Premises as a one-to-four family residential dwelling; (c) reservations as to
oil, gas or mineral rights, provided such rights do not include the right to
remove buildings or other material improvements on or near the surface of such
Mortgaged Premises or to mine or drill on the surface thereof or otherwise enter
the surface for purposes of mining, drilling or exploring for, or producing,
transporting or otherwise handling oil, gas or other minerals of any kind;
(d) agreements for the installation, maintenance or repair of public utilities,
provided such agreements do not create or evidence Liens on such Mortgaged
Premises or authorize or permit any Person to file or acquire claims of Liens
against such Mortgaged Premises; and (e) such other exceptions (if any) as are
acceptable under relevant Agency guidelines; provided that any encumbrance that
is not permitted pursuant to the standards of any relevant Investor Commitment
by which the subject Purchased Loan is covered shall not be a Permitted
Encumbrance.

 

18



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, registered limited liability partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of them.

“Plan” means an employee pension benefit plan of a type described in
Section 3(2) of ERISA and that is subject to Title IV of ERISA in respect of
which the Seller is an “employer” as defined in Section 3(5) of ERISA.

“Plan Party” is defined in Section 32.1.

“Price Differential” means, with respect to any Transaction hereunder for any
day, the aggregate amount obtained by multiplication of the Pricing Rate for
each day by the Purchase Price for such Transaction, based on a three hundred
sixty (360) day per year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Determination Date, reduced by any such amount previously
paid by the Seller to the Agent (for Pro Rata distribution to the Buyers) with
respect to such Transaction.

“Pricing Rate” means the Daily Adjusting LIBOR Rate (or, if applicable under
Section 6.7, the Prime Referenced Rate), or the Default Pricing Rate, as
determined under this Agreement.

“Prime Rate” means the per annum interest rate established by the Agent as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by the Agent at any such
time, provided that in no event shall the Prime Rate be less than two and
one-half percent (2.50%) per annum.

“Prime Referenced Rate” means a per annum interest rate which is equal to the
Applicable Margin plus the Prime Rate.

“Principal Balance” means, for any day, the advanced and unpaid principal
balance of a Purchased Loan on that day.

“Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq., (b) federal regulations implementing such act codified at
12 CFR Parts 40, 216, 332 and 573, (c) the Interagency Guidelines Establishing
Standards For Safeguarding Customer Information and codified at 12 CFR Parts 30,
208, 211, 225, 263, 308, 364, 568 and 570 and (d) any other applicable federal,
state and local laws, rules, regulations and orders relating to the privacy and
security of Seller’s Customer Information, as such statutes, regulations,
guidelines, laws, rules and orders may be amended from time to time.

 

19



--------------------------------------------------------------------------------

“Pro Rata” means in accordance with the Buyers’ respective ownership interests
in the Purchased Loans. On any day, the Buyers will each own an undivided
fractional ownership interest in and to each Purchased Loan:

(a)        if the Commitments of the Buyers are outstanding on that day,
(i) whose numerator is that Buyer’s Committed Sum for that day and (ii) whose
denominator is the Maximum Aggregate Commitment for that day; or

(b)        if the Commitments have expired or have been terminated and have not
been reinstated, (i) whose numerator is the aggregate sum of the portions of the
Purchase Prices paid by that Buyer in all Regular Transactions outstanding on
that day plus such Buyer’s Funding Share of the Purchase Prices paid by the
Swing Line Buyer in all Swing Line Transactions outstanding on that date and
(ii) whose denominator is the aggregate sum of the Purchase Prices paid by all
Buyers in all such Transactions (including all Swing Line Transactions)
outstanding on the day;

subject to adjustment pursuant to Section 3.10.

“Products” means any one or more of the following types of services or
facilities extended to the Seller by the Agent or any Buyer: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) Automated Clearing House (ACH) transactions, (vi) cash management, including
controlled disbursement services, and (vii) establishing and maintaining deposit
accounts.

“Property” means any interest of a Person in any kind of property, whether real,
personal or mixed, tangible or intangible, including the Mortgage Loans.

“Purchase Date” means, for any Transaction, the date on which the Seller is to
convey the subject Purchased Loans to the Buyers.

“Purchase Price” means (a) on the relevant Purchase Date, the price at which the
Purchased Loans in a Transaction are sold by the Seller to the Buyers, such
price being the Purchased Loans’ initial Purchase Value, and (b) thereafter,
except where the Agent and the Seller agree otherwise, such Purchased Loans’
Purchase Value decreased by the amount of any cash transferred in respect of
such Purchased Loans (as determined by the Agent) by the Seller to the Agent
pursuant to Sections 3.3 and 6.1 (absent manifest error, the Agent’s
determination of for which Transaction(s) cash was transferred by the Seller to
the Agent shall be conclusive and binding).

“Purchase Price Decrease” means a reduction in the outstanding Purchase Price
for Purchased Loans without a termination of a Transaction or portion thereof as
described in Section 3.3(d).

“Purchase Value” means the lesser of (a) (i) the Buyers’ Margin Percentage for a
Purchased Loan multiplied by (ii) the least of:

(A)        the face principal amount of the related Mortgage Note;

 

20



--------------------------------------------------------------------------------

(B)        the unpaid Principal Balance of such Purchased Loan;

(C)        the price to be paid for such Purchased Loan under an Investor
Commitment or the weighted average price under unused Investor Commitments into
which such Purchased Loan is eligible for delivery; and

(D)        the Seller’s origination or acquisition price for such Purchased
Loan.

and, (b) at the discretion of the Agent, the Buyer’s Margin Percentage of the
Market Value of such Purchased Loan; provided, that (i) the Purchase Value for
Purchased Loans in excess of the sublimits set forth in Section 4.2 shall be
zero and, (ii) the Purchase Value for any Purchased Loan that is not an Eligible
Loan shall be zero.

“Purchased Loans” means the Eligible Loans sold by the Seller to the Buyers in
Transactions, and any Eligible Loans substituted therefor in accordance with
Section 11. The term “Purchased Loans” with respect to any Transaction at any
time shall also include Additional Purchased Loans delivered pursuant to
Section 3.8 and Section 6.1.

“Purchased Loans Support” means all property (real or personal) assigned,
hypothecated or securing any Purchased Loans, or otherwise pertaining to any
Purchased Loans, including without limitation:

(1)        all Loan Papers, whether now owned or hereafter acquired, related to,
and all private mortgage insurance on, any Purchased Loans, and all renewals,
extensions, modifications and replacements of any of them;

(2)        all rights, liens, security interests, guarantees, insurance
agreements and assignments accruing or to accrue to the benefit of the Seller in
respect of any Purchased Loan;

(3)        all of the Seller’s rights (including but not limited to rights to
payment), powers, privileges, benefits and remedies under each and every paper
now or hereafter securing, insuring, guaranteeing or otherwise relating to or
delivered in connection with any Purchased Loan, including all Loan Papers and
Loan Records;

(4)        all of the Seller’s rights, to the extent assignable, in, to and
under all Investor Commitments and any and all other commitments issued by
(i) Ginnie Mae, Fannie Mae, Freddie Mac, another mortgage company or any other
investor or any Buyer or securities issuer to guarantee, purchase or invest in
any of the Purchased Loans or any MBS based on or backed by any of them or
(ii) any broker or investor to purchase any MBS, whether evidenced by book entry
or certificate, representing or secured by any interest in any of the Purchased
Loans, together with the proceeds arising from or pursuant to any and all such
commitments; and all rights to deliver Purchased Loans to investors or
purchasers, and all rights to proceeds resulting from the disposition of such
Purchased Loans;

(5)        all rights under every Hazard Insurance Policy relating to real
estate securing a Purchased Loan for the benefit of the creditor of such
Purchased Loan, the

 

21



--------------------------------------------------------------------------------

proceeds of all errors and omissions insurance policies and all rights under any
blanket hazard insurance policies to the extent they relate to any Purchased
Loan or its security and all hazard insurance or condemnation proceeds paid or
payable with respect to any of the Purchased Loans and/or any of the property
securing payment of any of the Purchased Loans or covered by any related
instrument;

(6)        all present and future claims and rights of the Seller to have,
demand, receive, recover, obtain and retain payments from, and all proceeds of
any nature paid or payable by, any governmental, quasi-governmental or private
mortgage guarantor or insurer (including VA, FHA or any other Person) with
respect to any of the Purchased Loans;

(7)        all tax, insurance, maintenance fee and other escrow deposits or
payments made by the Customers under such Purchased Loans (the Buyers’ Agent and
the Buyers acknowledge that the Seller’s rights in such deposits are limited to
the rights of an escrow agent and such other rights, if any, in and to such
deposits as are accorded by the Purchased Loans and related papers); and

(8)        all monies, accounts, deposit accounts, payment intangibles and
general intangibles, however designated or maintained, constituting or
representing so-called “completion escrow” funds or “holdbacks,” and being
Purchased Loans’ proceeds recorded as disbursed but that have not been paid over
to the seller of the subject Mortgaged Premises (the purchase of which is
financed by such Purchased Loan), but that are instead being held by the Seller
or by a third party escrow agent pending completion of specified improvements or
landscaping requirements for such Mortgaged Premises.

“Qualified Subordinated Debt” means unsecured Debt of the Seller to any Person
as to which (a) the papers evidencing, securing, governing or otherwise related
to such Debt are reasonably satisfactory in form and substance to Agent and
(b) that is subordinated to the Obligations pursuant to a currently effective
and irrevocable Subordination Agreement, including standstill and blockage
provisions, reasonably approved by the Agent.

“Recourse Servicing” means Servicing Rights under a Servicing Agreement with
respect to which the Servicer is obligated to repurchase or indemnify the holder
of the related Mortgage Loans in respect of defaults on such Mortgage Loans at
any time during the term of such Mortgage Loans.

“Register” is defined in Section 22.17(d).

“Regular Transaction” means a Transaction funded by all Buyers, rather than by
Comerica Bank under the Swing Line.

“Regulation T” means Regulation T promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 220, or any other regulation when
promulgated to replace the prior Regulation T and having substantially the same
function.

 

22



--------------------------------------------------------------------------------

“Regulation U” means Regulation U promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 221, or any other regulation when
promulgated to replace the prior Regulation U and having substantially the same
function.

“Regulation X” means Regulation X promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 224, or any other regulation when
promulgated to replace the prior Regulation X and having substantially the same
function.

“REO” means real property improved by a one-through four-family residence owned
following judicial or nonjudicial foreclosure (or conveyance by deed in lieu of
foreclosure) of a Mortgage securing a Single-family Loan.

“Repurchase Date” means the date on which the Seller is to repurchase Purchased
Loans from the Buyers, being the earlier of (a) the date when the Approved
Investor is to purchase such Purchased Loans and (b) any date determined by
application of the provisions of Section 3.3 or 18.

“Repurchase Documents” means and includes this Agreement, the Custody Agreement,
any Subordination Agreement(s), any financing statements or other papers now or
hereafter authorized, executed or issued pursuant to this Agreement, and all
other documents, instruments and agreements at any time evidencing, governing,
securing or otherwise relating to any of the Obligations, and any renewal,
extension, rearrangement, increase, supplement, modification or restatement of
any of them.

“Repurchase Price” means the price at which Purchased Loans are to be resold by
the Buyers to the Seller upon termination of a Transaction (including
Transactions terminable upon demand), which will be determined in each case as
the sum of (a) the Purchase Price and (b) the Price Differential as of the date
of such determination.

“Repurchase Settlement Account” means the Seller’s non-interest bearing demand
deposit account to be maintained with Comerica Bank and described on Schedule
1.2, to be used for (a) the Agent’s and the Buyers’ deposits of Purchase Price
payments for Purchased Loans (including any Swing Line Purchases) to the extent
not deposited directly in the Funding Account; (b) any principal payments
received by the Agent or the Custodian (other than regular principal and
interest payments) on any Purchased Loans; (c) the Agent’s deposit of Repurchase
Price payments received from the Seller or from an Approved Investor for the
Seller’s account for distribution to the Buyers; and (d) only if and when (i) no
Default has occurred unless it has been either cured by the Seller or waived in
writing by the Agent (acting with the requisite consent of the Buyers as
provided in this Agreement) and (ii) no Event of Default has occurred unless it
has been either cured by the Seller or waived in writing by the Agent (acting
with the requisite consent of the Buyers as provided in this Agreement),
transfer to the Operating Account of proceeds of sales or other dispositions of
Purchased Loans to an Approved Investor in excess (if any) of the Repurchase
Price of such Purchased Loan. The Repurchase Settlement Account shall be a
blocked account from which the Seller shall have no right to directly withdraw
funds, but instead such funds may be withdrawn or paid out only against the
order of an authorized officer of the Agent (acting with the requisite consent
of the Buyers as provided herein).

 

23



--------------------------------------------------------------------------------

“Request/Confirmation” means letters substantially in the form of Exhibit A,
delivered pursuant to Section 3.1 and their related Mortgage Transmission Files.

“Required Buyers” means, for any day, Buyers (a) whose Commitments comprise at
least sixty-six and two-thirds percent (66-2/3%) of the Maximum Aggregate
Commitment under this Agreement, or (b) who own at least sixty-six and
two-thirds percent (66-2/3%) of the Purchased Loans owned by the Buyers on that
day if on or before that day the Commitments have expired or have been
terminated and have not been reinstated; provided however, that so long as there
are fewer than three Buyers, considering any Buyer and its Buyer Affiliates as a
single Buyer, “Required Buyers” means all Buyers.

“Responsible Officer” means a duly authorized member, manager or officer of
Seller acceptable to Agent.

“Seller’s Customer” means any natural person who has applied to the Seller for a
financial product or service, has obtained any financial product or service from
the Seller or has a Mortgage Loan that is serviced or subserviced by the Seller.

“Seller’s Customer Information” means any information or records in any form
(written, electronic or otherwise) containing a Seller’s Customer’s personal
information or identity, including such Seller’s Customer’s name, address,
telephone number, loan number, loan payment history, delinquency status,
insurance carrier or payment information, tax amount or payment information and
the fact that such Seller’s Customer has a relationship with the Seller.

“Serviced Loans” means all Mortgage Loans serviced or required to be serviced by
the Seller under any Servicing Agreement, irrespective of whether the actual
servicing is done by another Person (a subservicer) retained by the Seller for
that purpose.

“Servicer” means, initially the Seller, and upon termination of the Seller’s
right to service the Purchase Loans pursuant to the provisions of Section 19.7,
the Backup Servicer or such other Person (including the Agent) as the Agent may
appoint as Servicer.

“Servicing Agreement” means, with respect to any Person, the arrangement,
whether or not in writing, pursuant to which that Person acts as servicer of
Mortgage Loans, whether owned by that Person or by others.

“Servicing Functions” means, with respect to the servicing of Mortgage Loans,
the collection of payments for the reduction of principal and application of
interest, collection of amounts held or to be held in escrow for payment of
taxes, insurance and other escrow items and payment of such taxes and insurance
from amounts so collected, foreclosure services, and all other actions required
to conform with Accepted Servicing Practices.

“Servicing Records” has the meaning given the term in Section 19.5 hereof.

“Servicing Rights” means the rights and obligations to administer and service a
Mortgage Loan, including, without limitation, the rights and obligations to:
ensure the taxes and insurance are paid, provide foreclosure services, provide
full escrow administration and perform any other obligations required by any
owner of a Mortgage Loan, collect the payments for the reduction of principal
and application of interest, and manage and remit collected payments.

 

24



--------------------------------------------------------------------------------

“Single-family Loan” means a Mortgage Loan that is secured by a Mortgage
covering real property improved by a one-, two-, three- or four-family
residence.

“SIPA” means the Securities Investors Protection Act of 1970, 15 U.S.C. §78a et.
seq., as amended.

“Solvent” means, for any Person, that (a) the fair market value of its assets
exceeds its liabilities, (b) it has sufficient cash flow to enable it to pay its
debts as they mature, and (c) it does not have unreasonably small capital to
conduct its business.

“Statement Date” means December 31, 2008.

“Statement Date Financial Statements” is defined in Section 15.2(f).

“Sublimit” means one or more (as the context requires) of the sublimits
described in Section 4.2.

“Subordination Agreement” means a written subordination agreement in form and
substance satisfactory to and approved by the Agent that subordinates (a) all
present and future debts and obligations owing by the Seller to the Person
signing such subordination agreement to (b) the Obligations, in both right of
payment and lien priority, including standstill and blockage provisions approved
by the Agent.

“Subservicer” means any entity permitted by the Agent to act as a subservicer of
the Servicer (which permission shall not be unreasonably withheld) who shall
perform Servicing Functions under a Subservicer Instruction Letter.

“Subservicer Instruction Letter” means an instruction letter to a Subservicer in
form and substance reasonably agreed to by the Seller and the Agent.

“Subsidiary” means any corporation, association or other business entity
(including a trust) in which any Person (directly or through one or more other
Subsidiaries or other types of intermediaries), owns or controls:

(a)        more than fifty percent (50%) of the total voting power or shares of
stock entitled to vote in the election of its directors, managers or trustees;
or

(b)        more than ninety percent (90%) of the total assets and more than
ninety percent (90%) of the total equity through the ownership of capital stock
(which may be non-voting) or a similar device or indicia of equity ownership.

“Super Jumbo Mortgage Loan” means a Mortgage Loan that would otherwise be a
Conforming Mortgage Loan secured by a first Lien Mortgage except that the
original principal amount is more than the maximum Agency loan amount, more than
One Million Dollars ($1,000,000), but not more than One Million Five Hundred
Thousand Dollars ($1,500,000) unless approved by Agent.

 

25



--------------------------------------------------------------------------------

“Supplemental Papers” means the Loan Papers for a particular Loan other than its
Basic Papers.

“Swing Line” means the short term revolving discretionary Mortgage Loans
purchase facility provided for in Section 2.4 under which Comerica Bank may, in
its sole discretion, fund (as “Swing Line Purchases”) purchases of Eligible
Loans to bridge the Seller’s daily Transactions.

“Swing Line Buyer” means Comerica Bank in its role as Buyer for Swing Line
Transactions.

“Swing Line Limit” means, for any day, the greater of (a) Fifteen Million
Dollars ($15,000,000), or (b) (i) the Committed Sum of Comerica Bank, minus
(ii) Comerica Bank’s Funding Share of the Purchase Prices for all Purchased
Loans included in all Open Transactions, being the maximum amount that may be
funded and outstanding on that day under the Swing Line.

“Swing Line Refunding Due Date” for each Transaction funded under the Swing Line
means the Business Day on which the Swing Line Buyer shall elect to have such
Swing Line Transaction funded by the Buyers pursuant to Section 2.5, or on the
next Business Day thereafter if the Buyers are notified of such request after
3:30 p.m. (Detroit, Michigan time) on such Business Day.

“Swing Line Transaction” means a Transaction funded by the Swing Line Buyer
under the Swing Line.

“Taxes” is defined in Section 7.1.

“Termination Date” means the earlier of (a) May 14, 2010 or (b) the date when
the Buyers’ Commitments are terminated pursuant to this Agreement, by order of
any Governmental Authority or by operation of law.

“Total Liabilities” means all liabilities of the Seller and its Subsidiaries,
including nonrecourse debt and also including all contingent liabilities and
obligations (including Recourse Servicing, recourse sale and other recourse
obligations, and guaranty, indemnity and mortgage loan repurchase obligations),
in each case as are reflected on the Seller’s Consolidated balance sheet as
liabilities in accordance with GAAP, but excluding Qualified Subordinated Debt.

“Transaction” is defined in the Recitals.

“UCC” means the Uniform Commercial Code or similar laws of the applicable
jurisdiction, as amended from time to time.

“VA” means the Department of Veterans Affairs and any successor.

 

26



--------------------------------------------------------------------------------

“Wet Loan” means a Purchased Loan originated and owned by the Seller immediately
prior to being purchased by the Buyers:

(a)        that has been closed on or prior to the Business Day on which the
Purchase Price is paid therefor, by a title agency or closing attorney, and that
would qualify as an Eligible Loan except that some or all of its Basic Papers
are in transit to, but have not yet been received by, the Custodian so as to
satisfy all requirements to permit the Seller to sell it pursuant to this
Agreement without restriction;

(b)        that will fully qualify as an Eligible Loan when the original Basic
Papers have been received by the Custodian;

(c)        as to which such full qualification can and will be achieved on or
before seven (7) Business Days after the relevant Purchase Date; and

(d)        for which the Seller has delivered to the Custodian a Mortgage Loan
Transmission File on or before the Purchase Date, submission of which to the
Custodian shall constitute the Seller’s certification to the Custodian, the
Buyers and the Agent that a complete File as to such Purchased Loan, including
the Basic Papers, exists and that such File is in the possession of either the
title agent or closing attorney that closed such Purchased Loan, the Seller or
that such File has been or will be shipped to the Custodian.

Each Wet Loan that satisfies the foregoing requirements shall be an Eligible
Loan subject to the condition subsequent of physical delivery of its Mortgage
Note, Mortgage and all other Basic Papers, to the Custodian on or before seven
(7) Business Days after the relevant Purchase Date. Each Wet Loan sold by the
Seller shall be irrevocably deemed purchased by the Buyers and shall
automatically become a Purchased Loan effective on the date of the related
Transaction, and the Seller shall take all steps necessary or appropriate to
cause the sale to the Buyers and delivery to the Custodian of such Wet Loan and
its Basic Papers to be completed, perfected and continued in all respects,
including causing the original promissory note evidencing such Purchased Loan to
be physically delivered to the Custodian within seven (7) Business Days after
the relevant Purchase Date, and, if requested by the Agent, to give written
notice to any title agent, closing attorney or other Person in possession of the
Basic Papers for such Purchased Loan of the Buyers’ purchase of such Purchased
Loan. Upon the Custodian’s receipt of the Basic Papers relative to a Wet Loan
such Purchased Loan shall no longer be considered a Wet Loan.

“Wet Loans Sublimit” is defined in Section 4.2.

Other Definitional Provisions. Accounting terms not otherwise defined shall have
the meanings given them under GAAP.

(a)        Defined terms may be used in the singular or the plural, as the
context requires.

(b)        Except where otherwise specified, all times of day used in the
Repurchase Documents are local (U.S. Eastern Time Zone) times in Detroit,
Michigan.

 

27



--------------------------------------------------------------------------------

(c)        Unless the context plainly otherwise requires (e.g., if preceded by
the word “not”), wherever the word “including” or a similar word is used in the
Repurchase Documents, it shall be read as if it were written, “including by way
of example but without in any way limiting the generality of the foregoing
concept or description”.

(d)        Unless the context plainly otherwise requires, wherever the term
“Agent” is used in this Agreement (excluding Section 22), it shall be read as if
it were written “the Agent (as agent and representative of the Buyers).”

2        The Buyers’ Commitments.

2.1.        The Buyers’ Commitments to Purchase. Subject to the terms and
conditions of this Agreement (including without limitation the terms and
conditions set forth in Section 4 and Section 14) and provided no Default or
Event of Default has occurred and is continuing that has not been waived by the
Buyers or the Required Buyers, as applicable (or, if one has occurred and not
been so cured or declared waived, if all of the Buyers, in their sole discretion
and with or without waiving such Default or Event of Default, have elected in
writing that Transactions under this Agreement shall continue nonetheless), the
Buyers agree to make revolving purchases of Eligible Loans on a servicing
released basis through the Termination Date, so long as the Aggregate
Outstanding Purchase Price does not exceed the Maximum Aggregate Commitment and
so long as each Buyer’s Committed Sum is not exceeded. The Buyers’ respective
Committed Sums and the Maximum Aggregate Commitment are set forth on Schedule BC
in effect at the relevant time, as it may have been amended or restated pursuant
to this Agreement. Upon the joinder of additional Buyer(s), if any, the parties
agree to approve in writing revised and updated versions of Schedule BC. The
fractions to be applied to determine the respective Funding Shares of the Buyers
for any day are their respective Committed Sums divided by the Maximum Aggregate
Commitment for that day. Each Buyer shall be obligated to fund only that Buyer’s
own Funding Share of any Transaction requested, and no Buyer shall be obligated
to the Seller or any other Buyer to fund a greater share of any Transaction. No
Buyer shall be excused from funding its applicable Funding Share of any
Transaction merely because any other Buyer has failed or refused to fund its
relevant Funding Share of that or any other Transaction. If any Buyer fails to
fund its Funding Share of any Transaction (a “Nonfunding Buyer”), the Agent (in
its sole and absolute discretion) may choose to fund the amount that such
Nonfunding Buyer failed or refused to fund, or the Agent as a Buyer and the
other Buyers who are willing to do so may (in each of their sole and absolute
discretion) do so in the proportion that the Committed Sum of each bears to the
total Committed Sums of all Buyers that have funded (or are funding) their own
Funding Shares of that Transaction and that are willing to fund part of the
Funding Share of such Nonfunding Buyer. Should the Agent and/or any other
Buyer(s) fund any or all of the Nonfunding Buyer’s Funding Share of any
Transaction, then the Nonfunding Buyer shall have the obligation to deliver such
amount to the Agent (for its own account and/or for distribution to the Buyer(s)
who funded it, as the case may be) in immediately available funds on the next
Business Day. Regardless of whether the other Buyers fund the Funding Share of
the Nonfunding Buyer, the respective ownership interests of the Buyers in the
Transaction shall be adjusted as provided in Section 3.10. The obligations of
the Buyers hereunder are several and not joint.

 

28



--------------------------------------------------------------------------------

2.2.        Expiration or Termination of the Commitments. Unless extended in
writing or terminated earlier in accordance with this Agreement, the Buyers’
Commitments (including Comerica Bank’s Swing Line Commitment) shall
automatically expire at the close of business on the Termination Date, without
any requirement for notice or any other action by the Agent, any of the Buyers
or any other Person.

2.3.        Request for Increase in Maximum Aggregate Commitment. If the Seller
shall request to the Agent an increase in the Maximum Aggregate Commitment to a
specified amount up to One Hundred Forty Million Dollars ($140,000,000.00), the
Agent shall use its best efforts to obtain increased Committed Sums from
existing Buyers, new Commitments from prospective new Buyers or such combination
thereof as the Agent shall elect, to achieve such requested increase; provided
that no Default has occurred that has not been cured before it has become an
Event of Default, and no Event of Default has occurred that the Seller has not
cured or that the Agent has not declared in writing to have been waived in
accordance with Section 22. No Buyer will have any obligation to increase its
Committed Sum. If an increase in the Maximum Aggregate Commitment is achieved,
then (a) the Pro Rata ownership interest in the Purchased Loans of each Buyer
shall, following funding by the Buyers increasing their Commitment Sums or by
the new Buyers, automatically be adjusted proportionately and (b) Schedule BC
shall be updated and the update executed and delivered by the Agent to the
Seller and each of the Buyers and, effective as of the date specified on such
update, shall each automatically supersede and replace the then-existing
corresponding schedule for all purposes.

2.4.        Swing Line Facility. In addition to its Commitment under
Section 2.1, the Swing Line Buyer may, in its discretion, fund revolving Swing
Line Transactions for aggregate Purchase Prices which do not on any day exceed
the Swing Line Limit for the purpose of initially funding requested
Transactions.

2.5.        Swing Line Transactions.

   (a)        The Seller shall have the right to request a Swing Line
Transaction and Swing Line Buyer may, in its discretion, agree to fund such
Swing Line Transaction:

(i)        only if such Swing Line Transaction fully qualifies in all respects
for funding as Regular Transaction under this Agreement;

(ii)        provided that no Default has occurred that has not been cured before
it has become an Event of Default, and no Event of Default has occurred and is
continuing that has not been waived by the Buyers or the Required Buyers, as
applicable and all conditions precedent in Section 14.1 (with respect to the
initial purchase hereunder) and Section 14.2 have been satisfied;

(iii)        so long as (A) the Swing Line Limit is not exceeded and (B) such
Swing Line Transaction will not cause the sum of Comerica Bank’s Funding Share
of the Swing Line Transactions plus Comerica Bank’s Funding Share of all Open
Transactions to exceed Comerica Bank’s Commitment;

 

29



--------------------------------------------------------------------------------

(iv)        so long as, after giving effect to the proposed Swing Line
Transaction, the Aggregate Outstanding Purchase Price would not exceed the
Maximum Aggregate Commitment;

(v)         provided that a Request/Confirmation has been received by the Agent
and the Swing Line Buyer by no later than 3:30 p.m. (Detroit, Michigan time) on
the Business Day such Transaction is to be funded;

(vi)        provided that the Agent has received a satisfactory Eligible Loans
Report from the Custodian on such date; and

(vii)       provided that the Seller is not aware of any reason why the
requested Transaction cannot or will not be fully funded by the Buyers on the
first Swing Line Refunding Due Date following the Business Day on which the
Swing Line Transaction is to be funded.

   (b)        All Swing Line Transactions shall have a Price Differential from
the date funded until the date repaid and the Repurchase Price therefor shall be
due and payable to Comerica Bank at the same rate(s) as would be applicable if
such Swing Line Transactions had been funded as Regular Transactions by all
Buyers, instead of having been funded by the Swing Line Buyer alone as Swing
Line Transactions.

   (c)        On each Swing Line Refunding Due Date, each Swing Line Transaction
shall terminate and the Seller shall repurchase all Purchased Loans subject to
such Swing Line Transaction to the extent such Transaction is not converted to a
Regular Transaction pursuant to this Section 2.5.

   (d)        The Swing Line Buyer may at any time in its sole discretion with
respect to any outstanding Swing Line Transaction, require each Buyer (including
the Swing Line Buyer) to fund such Swing Line Transaction, by delivering notice
to each Buyer. Unless an Event of Default under Section 18.1(b) shall have
occurred and be continuing on such Swing Line Refunding Due Date (in which event
the procedures under clause (e) shall apply), no later than 4:00 p.m. (Detroit,
Michigan time) on such Swing Line Refunding Due Date, each Buyer shall transfer
its Funding Share in immediately available funds to the Repurchased Settlement
Account for application against the Swing Line Transaction, whereupon the Swing
Line Transaction shall be deemed a Regular Transaction.

   (e)        If, on any Swing Line Refunding Due Date, an Event of Default
under Section 18.1(b) shall have occurred and be continuing, each Buyer shall,
no later than 4:00 p.m. (Detroit, Michigan time) on such Swing Line Refunding
Due Date, purchase a participation in the Swing Line Transaction by immediately
transferring to the Agent, for the benefit of the Swing Line Buyer, in
immediately available funds, an amount equal to its Funding Share of the
Purchase Price of such Swing Line Transaction, and upon its receipt thereof, the
Agent shall deliver to such Buyer a certificate evidencing such participation.

 

30



--------------------------------------------------------------------------------

(f)        Unless a Buyer shall have notified the Swing Line Buyer, prior to any
Swing Line Transaction, that any applicable condition precedent set forth in
Sections 14.1 or 14.2 had not then been satisfied, such Buyer’s obligation to
convert the Swing Line Transaction to a Regular Transaction pursuant to clause
(d) of this Section 2.5 or to purchase a participation in respect of such Swing
Line Transaction pursuant to clause (e) of this Section 2.5 shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Buyer may have against the Agent,
the Swing Line Buyer or any other Person, (ii) the occurrence or continuance of
a Default or Event of Default, (iii) any adverse change in the condition
(financial or otherwise) of the Seller, (iv) the expiration, cancellation or
termination, with or without cause of some or all of such Buyers’ Commitments or
if such Commitment has been waived, released or excused for any reason
whatsoeveor or (v) any other circumstances, happening or event whatsoever. In
the event that any Buyer fails to make payment to the Agent of any amount due
under this Section 2.5, the Agent shall be entitled to receive, retain and apply
against such obligation the Repurchase Prices (including Price Differential)
otherwise payable to such Buyer hereunder until the Agent receives such payment
from such Buyer or such obligation is otherwise fully satisfied. In addition to
the foregoing, if for any reason any Buyer fails to make payment to the Agent of
any amount due under this Section 2.5, such Buyer shall be deemed, at the option
of the Agent, to have unconditionally and irrevocably purchased from the Swing
Line Buyer, without recourse or warranty, an undivided interest and
participation in the applicable Swing Line Transaction in the amount of such
Buyer’s Funding Share of that Transaction, and such interest and participation
may be recovered from such Buyer together with interest thereon at the Federal
Funds Rate for each day during the period commencing on the date of demand and
ending on the date such amount is received. On the Termination Date, the Seller
shall repurchase all Purchased Loans then subject to a Swing Line Transaction.

(g)        The Agent shall disburse to the Swing Line Buyer from the Repurchase
Settlement Account an amount equal to the sum of the Funding Shares funded by
all of the other Buyers in respect of the refunding of any Swing Line
Transaction; provided that if a Buyer other than the Swing Line Buyer advises
the Agent by telephone and confirms the advice by fax that such Buyer has placed
all of its Funding Share on the federal funds wire to the Repurchase Settlement
Account, the Agent shall continue to keep the Swing Line Transaction outstanding
to the extent of that Buyer’s Funding Share so wired until such Buyer’s Funding
Share is received in the Repurchase Settlement Account, and the Agent shall then
repay the Swing Line Buyer that still-outstanding portion of the Swing Line
Transaction from the Repurchase Settlement Account, and the Price Differential
accrued at the Pricing Rate(s) applicable to the Transaction on that Funding
Share for the period from (and including) the relevant Swing Line Refunding Due
Date to (but excluding) the date such Buyer’s Funding Share is received by the
Agent shall belong to the Swing Line Buyer. If any Buyer fails to fund its
Funding Share to fund a Swing Line Transaction in accordance with clause (d) of
this Section 2.5, or fails to fund its Funding Share to purchase a participation
in a Swing Line Transaction in accordance with clause (e) of this Section 2.5,
then that Buyer shall also be obligated to pay to the Swing Line Buyer interest
on the Funding Share so due from such Buyer to the Swing Line Buyer at the
Federal Funds Rate from (and including) such Swing Line Refunding Due Date to
(but excluding) the date of payment of such required amount.

 

31



--------------------------------------------------------------------------------

   (h)        All accrued Price Differential on Swing Line Transactions shall be
due and payable by the Seller to the Agent (for distribution to the Swing Line
Buyer) on the Price Differential payment due date (determined under Section 5)
next following the date of the Swing Line Transaction. All Price Differential
accrued on Swing Line Transactions through the applicable Swing Line Refunding
Due Date shall be due and payable by the Seller to the Agent (for distribution
to the Swing Line Buyer) no later than two (2) Business Days after the
applicable Swing Line Refunding Due Date, but in no than event later the
Termination Date.

2.6.        Optional Reduction or Termination of Buyers’ Commitments. The Seller
may, at any time, without premium or penalty, upon not less than five
(5) Business Days prior written notice to the Agent, reduce or terminate the
Maximum Aggregate Commitment, ratably, with any such reduction in a minimum
aggregate amount for all the Buyers of Five Million Dollars ($5,000,000), or, if
more, in an integral multiple of or a larger integral multiple of One Hundred
Thousand Dollars ($100,000); provided, however, that (a) at no time may the
Aggregate Outstanding Purchase Price exceed the Maximum Aggregate Commitment
after giving effect to any such reduction, and (b) unless terminated in full,
the Maximum Aggregate Commitment shall not be reduced to less than Thirty
Million Dollars ($30,000,000). Upon termination in full of the Buyers’
Commitments pursuant to this Section 2.6, the Seller shall pay to the Agent for
the ratable benefit of the Buyers the full amount of all outstanding Obligations
under the Repurchase Documents.

3        Initiation; Termination.

3.1.        Seller Request; Agent Confirmation.

   (a)        Subject to the terms and conditions of this Agreement (including,
without limitation, the terms and conditions set forth in Section 2.1 and
Section 14), the Seller may request a Regular Transaction and the Buyers shall
fund such Regular Transaction, subject to the following:

(i)        Agent and Custodian shall have received a Request/Confirmation in
accordance with Section 3.2 hereof by no later than 1:00 p.m. on the proposed
Purchase Date; and

(ii)       Agent shall have received a satisfactory Eligible Loans Report from
the Custodian on the proposed Purchase Date;

   Provided that if such items are received by the applicable parties on any
Business Day, but are not received by the times specified above, the Transaction
may be funded on the same day, at the Swing Line Buyer’s option, as a Swing Line
Transaction (subject to the conditions set forth in Section 2.5 above), or on
the next Business Day as a Regular Transaction, subject in each case to the
other terms and conditions of this Agreement.

 

32



--------------------------------------------------------------------------------

 (b)        Upon receiving any Request/Confirmation for any Regular Transaction
under Section 3.1 hereof, Agent shall promptly notify each Buyer by wire, telex
or telephone (confirmed by wire, telecopy or telex). Unless such Buyer’s
commitment to make purchases hereunder shall have been suspended or terminated
in accordance with this Agreement, each such Buyer shall make available the
amount of its respective Funding Share of each requested Transaction in
immediately available funds to the Agent no later than 4:00 p.m. on the date of
such Transaction. Any Buyer that fails to fund its Funding Share of any
Transaction shall be deemed to be a Nonfunding Buyer and a Defaulting Buyer
under the terms of this Agreement.

3.2.    Request/Confirmation. Each Request/Confirmation shall identify the Agent
and the Seller and set forth:

 (a)        the Purchase Date applicable to the relevant Transaction;

 (b)        for each of the Eligible Loans to be sold, the Purchase Price; and

 (c)        any additional terms or conditions of the Transaction mutually
agreed to by the Agent and the Seller.

Each Request/Confirmation shall be binding on the parties, unless written notice
of objection is received by the Agent prior to the funding of any related
Transaction by any Buyer. In the event of any conflict between the terms of a
Request/Confirmation and this Agreement, this Agreement shall prevail.

3.3.    Transaction Termination; Purchase Price Decrease.

 (a)        Automatic Termination. Each Transaction, or applicable portion
thereof, will automatically terminate on the earlier of (i) the date or dates
when the subject Purchased Loans are purchased by Approved Investor(s) and
(ii) the Termination Date. Upon any such automatic termination, the Seller shall
repurchase all applicable Purchased Loans in accordance with Section 3.3(c).

 (b)        Termination Upon Occurrence of Disqualifier. If any Disqualifier
occurs in respect of a Purchased Loan, (i) the Buyers shall reconvey to the
Seller or its designee the applicable Purchased Loan, servicing released, and
(ii) if and only to the extent of any Margin Deficit that exists as determined
in accordance with Section 6.1, the Seller shall immediately pay the Repurchase
Price with respect to the applicable Purchased Loan (but only to the extent of
the Margin Deficit) in immediately available funds to the account referred to in
Section 3.4.

 (c)        How Terminations will be Effected. Termination of a Transaction (or
the applicable portion thereof) will be effected by (i) the Buyers’ reconveyance
to the Seller or its designee of applicable Purchased Loans, servicing released,
and payment of any Income in respect thereof received by the Agent and not
previously either paid to the Seller or applied as a credit to the Seller’s
Obligations, and (ii) payment of the Repurchase Price with respect to the
applicable Purchased Loans in immediately available funds to the account
referred to in Section 3.4 on the Repurchase Date, so that

 

33



--------------------------------------------------------------------------------

the Agent receives the Repurchase Price (for Pro Rata distribution to the
Buyers) in immediately available funds on that same Business Day; provided that
the portion of the Repurchase Price attributable to accrued and unpaid Price
Differential for the Repurchased Loan shall be due on the next Price
Differential payment date in accordance with Section 5.3; provided further that
all accrued and unpaid Price Differential shall be due and payable on the
Termination Date.

 (d)        Purchase Price Decrease. The Seller may effectuate a Purchase Price
Decrease on any Business Day by delivery to the Agent in immediately available
funds of an amount specified by the Seller as a Purchase Price Decrease on that
Business Day. No Purchased Loans shall be, or be deemed to be, repurchased in
connection with a Purchase Price Decrease.

3.4.    Place for Payments of Repurchase Prices. All Repurchase Price payments
shall be paid to the Repurchase Settlement Account.

3.5.    Withdrawals from and Credits to Operating Account. If the Seller fails
for any reason to repurchase any one or more Purchased Loans on the relevant
Repurchase Date, to pay any Price Differential or fees when due or to satisfy
any Margin Call in the manner and by the time specified in Sections 3.3 and 3.4,
the Agent is hereby specifically and irrevocably authorized to withdraw funds
from the Operating Account or any other account of the Seller in an amount equal
to the sum of the Repurchase Prices of all Purchased Loans that are Past Due,
plus accrued, unpaid Price Differential or fees, plus Margin Deficit (if
applicable), on that day and cause application of such funds withdrawn to the
payment of the Repurchase Prices of such Purchased Loans, Price Differential or
fees, and Margin Deficit (if applicable) in such order and manner as the Agent
may elect and, if funds in the Operating Account or any other account of the
Seller are insufficient to pay the such amounts, the Seller shall pay the amount
due hereunder on demand by wire to the Repurchase Settlement Account. As long as
no Default or Event of Default has occurred and is continuing, or thereafter
with the consent of the Required Buyers, the Agent shall, at the written request
of the Seller, cause any amount deposited in the Repurchase Settlement Account
in excess of amounts required hereunder to be transferred to the Operating
Account.

3.6.    Transfer of Existing Mortgage Loan Portfolio.

(a)     Some of the Buyers and the Seller are also parties to the Sixth Amended
and Restated Revolving Credit Agreement dated as of May 16, 2006 (as amended,
the “Warehousing Credit Agreement”), pursuant to which such Buyers and the other
lenders party thereto (the “Existing Lenders”) and JPMorgan Chase Bank, N.A. (in
its capacity as agent for the lenders party to the Warehousing Credit Agreement,
the “Warehousing Credit Agreement Agent”) have made Advances (defined in the
Warehousing Credit Agreement) in the nature of loans to the Seller. Repayment of
these Advances and all interest accrued thereon, and payment and performance of
the other obligations of the Seller under the Warehousing Credit Agreement, are
secured by a pledge and grant of a first priority security interest in certain
Mortgage Loans and related collateral delivered by the Seller to the Warehousing
Credit Agreement Agent under the Warehousing Credit Agreement (collectively, the
“Existing Mortgage Loan Portfolio”), all on the terms and

 

34



--------------------------------------------------------------------------------

conditions set forth therein and in the Pledge and Security Agreement referred
to therein. The Seller has requested that it be permitted to sell the Existing
Mortgage Loan Portfolio, on the terms and conditions set forth herein, to the
Agent for the benefit of the Buyers on the Effective Date, and this Section 3.6
and Section 3.7 memorialize the parties’ further agreements on that subject.

(b)     Concurrently with the initial Transaction hereunder, the Seller shall
cause the disbursement of the proceeds of such Transaction and additional funds
made available by the Seller, if required, to the Existing Lenders ratably in
accordance with their advances against the Existing Mortgage Loan Portfolio. The
Warehousing Credit Agreement shall thereupon be terminated (except for any
provisions thereof that by their terms survive termination of said agreement).

(c)     As part of the initial Transaction hereunder, subject to the terms and
conditions of this Agreement, the Buyers shall purchase all Eligible Loans in
the Existing Mortgage Loan Portfolio on the terms set forth in this Agreement.

3.7.    Special Terms Applicable to the Existing Mortgage Loan Portfolio. The
following changes in the terms and conditions of this Agreement are applicable
to the Existing Mortgage Loan Portfolio and the Mortgage Loans therein:

 (a)        The Repurchase Date for each such Mortgage Loan under Section 3.3
(and as set forth in the Disqualifiers on Schedule DQ) shall be measured from
the date on which the Mortgage Loan was first pledged by the Seller pursuant to
the Warehousing Credit Agreement. The requirement of Schedule EL (8) that each
Eligible Loan be originated no more than 45 days prior to its Purchase Date
shall be measured from the date on which the Mortgage Loan was first pledged by
the Seller pursuant to the Warehousing Credit Agreement (i.e. that it was
originated no more than 45 days prior to the date it was first pledged by the
Seller pursuant to the Warehousing Credit Agreement). The prior pledge of an
Eligible Loan that is a part of the Existing Mortgage Loan Portfolio pursuant to
the Warehousing Credit Agreement shall not violate any covenant, representation
or warranty under this Agreement regarding a prior pledge of any Eligible Loan.

 (b)        Each such Mortgage Loan must be an Eligible Loan at the time of
purchase under this Agreement unless otherwise agreed by all Buyers and the
Seller.

 (c)        The Seller makes the following additional representations and
warranties in connection with the sale and purchase of the Existing Mortgage
Loan Portfolio: the Seller has not filed a petition in any case, action or
proceeding under the Bankruptcy Code or any similar state law; no petition in
any case, action or proceeding under the Bankruptcy Code or any similar state
laws have been filed against the Seller that has not been dismissed or vacated;
and the Seller has not filed any answer or otherwise admitted in writing any
insolvency or inability to pay its debts or has made an assignment for the
benefit of creditors or consented to the appointment of a receiver or trustee of
all or a material part of its property. The Seller has no intention to make any
such filing or admission in the next ninety (90) days. The sale and purchase of
the Existing Mortgage Loan Portfolio will not be a preference, voidable
transfer, fraudulent conveyance, or otherwise in violation of the Bankruptcy
Code or any similar state or federal law.

 

35



--------------------------------------------------------------------------------

3.8.    Delivery of Additional Mortgage Loans. The Seller may from time to time
deliver to the Agent Mortgage Loans that are also Eligible Loans without
entering into a new Transaction by providing to the Agent the documents required
under Section 3.1(a) with respect to such Mortgage Loans. The Seller and the
Buyers agree that such Mortgage Loans delivered pursuant to this Section 3.8
shall be treated as Purchased Loans subject to the existing Transactions
hereunder from the date of such delivery.

3.9.    Application of Purchase Price Decreases and Repurchase Price Payments.
Upon receipt by the Agent of amounts paid or prepaid as Purchase Price Decreases
or Repurchase Price (except upon the exercise of remedies provided in
Section 18) the Agent shall apply amounts so received to the payment of all
Obligations that are then due, then, at the option of the Swing Line Buyer, to
the payment of all Swing Line Transactions, with the balance deposited into the
Operating Account unless otherwise agreed by the Buyers.

3.10.  Defaulting Buyers. Notwithstanding any provision of this Agreement to the
contrary, if any Buyer becomes a Defaulting Buyer, then the following provisions
shall apply for so long as such Buyer is a Defaulting Buyer:

 (a)        applicable fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Buyer pursuant to Section 9.1;

 (b)        the Commitment of and the outstanding Purchase Prices paid by such
Defaulting Buyer shall not be included in determining whether all Buyers or the
Required Buyers have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 22), provided that any
waiver, amendment or modification requiring the consent of all Buyers or each
affected Buyer which affects such Defaulting Buyer differently than other
affected Buyers shall require the consent of such Defaulting Buyer;

 (c)        if any Swing Line Transactions shall exist at the time a Buyer
becomes a Defaulting Buyer then the Seller shall within one Business Day
following notice by the Agent repurchase the Purchased Loans subject to such
Swing Line Transactions;

 (d)        the respective ownership interests of both (i) the Defaulting Buyer
and (ii) the Buyer (or Buyers) that funded the Defaulting Buyer’s Funding
Share(s) of any Transaction shall be proportionately decreased and increased,
respectively, to the same extent as if their respective Committed Sums were
changed in direct proportion to the unreimbursed balance outstanding from time
to time thereafter of the amount so funded;

 (e)        if no other Buyer funds any of the Defaulting Buyer’s Funding Share,
then the Pro Rata ownership interests of the Buyers in the Purchased Loans shall
be changed, so that each Buyer’s Pro Rata ownership interest in the Purchased
Loans is equal to the ratio of (i) the sum of the portions of the Purchase
Prices paid by that Buyer in all Open Transactions on that day to (ii) the total
of the Purchase Prices paid by all Buyers in all

 

36



--------------------------------------------------------------------------------

Open Transactions on that day, but the Defaulting Buyer’s share of all
subsequent distributions of any Repurchase Price and Margin Deficit payments
shall be paid to the other Buyers, pro rata among them in the ratio that the Pro
Rata ownership interest in the Purchased Loans owned by each bears to the
aggregate Pro Rata ownership interests in the Purchased Loans of all such other
Buyers, and the Buyers’ respective Pro Rata ownership interests in the Purchased
Loans shall be readjusted after each such payment, until their Pro Rata
ownership interests are restored to what they were before any Defaulting Buyer
failed to fund. Notwithstanding any such changes in the Buyers’ Pro Rata
ownership interests in any Purchased Loan due to any Buyer’s failure to fund its
Funding Share(s) of any Transaction, such failure to fund shall not diminish any
Buyer’s Funding Share(s) for subsequent Transactions.

(f)        any amount payable to such Defaulting Buyer hereunder (whether on
account of Repurchase Price, Price Differential, Margin Deficits, Purchase Price
Decrease, fees or otherwise and including any amount that would otherwise be
payable to such Defaulting Buyer pursuant to Section 20.2 but excluding
Section 6.4) shall, in lieu of being distributed to such Defaulting Buyer, be
retained by the Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Agent (i) first, to the payment of any amounts owing by such Defaulting
Buyer to the Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Buyer to the Swing Line Buyer hereunder,
(iii) third, to the funding of any Transaction or the funding of any
participating interest in any Swing Line Transaction in respect of which such
Defaulting Buyer has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent, (iv) fourth, if so determined by the
Agent and the Seller, held in such account as cash collateral for future funding
obligations of the Defaulting Buyer under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Seller or the Buyers as a result of
any judgment of a court of competent jurisdiction obtained by the Seller or any
Buyer against such Defaulting Buyer as a result of such Defaulting Buyer’s
breach of its obligations under this Agreement, and (vi) sixth, to such
Defaulting Buyer or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is (x) a Purchase Price Decrease and (y) made at
a time when the conditions set forth in Section 14.2 are satisfied, such payment
shall be applied solely to reduce the Purchase Prices owed to all Buyers that
are not Defaulting Buyers Pro Rata prior to being applied to any Purchase Prices
owed to any Defaulting Buyer.

In the event that the Agent, the Seller and the Swing Line Buyer each agrees
that a Defaulting Buyer has adequately remedied all matters that caused such
Buyer to be a Defaulting Buyer (“Redeemed Buyer”), then the Swing Line Exposure
of the other Buyers shall be readjusted to reflect the inclusion of such
Redeemed Buyer’s Commitment and on such date such Redeemed Buyer shall purchase
from the other Buyers at par a portion of the Open Transactions as the Agent
shall determine may be necessary in order for such Redeemed Buyer to participate
in such Open Transactions in accordance with its Pro Rata share. For purposes of
this Section 3.11, “Swing Line Exposure” means, with respect to any Buyer at any
time, such Buyer’s Pro Rata share of the aggregate Purchase Prices of all Swing
Line Transactions outstanding at such time.

 

37



--------------------------------------------------------------------------------

Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Seller of any of its rights or remedies (whether in equity or law) against any
Buyer which fails to fund any Transaction hereunder at the time or in the amount
required to be funded under the terms of this Agreement.

4        Transaction Limits and Sublimits.

4.1.    Transaction Limits. Each Transaction shall be subject to the limitation
that no purchase will be made if at the time of or after such purchase, the
Aggregate Outstanding Purchase Price exceeds or would exceed the lesser of:

(a)     the Maximum Aggregate Commitment; or

(b)     the sum of the following, without duplication:

(i)      For Purchased Loans which are Conforming Mortgage Loans, the lesser of
(A) the Purchase Value all such Conforming Mortgage Loans, or (B) the Conforming
Loan Sublimit, plus

(ii)     For Purchased Loans which are Jumbo Mortgage Loans or Super Jumbo
Mortgage Loans, the lesser of:

(A)      The sum of the following:

(1)        For Jumbo Mortgage Loans, the lesser of (I) Purchase Value of all
such Jumbo Mortgage Loans, or (II) the Jumbo Loans Sublimit, plus

(2)        For Super Jumbo Mortgage Loans, the lesser of (I) the Purchase Value
of all such Super Jumbo Mortgage Loans, or (II) the Super Jumbo Loans Sublimit;
or

(B)      The Jumbo/Super Jumbo Loans Sublimit.

(iv)     For Purchased Loans which are Wet Loans, the lesser of (A) the Purchase
Value of all such Wet Loans, or (B) the Wet Loans Sublimit, plus

(v)      For Purchased Loans which are Discretionary Loans, the lesser of
(A) the Purchase Value of all such Discretionary Loans, or (B) the Discretionary
Loans Sublimit.

 

38



--------------------------------------------------------------------------------

4.2.      Transaction Sublimits. The following sublimits shall also be
applicable to the Transactions hereunder such that after giving effect to any
proposed Transaction and after giving effect to any repurchase, addition or
substitution of any Mortgage Loan hereunder, the following shall be true:

 (a)      The Aggregate Outstanding Purchase Price of Conforming Mortgage Loans
may be as much as one hundred percent (100%) of the Maximum Aggregate Commitment
(the “Conforming Loan Sublimit”).

 (b)      The Aggregate Outstanding Purchase Price of all Purchased Loans that
are Wet Loans shall not exceed (x) fifty percent (50%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or
(y) thirty-five percent (35%) of the Maximum Aggregate Commitment on any other
day (the “Wet Loans Sublimit”).

 (c)      The Aggregate Outstanding Purchase Price of all Purchased Loans that
are of the type listed in the first column of the following table shall not
exceed the percentage of the Maximum Aggregate Commitment or amount listed in
the second column of the table (the name of that Sublimit is set forth in the
third column).

 

Type of Purchased

Loan

 

Maximum

percentage/amount of

Maximum Aggregate Commitment

  Name of Sublimit

Jumbo Mortgage Loans

 

Greater of Five Million

Dollars ($5,000,000) or 5%

 

  “Jumbo Loans Sublimit”

Super Jumbo Mortgage

Loans

 

Greater of Five Million

Dollars ($5,000,000) or 5%

 

 

“Super Jumbo Loans

Sublimit”

Discretionary Loans

  5%  

“Discretionary Loans

Sublimit”

 

 (d)      The Aggregate Outstanding Purchase Price of all Purchased Loans that
are Jumbo Mortgage Loans or Super Jumbo Loans shall not exceed the greater of
Five Million Dollars ($5,000,000) or five percent (5%) of the Maximum Aggregate
Commitment on any day (“Jumbo/Super Jumbo Loans Sublimit”).

4.3.      Compliance. Seller shall immediately repurchase Purchased Loans
necessary to comply with all of the requirements of Section 4.1 and Section 4.2
of this Agreement.

5        Price Differential.

5.1.      Pricing Rate. Except as otherwise provided herein with respect to the
Default Pricing Rate, the Pricing Rate to be applied to the Purchase Prices of
Purchased Loans to determine the Price Differential in all Open Transactions
shall be the applicable from time to time.

 

39



--------------------------------------------------------------------------------

5.2.      Pricing Rate for Default Pricing Rate Purchased Loans. Notwithstanding
any contrary or inconsistent provision of this Section 5, the Pricing Rate to be
multiplied by the Purchase Prices of all Purchased Loans shall be the Default
Pricing Rate from (and including) (a) the day immediately following the
Repurchase Date for any Past Due Purchased Loan and until (but excluding) the
date on which such Past Due Purchased Loan is repurchased by transfer to the
Agent (for Pro Rata distribution to the Buyers) of its full Repurchase Price in
immediately available funds; and (b) the date designated by the Agent to the
Seller after the occurrence and during the continuance of an Event of Default
under Section 18.1.

5.3.      Price Differential Payment Due Dates. Price Differential on each Open
Transaction accrued and unpaid to the end of each month before the Termination
Date shall be due and payable five (5) Business Days after the end of each
month, whether or not such Transaction is still an Open Transaction on such
payment due date; provided that (a) all accrued and unpaid Price Differential on
all Transactions shall be due on the Termination Date, and (b) all Pricing
Differential calculated at the Default Pricing Rate shall be due on demand.

6        Margin Maintenance.

6.1.      Margin Deficit.

 (a)      If at any time the aggregate Purchase Value of all Purchased Loans
subject to all Transactions hereunder is less than the aggregate Repurchase
Price (excluding Price Differential), minus, without duplication, cash transfers
previously made from the Seller to the Agent in response to previous Margin
Calls, if any, for all such Transactions (a “Margin Deficit”), then by notice to
the Seller (a “Margin Call”), the Agent shall require the Seller to transfer
(for the account of the Buyers) to the Agent or the Custodian, as appropriate,
either (at the Seller’s option) cash, additional Eligible Loans reasonably
acceptable to the Agent (“Additional Purchased Loans”), or a combination of cash
and Additional Purchased Loans, so that the cash and the aggregate Purchase
Value of the Purchased Loans, including any such Additional Purchased Loans,
will thereupon at least equal the then aggregate Repurchase Price (excluding
Price Differential). The Agent will request a recalculation of the Purchase
Value of all or a portion of the Purchased Loans from the Custodian at the times
it deems appropriate in its sole discretion and at any other time at the request
of the Required Buyers; provided that, other than during the existence of a
Default or Event of Default, the Purchase Values shall not be recalculated on
less than a weekly basis.

 (b)      On any Business Day on which the Purchase Value of the Purchased Loans
subject to Transactions exceeds the then outstanding aggregate Repurchase Price
(excluding Price Differential) of all Transactions (a “Margin Excess”), so long
as no Default or Event of Default has occurred and is continuing or will result
therefrom, the Agent shall, upon receipt of a written request from the Seller,
remit cash or release Purchased Loans, as requested by the Seller, in either
case in an amount equal to the lesser of (i) the amount requested by the Seller
and (ii) such Margin Excess, subject

 

40



--------------------------------------------------------------------------------

always to the other limitations of this Agreement. If cash is to be remitted the
Agent shall treat the receipt of the written request of the Seller under this
Section 6.1(b) as if it were a request for a Transaction. To the extent the
Agent remits cash to the Seller, such cash shall be (A) additional Purchase
Price with respect to the Transactions, and (B) subject in all respects to the
provisions and limitations of this Agreement. Each Buyer shall fund its Pro Rata
share of such additional Purchase Price as if the remission of such Margin
Excess were the initiation of a Transaction hereunder.

6.2.      Margin Call Deadline. If the Agent delivers a Margin Call to the
Seller at or before 11:00 a.m. (Detroit, Michigan time) on any Business Day,
then the Seller shall transfer cash and/or Additional Purchased Loans as
provided in Section 6.1 on the same Business Day. If the Agent delivers a Margin
Call to the Seller after 11:00 a.m. (Detroit, Michigan time) on any Business
Day, then the Seller shall transfer cash and/or Additional Purchased Loans by no
later than 11:00 a.m. (Detroit, Michigan time) on the next following Business
Day.

6.3.      Application of Cash. Any cash transferred to the Agent (for Pro Rata
distribution to the Buyers) pursuant to this Section 6 shall be applied by the
Buyers on receipt from the Agent which shall occur on the date received from the
Seller or the next Business Day if received after 1:00 p.m. (Detroit, Michigan
time)

6.4.      Increased Cost. If the adoption of, or any change in, any applicable
law, rule or regulation (whether domestic or foreign) of any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Buyer (or its LIBOR Lending Office)
with any request or directive (whether or not having the force of law) made by
any such authority, central bank or comparable agency after the Effective Date:

(a) shall subject such Buyer (or its LIBOR Lending Office) to any tax, duty or
other charge with respect with respect to this Agreement or any Transaction or
change the basis of taxation of payments to the Buyer in respect thereof (except
for changes in the rate of tax on the overall net income of Buyer or its LIBOR
Lending Office imposed by the jurisdiction in which Buyer’s principal executive
office or LIBOR Lending Office is located);

(b) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Buyer (or its LIBOR Lending
Office), or shall impose on Buyer (or its LIBOR Lending Office) or the foreign
exchange and interbank markets any other condition affecting this Agreement or
the making or maintaining of Transactions hereunder; or

(c) shall impose on the Buyer any other condition:

and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then in any such case, the Seller shall promptly pay the Agent
(for distribution to such Buyer) such additional amount or amounts as calculated
by the Buyer in good faith as will compensate the Buyer for such increased cost
or

 

41



--------------------------------------------------------------------------------

reduced amount. A certificate of a Buyer, prepared in good faith and in
reasonable detail by such Buyer and submitted to the Seller and the Agent,
setting forth the basis for determining such additional amount or amounts
necessary to compensate such Buyer shall be conclusive and binding for all
purposes, absent manifest error.

6.5.      Capital Adequacy. In the event that any applicable law, treaty, rule
or regulation (whether domestic or foreign) now or hereafter in effect and
whether or not presently applicable to a Buyer, or any interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by a Buyer with any
guideline, request or directive of any such authority (whether or not having the
force of law), including any risk-based capital guidelines, affects or would
affect the amount of capital required or expected to be maintained by such Buyer
(or any corporation controlling such Buyer), and such Buyer determines that the
amount of such capital is increased by or based upon the existence of any its
obligations hereunder or the maintaining of any Transactions, and such increase
has the effect of reducing the rate of return on such Buyer’s (or such
controlling corporation’s) capital as a consequence of such obligations or the
maintaining of such Transactions to a level below that which such Buyer (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy), then the
Seller shall pay to such Buyer, within fifteen (15) days of the Seller’s receipt
of written notice from such Buyer demanding such compensation, additional
amounts as are sufficient to compensate such Buyer (or such controlling
corporation) for any increase in the amount of capital and reduced rate of
return which Buyer reasonably determines to be allocable to the existence of any
obligations of the Buyer hereunder or to maintaining any Transactions hereunder.
A certificate of a Buyer as to the amount of such compensation, prepared in good
faith and in reasonable detail by the Buyer and submitted to the Seller, shall
be conclusive and binding for all purposes absent manifest error.

6.6.      Eligible Loans Report. In the discretion of the Agent or Required
Buyers if it or they reasonably determine that market conditions warrant (except
that the Agent shall have no obligation to make such determination more
frequently than once per day), the Agent may request that the Custodian:
(a) make a determination of the aggregate Market Values for the Purchased Loans
(which may include the Purchase Value of any Mortgage Loans purchased on that
day) by summing the values of the individual Purchased Loans as reported on (and
recorded by the Custodian from) the Mortgage Loan Transmission Files, valuing at
zero Purchased Loans for which the Custodian has current actual knowledge that a
Disqualifier exists; and (b) issue and provide a copy to the Agent and the
Seller of a statement of the value of the Purchased Loans as so determined.

6.7.       Provisions Relating to Daily Adjusting LIBOR Rate.

 (a)      If the Agent or the Required Buyers (after consultation with the
Agent) shall determine in good faith that, (a) it is or they are unable to
determine or ascertain the Daily Adjusting LIBOR Rate, or (b) by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars in the applicable amounts or for the relative maturities
are not being offered to Agent or such Buyers, or (c) the Daily Adjusting LIBOR
Rate will not accurately or fairly cover or reflect the cost of making,
maintaining or funding any Transaction based upon the Daily Adjusting

 

42



--------------------------------------------------------------------------------

LIBOR Rate, then Agent shall forthwith give notice thereof to the
Seller.   Thereafter, until Agent notifies the Seller that such conditions or
circumstances no longer exist, the Prime Referenced Rate shall be the applicable
interest rate for all Transactions during such period of time, and each
Transaction which bears interest at or by reference to the Daily Adjusting LIBOR
Rate shall automatically be converted into an Advance which bears interest at or
by reference to the Daily Adjusting LIBOR Rate.

 (b)      If, after the date of this Agreement, the adoption or introduction of,
or any change in, any applicable law, rule or regulation or in the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof, or compliance by any of the
Buyers (or any of their respective LIBOR Lending Offices) with any request or
directive (whether or not having the force of law) of any such authority, shall
make it unlawful or impossible for any of the Buyers (or any of their respective
LIBOR Lending Offices) to honor its obligations hereunder to make or maintain
any Transaction which bears interest at or by reference to the Daily Adjusting
LIBOR Rate, such Buyer shall give notice thereof to the Seller and the Agent.
Thereafter, until such Buyer notifies the Seller that such conditions or
circumstances no longer exist, the Prime Referenced Rate shall be the applicable
interest rate for all Transactions hereunder during such period of time, and if
any of the Buyers may not lawfully continue to maintain any existing Transaction
which bears interest at or by reference to the Daily Adjusting LIBOR Rate, the
applicable Transaction shall immediately be converted to an Advance which bears
interest at or by reference to the Prime Referenced Rate. For purposes of this
Section, a change in law, rule, regulation, interpretation or administration
shall include, without limitation, any change made or which becomes effective on
the basis of a law, rule, regulation, interpretation or administration presently
in force, the effective date of which change is delayed by the terms of such
law, rule, regulation, interpretation or administration.

7        Taxes.

7.1.      Payments to be Free of Taxes; Withholding. Any and all payments by the
Seller under or in respect of this Agreement or any other Repurchase Documents
to which the Seller is a party shall be made free and clear of, and without
deduction or withholding for or on account of, any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto,
whether now or hereafter imposed, levied, collected, withheld or assessed by any
taxation authority or other Governmental Authority (collectively, “Taxes”),
unless required by any Legal Requirement. If the Seller shall be required under
any applicable Legal Requirement to deduct or withhold any Taxes from or in
respect of any sum payable under or in respect of this Agreement or any of the
other Repurchase Documents to the Agent (for the account of the Buyers), (a) the
Seller shall make all such deductions and withholdings in respect of Taxes,
(b) the Seller shall pay the full amount deducted or withheld in respect of
Taxes to the relevant taxation authority or other Governmental Authority in
accordance with any applicable Legal Requirement and (c) the sum payable by the
Seller shall be increased as may be necessary so that after the Seller has made
all required deductions and withholdings (including deductions and withholdings
applicable to additional amounts payable under this Section 7) each Buyer
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made in respect of

 

43



--------------------------------------------------------------------------------

Non-excluded Taxes. For purposes of this Agreement the term “Non-excluded Taxes”
means Taxes other than, in the case of any Person, Taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the
jurisdiction under the laws of which such Person is organized or of its
applicable lending office, or any political subdivision thereof.

7.2.      Other Taxes. In addition, the Seller hereby agrees to pay any present
or future stamp, recording, documentary, excise, property or value-added taxes,
or similar taxes, charges or levies (including any interest or penalties arising
in connection therewith) that arise from any payment made under or in respect of
this Agreement or any other Repurchase Document or from the execution, delivery
or registration of, any performance under, or otherwise with respect to, this
Agreement or any other Repurchase Documents (collectively, “Other Taxes”).

7.3.      Taxes Indemnity. The Seller hereby agrees to indemnify the Buyers and
the Agent for, and to hold each of them harmless against, the full amount of
Non-excluded Taxes and Other Taxes, and the full amount of Taxes (other than
Taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the jurisdiction under the laws of which such Person is
organized or of its applicable lending office, or any political subdivision
thereof) of any kind imposed by any jurisdiction on amounts payable under this
Section 7 imposed on or paid by the Buyers or the Agent and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. The indemnity by the Seller provided for in this
Section 7.3 shall apply and be made whether or not the Non-excluded Taxes or
Other Taxes for which indemnification hereunder is sought have been correctly or
legally asserted. Amounts payable by the Seller under the indemnity set forth in
this Section 7.3 shall be paid within fifteen (15) days from the date on which
the Agent makes written demand therefor.

7.4.      Receipt. Within thirty (30) days after the date of any payment of
Taxes, the Seller (or any Person making such payment on behalf of the Seller)
shall furnish to the Agent for each Buyer’s account a certified copy of the
original official receipt evidencing payment thereof.

7.5.      Non-Exempt Buyer. For purposes of this Section 7.5, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code. Each Buyer (including, for avoidance
of doubt, any assignee, successor or participant) that either (x) is not
incorporated under the laws of the United States, any State thereof or the
District of Columbia or (y) whose name does not include “Incorporated”, “Inc.”,
“Corporation”, “Corp.”, “P.C.”, “insurance company” or “assurance company” (a
“Non-Exempt Buyer”) shall deliver or cause to be delivered to the Agent two
originals of each of the following properly completed and duly executed
documents:

 (a)      in the case of a Non-Exempt Buyer that is not a United States person,
(i) a complete and executed (A) U.S. Internal Revenue Form W-8BEN with Part II
completed in which the Buyer claims the benefits of a tax treaty with the United
States providing for a zero or reduced rate of withholding (or any successor
forms thereto), including all appropriate attachments or (B) U.S. Internal
Revenue Service Form W-8ECI (or any successor forms thereto) and (ii) if such
Non-Exempt Buyer is treated as a corporation for United States federal tax
purposes, a certificate substantially in the form of Exhibit D (a “Corporation
Tax Treatment Certificate”); or

 

44



--------------------------------------------------------------------------------

 (b)      in the case of an individual, (i) a complete and executed U.S.
Internal Revenue Service Form W-8BEN (or any successor forms thereto) and a
Corporation Tax Treatment Certificate or (ii) a complete and executed U.S.
Internal Revenue Service Form W-9 (or any successor forms thereto); or

 (c)      in the case of a Non-Exempt Buyer that is organized under the laws of
the United States, any State thereof, or the District of Columbia, (i) a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto), including all appropriate attachments, and (ii) if such
Non-Exempt Buyer is treated as a corporation for United States federal tax
purposes, a Corporation Tax Treatment Certificate; or

 (d)      in the case of a Non-Exempt Buyer that (i) is not organized under the
laws of the United States, any State thereof, or the District of Columbia and
(ii) is treated as a corporation for U. S. federal income tax purposes, a
complete and executed U.S. Internal Revenue Service Form W-8BEN claiming a zero
rate of withholding (or any successor forms thereto) and a Corporation Tax
Treatment Certificate; or

 (e)      in the case of a Non-Exempt Buyer that (i) is treated for U.S. federal
income tax purposes as a partnership or other non-corporate entity, and (ii) is
not organized under the laws of the United States, any State thereof, or the
District of Columbia, (A)(1) a complete and executed U.S. Internal Revenue
Service Form W-8IMY (or any successor forms thereto) (including all required
documents and attachments) and (2) a Corporation Tax Treatment Certificate, and
(ii) without duplication, with respect to each of its beneficial owners and the
beneficial owners of such beneficial owners looking through chains of owners to
individuals or entities that are treated as corporations for U.S. federal income
tax purposes (all such owners, “Beneficial Owners”), the documents that would be
required by this Section 7.5 with respect to each such Beneficial Owner if such
Beneficial Owner were a Buyer, provided that no such documents will be required
with respect to a Beneficial Owner to the extent the actual Buyer is determined
to be in compliance with the requirements for certification on behalf of its
Beneficial Owner as may be provided in applicable U.S. Treasury regulations, or
the requirements of this Section 7.5 are otherwise determined to be unnecessary,
all such determinations under this Section 7.5 to be made in the sole discretion
of the Seller, provided that each such Buyer shall be provided an opportunity to
establish such compliance as reasonable; or

 (f)      in the case of a Non-Exempt Buyer that is disregarded for U.S. federal
income tax purposes, the document that would be required by this Section 7.5
with respect to its Beneficial Owner if such Beneficial Owner were a Buyer; or

 (g)      in the case of a Non-Exempt Buyer that (i) is not a United States
person and (ii) is acting in the capacity as an “intermediary” (as defined in
U.S. Treasury regulations), (A)(1) a U.S. Internal Revenue Service Form W-8IMY
(or any successor form thereto) (including all required documents and
attachments) and (2) a Corporation Tax Treatment Certificate, and (B) if the
intermediary is a “non-qualified intermediary” (as defined in U.S. Treasury
regulations), from each person upon whose behalf the “non-qualified
intermediary” is acting the documents that would be required by this Section 7.5
with respect to each such person if each such person were a Buyer.

 

45



--------------------------------------------------------------------------------

If the forms referred to in this Section 7.5 that are provided by a Buyer at the
time such Buyer first becomes a party to this Agreement, a successor to a Buyer
or, with respect to a permitted assignment of or a grant of a participation in
the interests of a Buyer hereunder, the effective date thereof, indicate a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be treated as Taxes other than Non-excluded Taxes (“Excluded
Taxes”) and shall not qualify as Non-Excluded Taxes unless and until such Buyer
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form. If, however, on the date a Person becomes
an assignee, successor or participant to this Agreement, the Buyer transferor
was entitled to indemnification or additional amounts under this Section 7, then
the Buyer assignee, successor or participant shall be entitled to
indemnification or additional amounts to the extent (and only to the extent),
that the Buyer transferor was entitled to such indemnification or additional
amounts for Non-excluded Taxes, and the Buyer assignee, successor or participant
shall be entitled to additional indemnification or additional amounts for any
other or additional Non-excluded Taxes.

7.6.      If Buyer Fails to Provide Form. For any period with respect to which a
Buyer required to do so has failed to provide the Seller with the appropriate
form, certificate or other document described in Section 7.5 (other than (a) if
such failure is due to a change in any applicable Legal Requirement, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided, (b) if
such form, certificate or other document otherwise is not required under
Section 7.5 or (c) if it is legally inadvisable or otherwise commercially
disadvantageous for such Buyer to deliver such form, certificate or other
document), such Buyer shall not be entitled to indemnification or additional
amounts under Section 7.2 or Section 7.3 with respect to Non-excluded Taxes
imposed by the United States by reason of such failure; provided that should a
Buyer become subject to Non-excluded Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Seller shall take
such steps as such Buyer shall reasonably request, to assist such Buyer in
recovering such Non-excluded Taxes.

7.7.      Refunds. If the Agent or any Buyer, in its sole opinion, determines
that it has finally and irrevocably received or been granted a refund in respect
of any Taxes paid as to which indemnification has been paid by the Seller
pursuant to this Section, it shall promptly remit such refund, net of all
reasonable out of pocket costs and expenses, to the Seller; provided, that the
Seller agrees to promptly return any such refund to the Agent or such Buyer, as
applicable, if such person is required to repay such refund to the relevant
taxing authority. Nothing contained herein shall impose an obligation on the
Agent or any Buyer to apply for any such refund.

7.8.      Survival. Without prejudice to the survival of any other agreement of
the Seller hereunder, the agreements and obligations of the Seller contained in
this Section 7 shall survive the termination of this Agreement. Nothing
contained in this Section 7 shall require the Buyer to make available any of its
tax returns or any other information that it deems to be confidential or
proprietary.

 

46



--------------------------------------------------------------------------------

8        Income and Escrow Payments; Control.

8.1.      Income and Escrow Payments. Notwithstanding that the Buyers, the Agent
and the Seller intend that the Transactions be sales to the Buyers of the
Purchased Loans, where a particular Transaction’s term extends over an Income
payment date on the Purchased Loans subject to that Transaction, all payments
and distributions, whether in cash or in kind, made on or with respect to the
Purchased Loans shall be paid directly to the Seller or its designee by the
relevant Customer, and the Agent (and the Buyers) shall have no obligation to
collect or apply any Income to prevent or reduce any Margin Deficit, unless the
Seller (a) arranges for such Income to be paid to the Agent (for Pro Rata
distribution to the Buyers), (b) requests that the Agent apply such Income when
received against the Seller’s Margin Deficit(s) and (c) concurrently transfers
to the Agent either (i) cash or (ii) at the Agent’s option and with the Agent’s
written approval, Additional Purchased Loans, sufficient to eliminate such
Margin Deficit. Amounts paid to the Seller by the relevant Customer shall be
deposited by the Seller into the Income Account within two (2) Business Days of
receipt by the Seller and, as to amounts so paid to the Seller for escrow
payments, into the Escrow Account. The Income Account and the Escrow Account
shall be maintained by the Seller with a bank reasonably satisfactory to the
Agent and shall be subject to the control of the Agent. The Income Account and
Escrow Account may be interest bearing accounts if allowed or required by
applicable law. At all times, other than during the existence of an Event of
Default, the Seller may have full use of all Income and amounts on deposit in
the Income Account, subject to the provisions of Section 8.2.

8.2.      Income and Escrow Accounts. Other than during the existence of an
Event of Default and so long as the Seller is also the Servicer, the Seller
shall make payments from the Escrow Account of all appropriate amounts payable
with respect to each Purchased Loan for taxes, insurance and other purposes for
which the funds are paid into the Escrow Account. Subject to Section 8.3,
amounts on deposit in the Income Account shall be used by the Seller to pay its
fees as Servicer while it serves in such capacity, and may be used to pay to the
Agent amounts due under this Agreement for Margin Deficit or Price Differential
and for any other lawful purpose.

8.3.      Income and Escrow Accounts after Default. Upon the occurrence and
during the continuation of an Event of Default, the Seller shall have no right
to direct withdrawal or application of funds in the Income Account and the
Escrow Account unless authorized to do so in writing by the Agent. The Agent may
cause all amounts on deposit in the Income Account to be paid to it or its
designee for application as provided in Section 18.4. The Agent or its designee
shall direct payments from the Escrow Account for the purposes for which such
funds are deposited into the Escrow Account and shall comply with all Legal
Requirements applicable to the operation of the Income Account and the Escrow
Account, including any Agency guidelines with respect thereto.

9        Facility Fee; Agent’s Fee.

9.1.      Facility Fee. The Seller agrees to pay to the Agent (for Pro Rata
distribution to the Buyers) a facility fee (the “Facility Fee”) in an amount
equal to the sum of one quarter of one percent (0.25%) of the Maximum Aggregate
Commitment. The Facility Fee shall be payable

 

47



--------------------------------------------------------------------------------

concurrently with the execution hereof, and shall be deemed fully earned upon
receipt by Agent. The Facility Fee is compensation to the Buyers for committing
to make funds available for revolving purchases of Eligible Loans on the terms
and subject to the conditions of this Agreement, and are not compensation for
the use or forbearance or detention of money. The calculation by the Agent of
the amount of the Facility Fee shall be conclusive and binding absent manifest
error.

9.2.      Agent’s Fee. As set forth in the Fee Letter.

10        Security Interest; License.

10.1.    Intent of the Parties. The parties intend that all Transactions
hereunder be sales and purchases (other than for accounting and tax purposes)
and not loans; nonetheless, as a security agreement under the UCC and as a
security agreement or other arrangement or other credit enhancement related to
this Agreement and transactions hereunder as provided for in Section 101(47)
(A)(v) of the Bankruptcy Code, the Seller hereby pledges to the Agent for the
benefit of the Buyers as security for the performance by the Seller of the
Obligations and hereby grants, assigns and pledges to the Agent for the benefit
of the Buyers a fully perfected first priority security interest in all of the
following, whether now owned or hereafter acquired, wherever located (the
“Collateral”):

 

(a)     

 

Purchased Loans: All of the Purchased Loans and all Income and proceeds from the
Purchased Loans, including all of the property, rights and other items described
in the definition of “Mortgage Loan” in Section 1.12 for each such Purchased
Loan and all rights to have, receive and retain the return or refund of funds
transferred from any account with the Agent to any title company, title agent,
escrow agent or other Person for the purpose of originating or funding a
Mortgage Loan that did not close (for any reason) and that would have been a
Purchased Loan if it had closed (all funds so transferred continuously remain
the property of the Agent and the Buyers until disbursed by such agent to or for
the account of the related Customer upon the closing of his or her Mortgage
Loan);

(b)

 

With respect to Purchased Loans: With respect to the Purchased Loans:

(i)      all Purchased Loans Support;

(ii)     all of the Seller’s right, title and interest in all Mortgaged Premises
related to the Purchased Loans;

(iii)    all rights to deliver Purchased Loans to investors and other purchasers
and all proceeds resulting from the disposition of Purchased Loans pursuant
thereto, including the Seller’s right and entitlement to receive the entire
purchase price paid for Purchased Loans sold;

(iv)    all Hedge Agreements relating to or constituting any and all of the
foregoing or relating to the Obligations, including all rights to payment
arising under such Hedge Agreements;

 

48



--------------------------------------------------------------------------------

(v)      all Servicing Rights and Servicing Records in respect of any of the
Purchased Loans; and

(vi)     all of the Seller’s rights now or hereafter existing in, to or under
any MBS secured by, created from or representing any interest in any of the
Purchased Loans, whether now owned or hereafter acquired by the Seller, and
whether such MBS are evidenced by book entry or certificate (the Buyers’ Agent’s
ownership interest and security interest in each MBS created from, based on or
backed by Purchased Loans shall automatically exist in, attach to, cover and
affect all of the Seller’s right, title and interest in that MBS when issued and
its proceeds and the Buyers’ Agent’s ownership interest and security interest in
the Purchased Loans from which such MBS was so created shall automatically
terminate and be released when such MBS is issued, subject to automatic
reinstatement if such issuance is voided or set aside by any court of competent
jurisdiction), all right to the payment of monies and non-cash distributions on
account of any of such MBS and all new, substituted and additional securities at
any time issued with respect thereto;

 

  (c)     Related

Accounts, Payment Intangibles, General Intangibles:

(i)      all accounts, payment intangibles, general intangibles, documents
(including documents of title), chattel paper (including without limit
electronic chattel paper and tangible chattel paper), contract rights and
proceeds, whether now or hereafter existing (including all of the Seller’s
present and future rights to have and receive interest and other compensation,
whether or not yet accrued, earned, due or payable, and all other rights to
payment), under or arising out of or relating to the Purchased Loans;

(ii)     all instruments, documents or writings evidencing any such accounts,
payment intangibles, general intangibles, instruments, chattel paper, contract
rights or proceeds or evidencing any monetary obligation under, or security
interest in, any of the Purchased Loans, all other papers delivered to the Agent
or the Custodian, and all other rights transferred to the Agent, in respect of
any of the Purchased Loans, including, without limitation, the right to collect,
have and receive all insurance proceeds (including, but not limited to, casualty
insurance, mortgage insurance, pool insurance and title insurance proceeds) and
condemnation awards or payments in lieu of condemnation that may be or become
payable in respect of the Mortgaged Premises securing or intended to secure any
Purchased Loan, and other personal property of whatever kind relating to any of
the Purchased Loans, in each case whether now existing or hereafter arising,
accruing or acquired;

(iii)    all security for or claims against others in respect of the Purchased
Loans; and

(iv)    all proceeds and rights to proceeds of any sale or other disposition of
any or all of the Purchased Loans;

(d)      Repurchase Settlement Account, Operating Account, Funding Account and
other accounts: the Repurchase Settlement Account, the Operating Account, the
Funding Account, the Income Account and the Escrow Account and all cash and all
securities and other property from time to time on deposit in each such account;

 

49



--------------------------------------------------------------------------------

(e)      Loan Records: all Loan Records;

(f)      Other Rights: all rights to have and receive any of the Purchased Loans
described above, all accessions or additions to and substitutions for any of
such Purchased Loans, together with all renewals and replacements of any of such
Purchased Loans, all other rights and interests now owned or hereafter acquired
by the Seller in, under or relating to any of such Purchased Loans or referred
to above and all proceeds of any of such Purchased Loans;

(g)      Other Property in Possession of Agent: all goods, instruments
(including, without limit, promissory notes), documents (including, without
limit, negotiable instruments), policies and certificates of insurance, deposit
accounts, and money or other property which are now or later in possession of
Agent, or as to which Agent now or later controls possession by documents or
otherwise; and

(h)      Proceeds: all replacements, substitutions, renewals, interest,
dividends, distributions, rights of any kind, products, proceeds and rights to
proceeds with respect to any and all the foregoing.

The Seller agrees to do such things as applicable law requires to maintain the
security interest of the Agent in all of the Purchased Loans with respect to all
such Transactions and all Income and proceeds from the Purchased Loans that are
the subject matter of such Transactions and all of the other collateral
described above in this Section 10.1 as a perfected first priority Lien at all
times. The Seller hereby authorizes the Agent to file any financing or
continuation statements under the applicable UCC to perfect or continue such
security interest in any and all applicable filing offices. The Seller shall pay
all customary fees and expenses associated with perfecting such security
interest including the costs of filing financing and continuation statements
under the UCC and recording assignments of Mortgages as and when required by the
Agent in its reasonable discretion.

10.2.    Remedies. If an Event of Default shall have occurred and be continuing,
the Agent shall have the following rights and remedies (in addition to the other
rights and remedies under in this Agreement or any other Repurchase Document or
applicable law):

(a)      all of the rights and remedies of a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) and the Agent may
also, without previous demand or notice except as specified herein or required
by applicable law, sell, lease or otherwise dispose of the Collateral, or any
part thereof, in one or more parcels at public or private sale or sales, at the
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Agent may, in its reasonable discretion, deem
commercially reasonable or otherwise as may be permitted by law; collect,
receive or take possession of the Collateral or any part thereof, and the Agent
and, subject to the terms of this Agreement, each of the Buyers shall have the
right at any public sale or sales, and, to the extent permitted by applicable
law, at any private sale or sales, to bid (which bid may be, in whole or in
part, in the form of cancellation of

 

50



--------------------------------------------------------------------------------

indebtedness) and become a purchaser of the Collateral or any part thereof free
of any right of redemption on the part of the Seller, which right of redemption
is hereby expressly waived and released by the Seller to the extent permitted by
applicable law. The Seller agrees that, in the event that applicable law
requires such notice, the Agent shall not be obligated to give more than ten
(10) days prior written notice of the time and place of any public sale or of
the time after which any private sale may take place and that such notice shall
constitute reasonable notice of such matters. The Agent shall not be obligated
to make any sale of Collateral if, in the exercise of its reasonable discretion,
it shall determine not to do so, regardless of the fact that notice of sale of
Collateral may have been given. On any sale of the Collateral, the Agent is
hereby authorized to comply with any limitation or restriction with which
compliance is necessary (based on a reasoned opinion of the Agent’s counsel) in
order to avoid any violation of applicable law or in order to obtain any
required approval of the purchaser or purchasers by any applicable Governmental
Authority. The Agent shall apply the proceeds from the sale of the Collateral
hereunder against the Indebtedness as set forth in Section 18.4;

(b)      The Agent may cause any or all of the Collateral held by it to be
transferred into the name of the Agent or the name or names of the Agent’s
nominee or nominees.

(c)      The Agent may exercise any and all rights and remedies of the Seller
under or in respect of the Collateral, including, without limitation, any and
all rights of the Seller to demand or otherwise require payment of any amount
under, or performance of any provision of any of the Collateral.

(d)      The Agent may direct any parties liable for any payment under any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Agent or as the Agent shall direct.

11        Substitution

.

11.1.      Seller May Substitute Other Mortgage Loans with Notice to and
Approval of Agent. So long as no Event of Default has occurred and is continuing
and no Margin Deficit exists or occurs as a consequence thereof, the Seller may
request to substitute Mortgage Loans for any substantially similar Purchased
Loans by giving notice to the Agent and Custodian on or before 12:00 noon
(Detroit, Michigan time) on a Business Day, and delivering to the Custodian the
Mortgage Loan Transmission File with respect to the Mortgage Loans to be
substituted and other documents required to be delivered in connection with any
new Transaction. Upon receipt of such request, and an updated Eligible Loans
Report from the Custodian that takes into account the requested substitution of
Mortgage Loans, the Agent may elect in its sole discretion, by 5:00 p.m.
(Detroit, Michigan time) on the Business Day notice is received or by 5:00 p.m.
(Detroit, Michigan time) on the next Business Day if notice is given after 12:00
noon (Detroit, Michigan time), to accept such substitution. If such substitution
is accepted by the Agent, such substitution shall be made by the Seller’s
transfer to the Agent of such other Mortgage Loans on a servicing released basis
and the Agent’s transfer to the Seller of the Purchased Loans to be replaced,
and after such substitution, the substituted Mortgage Loans shall be deemed to
be Purchased Loans. If the Agent elects not to accept such substitution, the
Seller shall offer the Agent and the Buyers

 

51



--------------------------------------------------------------------------------

the right to terminate the related Transaction. If Agent, in its sole
discretion, accepts such offer, then the Transaction shall be terminated as if a
Disqualifier had occurred with respect to such Transaction in accordance with
Section 3.3(b).

11.2.    Payment to Accompany Substitution. If a substitution of Mortgage Loans
or termination of a Transaction occur under this Section 11, the Seller shall be
obligated to pay to the Agent (for Pro Rata distribution to the Buyers) by the
close of the Business Day on the date of such substitution or termination, as
the case may be, an amount equal to the sum of (a) actual cost (including all
customary fees, expenses and commissions) to the Agent and the Buyers of
(i) entering into replacement Transactions; (ii) entering into or terminating
hedge transactions and/or (iii) terminating Transactions or substituting
securities in like transactions with third parties in connection with or as a
result of such substitution or termination, and (b) to the extent the Agent
determines not to enter into replacement Transactions, the loss incurred by the
Agent and the Buyers directly arising or resulting from such substitution or
termination. The foregoing amounts shall be solely determined and calculated by
the Agent and the applicable Buyers in good faith.

12        Payment and Transfer.

12.1.    Immediately Available Funds; Notice to Custodian. All transfers of
funds hereunder shall be in immediately available funds. All Mortgage Loans
transferred by one party hereto to any other party shall be transferred by
notice to the Custodian to the effect that the Custodian is then holding for the
benefit of the transferee the related documents and assignment forms delivered
to it under the Custody Agreement.

12.2.    Payments to the Agent. Except as otherwise specifically provided in
this Agreement, all payments required by this Agreement or the other Repurchase
Documents to be made to the Agent shall be paid to the Agent by no later than
1:00 p.m. (Detroit, Michigan time) on the day when due (funds received after
1:00 p.m. (Detroit, Michigan time) shall be conclusively deemed to have been
paid by the Seller on the next following Business Day unless the Agent shall
agree otherwise) and without set-off, counterclaim or deduction, in lawful money
of the United States of America in immediately available funds as provided in
Section 24.4, or at such other place as the Agent shall designate from time to
time. Whenever any payment to be made under this Agreement or any of the other
Repurchase Documents shall be stated to be due on a day that is not a Business
Day, the due date for that payment shall be automatically extended to the next
day that is a Business Day, and (if applicable) Price Differential at the
applicable rate (determined in accordance with this Agreement) shall continue to
accrue during the period of such extension.

12.3.    If Payment Not Made When Due. If and to the extent any payment is not
made when due under this Agreement or any of the other Repurchase Documents, the
Seller authorizes the Agent and each Buyer (for the Pro Rata account and benefit
of all of the Buyers) then or at any time thereafter to charge any amounts so
due and unpaid against any or all of the Seller’s accounts with the Agent or any
of the Buyers; provided that such right to charge the Seller’s accounts shall
not apply to any escrow, trust or other deposit accounts designated as being
held by the Seller on behalf of third party owners of the escrowed funds other
than Affiliates of the Seller. The Agent and each Buyer agrees to use reasonable
efforts to promptly advise the Seller

 

52



--------------------------------------------------------------------------------

of any charge made pursuant to this Section 12.3, but the failure to do so will
not affect the validity or collectibility of such charge. Neither the Agent nor
any Buyer shall have any obligation to charge any Seller account, merely the
right to do so.

12.4.    Payments Valid and Effective. Each payment received by the Agent in
accordance with this Agreement is valid and effective to satisfy and discharge
the Seller’s liability under the Repurchase Documents to the extent of the
payment.

12.5.    Pro Rata Distribution of Payments. The Agent shall distribute all
payments of Repurchase Price (whether voluntary or involuntary and from whatever
source) received to the Buyers Pro Rata with their respective ownership
interests in the Purchased Loans on the next Swing Line Refunding Due Date. The
distribution from the Agent to each Buyer shall be made by the Agent’s
initiating a federal funds wire transfer by 3:00 p.m. (Detroit, Michigan time)
on such Swing Line Refunding Due Date, in immediately available funds directly
to such Buyer or to such account at another financial institution as is
designated from time to time by such Buyer in writing.

13        Segregation of Documents Relating to Purchased Loans.

All documents relating to Purchased Loans in the possession of the Seller or its
designee (including its agent, or any subservicer) shall be segregated from
other documents and securities in its or its designee’s possession and shall be
identified as being owned by the Buyers and held by the Agent on behalf of the
Buyers (which shall be referenced in the relevant books and records as “Comerica
Bank, Agent”) and subject to this Agreement. Segregation may be accomplished by
appropriate identification of ownership on the books and records of the holder
of such documents, including MERS, a documents custodian, a financial or
securities intermediary, or a clearing corporation. All of the Seller’s interest
in the Purchased Loans shall pass to the Buyers on the Purchase Date and nothing
in this Agreement shall preclude the Agent and the Buyers, in each case with the
Buyers’ consent, from engaging with others in repurchase transactions with the
Purchased Loans or otherwise selling, transferring, pledging, or hypothecating
the Purchased Loans, but no such transaction shall relieve the Buyers of their
obligations to transfer Purchased Loans to the Seller pursuant to Section 3 or
18, or of the Agent’s obligation to credit or pay Income to, or apply Income to
the obligations of, the Seller pursuant to Section 8.

14        Conditions Precedent.

14.1.    Initial Purchase. The obligations of the Buyers (and the Agent on the
Buyers’ behalf) to make the initial purchase under this Agreement are subject to
the Seller’s fulfillment of the following conditions precedent:

   (a)        the Agent shall have received (or be satisfied that it will
receive by such deadline as the Agent shall specify) the following, all of which
must be satisfactory in form and content to the Agent:

      (i)        this Agreement duly executed by the parties;

      (ii)       a UCC financing statement with respect to the Collateral;

 

53



--------------------------------------------------------------------------------

      (iii)      a current UCC search report of a UCC filings search in the
office of the Secretary of State of the State of Delaware;

      (iv)      the Custody Agreement duly executed by the Agent, the Seller and
the Custodian;

      (v)       the Electronic Tracking Agreement duly executed by the Seller,
MERS, MERSCorp., Inc. and the Agent;

      (vi)      a copy of the member resolution (or equivalent thereof) of the
Seller authorizing the execution, delivery and performance of the Repurchase
Documents, certified as of the date of this Agreement by a Responsible Officer
of the Seller;

      (vii)     an incumbency certificate showing the names and titles and
bearing the signatures of the Responsible Officer(s) of the Seller authorized to
execute the Repurchase Documents, certified as of the date of this Agreement by
a Responsible Officer of Seller;

      (viii)    a copy of the Operating Agreement of the Seller, certified as of
the date of this Agreement by the Secretary or an Assistant Secretary of the
Seller;

      (ix)      a copy of the Articles of Organization of the Seller with all
amendments thereto, certified by the appropriate governmental official of the
jurisdiction of its incorporation as of a date acceptable to the Agent in its
sole discretion;

      (x)       a certificate of good standing (or the equivalent thereof) for
the Seller in the jurisdiction of its incorporation, certified by the
appropriate governmental officials as of a date acceptable to the Agent in its
sole discretion;

      (xi)      evidence reasonably satisfactory to the Agent (i) as to the due
filing and recording in all appropriate offices of all financing statements,
(ii) if there are any Purchased Loans that require the Buyers’ interest to be
noted by book entry, that such book entry has been duly made and (iii) if there
is any “investment property” under the UCC of the State of Michigan or other
applicable law, that such instruments as are necessary to give the Agent
“control” of such investment property have been duly executed by the Seller and
the relevant securities intermediary;

      (xii)     copies of an errors and omissions insurance policy or mortgage
impairment insurance policy and blanket bond coverage policy, or certificates in
lieu of policies, providing such insurance coverage as is customary for members
of the Seller’s industry;

      (xiii)    a favorable written opinion of counsel to the Seller dated on or
before the initial Purchase Date, addressed to the Agent and the Buyers and in
form and substance reasonably satisfactory to the Agent and its legal counsel,
specifically stating that the Agent, the Buyers and any person or entity that
purchases the Purchased Loans from the Buyers can rely on it;

 

54



--------------------------------------------------------------------------------

      (xiv)     payment to the Agent or the Custodian, as applicable, of the
Facility Fee, the Agent’s Fee, the Custodian’s Fee and all other fees and
expenses (including the disbursements and reasonable fees of the Agent’s
attorneys) of the Agent and the Buyers payable by the Seller pursuant to
Section 9 accrued and billed for to the date of the Seller’s execution and
delivery of this Agreement; and

      (xv)      evidence satisfactory to the Agent that, after giving effect to
the Transaction contemplated by Section 3.6, the Seller’s obligations under the
Warehousing Credit Agreement for principal will have been paid in full.

   (b)        Except with respect to (i) any mortgage warehouse loans from or
repurchase transactions with Parent permitted pursuant to Section 17.2(c) and
(ii) obligations to remit loan proceeds to Parent or its Affiliates arising out
of a sale of homes by Parent or such Affiliate financed by the Seller, all
members and managers of the Seller and all Affiliates of the Seller, to whom or
which the Seller is indebted as of the date of this Agreement in excess of One
Million Dollars ($1,000,000), either for borrowed money or for any other
obligation, excluding salary, bonus or other compensation obligations, shall
have caused such Debt to be Qualified Subordinated Debt, by executing and
causing to be delivered to the Agent a Subordination Agreement and taking all
other steps, if any, required to cause such Debt to be Qualified Subordinated
Debt, and a Responsible Officer of the Seller shall have certified each such
Subordination Agreement executed to satisfy the requirements of this
Section 14.1(b) to be true, complete and in full force and effect as of the date
of the initial purchase.

14.2.    Each Purchase. The obligations of the Buyers (and the Agent on the
Buyers’ behalf) to make any purchase (including the initial purchase) under this
Agreement are also subject to the satisfaction, as of each Purchase Date, of the
following additional conditions precedent:

   (a)        The Seller shall have delivered to the Agent and the Custodian the
related Mortgage Loan Transmission Files for the new Mortgage Loans to be
purchased.

   (b)        Unless the requested Transaction is for the purchase of only Wet
Loans, the Custodian shall have issued its Custodian’s Exception Report (as
defined in the Custody Agreement) relating to the Purchased Loans then owned by
the Buyers.

   (c)        The representations and warranties of the Seller contained in this
Agreement and the other Repurchase Documents shall be true and correct in all
material respects as if made on and as of each Purchase Date unless specifically
stated to relate to an earlier date.

   (d)        The Seller shall have performed all agreements to be performed by
it under this Agreement, the Custody Agreement and all other Repurchase
Documents, as well as under all Investor Commitments that the Seller has
represented to the Agent and the Buyers cover any of the Purchased Loans, and
after the requested Transaction shall

 

55



--------------------------------------------------------------------------------

have been executed, no Default or Event of Default has occurred and is
continuing that has not been waived by the Buyers or the Required Buyers, as
applicable, nor will any default exist under any such Investor Commitments.

   (e)        The Seller shall not have incurred any liabilities (whether or not
in the ordinary course of business) that adversely and materially affect any of
the Central Elements in respect of the Seller or any of its Subsidiaries since
the dates of the Seller’s Financial Statements most recently theretofore
delivered to the Buyers.

   (f)        The Seller shall have paid the Agent’s Fee then due and payable in
accordance with Section 9.2.

   (g)        Prior to the execution of the requested Transaction, no Default or
Event of Default shall have occurred and be continuing, or will occur after
giving effect to such Transaction, that has not been waived by the Buyers or the
Required Buyers, as applicable.

   (h)        The requested Transaction will not result in the violation of any
applicable Legal Requirement.

   (i)         The Agent and each Buyer shall have received such other
documents, if any, as shall be specified by the Agent or any Buyer.

   (j)         No Margin Deficit exists or will exist after giving effect to
such Transaction.

   (k)        The Termination Date shall not have occurred.

   (l)         After giving effect to such Transaction, none of the sublimits
set forth in Section 4.2 shall be exceeded.

   (m)       For any Transaction involving a Wet Loan, unless the closing title
agency or attorney has previously signed an agreement with the Agent
acknowledging funds received from the Agent for the purchase of such Wet Loan
are held by such title agency or attorney in trust for and as the property of
the Agent until such Wet Loan is closed and purchased by the Agent for the
benefit of the Buyers and that any such funds so received shall be returned to
the Agent for the benefit of the Buyers if the Mortgage Loan that is proposed to
be so purchased as a Wet Loan does not close on the proposed Purchase Date, the
Seller shall have delivered to such closing title agency or attorney an
instruction letter stating that funds received from the Agent for the purchase
of such Wet Loan are held by such title agency or attorney in trust for and as
the property of the Agent until such Wet Loan is closed and purchased by the
Agent for the benefit of the Buyers and that any such funds so received shall be
returned to the Agent for the benefit of the Buyers if the Mortgage Loan that is
proposed to be so purchased as a Wet Loan does not close on the proposed
Purchase Date.

 

56



--------------------------------------------------------------------------------

15        Representations, Warranties and Covenants.

15.1.    Buyers, Agent and Seller Representations. The Buyers, the Agent and the
Seller each represents and warrants, and shall on and as of the Purchase Date of
any Transaction be deemed to represent and warrant, to the others that:

   (a)        it is duly authorized to execute and deliver this Agreement, to
enter into the Transactions and to perform its obligations hereunder and has
taken all necessary action to authorize such execution, delivery and
performance;

   (b)        it will engage in such Transactions as principal (or, in the case
of the Agent, and in respect of any other party if agreed in writing in advance
of any Transaction by the other parties hereto, as agent for a disclosed
principal);

   (c)        the person signing this Agreement on its behalf is duly authorized
to do so on its behalf (or on behalf of any such disclosed principal);

   (d)        it has obtained all authorizations of any governmental body
required in connection with this Agreement and the Transactions and such
authorizations are in full force and effect; and

   (e)        the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate any law, ordinance, charter, by-law or
rule applicable to it or any agreement by which it is bound or by which any of
its assets are affected.

15.2.    Additional Seller Representations. With regard to:

   (i)         Purchased Loans, on and as of the Purchase Date of any
Transaction;

   (ii)        Eligible Loans substituted pursuant to Section 11, on and as of
the date of their substitution; and

   (iii)       Additional Purchased Loans submitted pursuant to Section 6.1, on
and as of the date of their transfer to the Custodian,

the Seller hereby represents and warrants to the Buyers and the Agent as
follows:

   (a)        Documents Genuine. The documents delivered or disclosed by the
Seller to the Agent or the Buyers pursuant to this Agreement or the Custody
Agreement are either original documents or genuine and true copies thereof.

   (b)        No Securities to be Acquired with Purchased Loan Sale Proceeds.
None of the Purchase Price for any Eligible Loan will be used either directly or
indirectly to acquire any security, as that term is defined in Regulation T, and
the Seller has not taken any action that might cause any Transaction to violate
Regulation of T, Regulation U or Regulation X.

 

57



--------------------------------------------------------------------------------

   (c)        Organization; Good Standing; Subsidiaries. The Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and each of the Seller’s Subsidiaries is a
corporation or limited liability company duly formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization. The Seller has furnished to the Agent a true and complete copy of
its Organizational Documents as in effect as of the date of this Agreement,
including all amendments thereto, and agrees to furnish to the Agent a true and
complete copy of any amendment adopted after the Effective Date promptly after
it is adopted. The Seller and its Subsidiaries each has the requisite limited
liability company or corporate power and authority to own its properties and to
carry on its business as currently conducted and each is duly qualified to do
business as a foreign corporation or a limited liability company and in good
standing in each jurisdiction in which the ownership of its property or the
transaction of its business makes such qualification necessary, except in
jurisdictions, if any, where a failure to be qualified, licensed or in good
standing could not reasonably be expected to have a material adverse effect on
any of the Central Elements in respect of the Seller. The Seller does not have
any Subsidiaries as of the Effective Date except as set forth on Exhibit C or as
have been disclosed by the Seller to the Agent in writing after the Effective
Date. Exhibit C states the name of each such Subsidiary as of the Effective
Date, place of organization, each state in which it is qualified as a foreign
entity and the percentage ownership of the capital stock or other indicia of
equity of each such Subsidiary by the Seller.

   (d)        Authorization and Enforceability. The Seller has the requisite
limited liability company power and authority to execute, deliver and perform
this Agreement, the Custody Agreement and all other Repurchase Documents to
which it is a party or in which it joins or has joined. The execution, delivery
and performance by the Seller of this Agreement, the Custody Agreement and all
other Repurchase Documents to which it is a party have each been duly and
validly authorized by all necessary limited liability company action on the part
of the Seller (none of which has been modified or rescinded, and all of which
are in full force and effect) and do not and will not (i) conflict with or
violate any Legal Requirement, (ii) conflict with or violate the Organizational
Documents of the Seller, (iii) conflict with or result in a breach of or
constitute a default under any agreement, instrument or indenture binding on the
Seller or (iv) require any consent under any such agreement, instrument or
indenture, where the conflict, violation, breach, default or nonconsent could
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller, or result in the creation of any Lien upon
any property or assets of the Seller, or result in or permit the acceleration of
any debt of the Seller pursuant to any agreement, instrument or indenture to
which the Seller is a party or by which the Seller or its property may be bound
or affected. This Agreement, the Custody Agreement and all other Repurchase
Documents constitute the legal, valid, and binding obligations of the Seller
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other such laws affecting the enforcement of
creditors’ rights generally, and subject to the general principles of equity.

   (e)        Approvals. Neither the execution and delivery of this Agreement,
the Custody Agreement and all other Repurchase Documents nor the performance of
the

 

58



--------------------------------------------------------------------------------

Seller’s obligations under such Repurchase Documents requires any license,
consent, approval or other action of any state or federal agency or governmental
or regulatory authority other than (i) those that have been obtained or will be
obtained by the time required and that remain in full force and effect,
(ii) those for which the Seller’s failure to obtain them could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller and (iii) the filing of any financing statements.

   (f)        Financial Condition. The Consolidated balance sheet of the Seller
(and, to the extent applicable, the Seller’s Consolidated Subsidiaries) and the
related statements of income, changes in stockholders’ equity, cash flows and
Mortgage Loan production (“Financial Statements”) for the fiscal year ended on
the Statement Date (the “Statement Date Financial Statements”), heretofore
furnished to the Agent and the Buyers, fairly present the financial condition of
the Seller (and the Seller’s Consolidated Subsidiaries) as of the Statement Date
and the results of their operations for the fiscal period ended on the Statement
Date. On the Statement Date, the Seller did not have either any known material
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
other than the contingent liabilities (if any) set forth on Schedule 15.2(f) and
contingent liability on endorsements of negotiable instruments for deposit or
collection in the ordinary course of business, or any known material liabilities
for sales, long-term leases or unusual forward or long-term commitments, which
are not disclosed by the Statement Date Financial Statements or reserved against
in them or that have not been otherwise disclosed to the Buyers in writing. Each
of the Seller and each of its Subsidiaries is Solvent, and since the Statement
Date, (i) there has been no material adverse change in any of the Central
Elements in respect of the Seller, nor is the Seller aware of any state of facts
which (with or without notice, the lapse of time or both) would or could
reasonably be expected to result in any such material adverse change, and
(ii) there have been no unrealized or anticipated losses from any loans,
advances or other commitments of the Seller that have resulted in a material
adverse change in the Central Elements in respect of the Seller, except for the
material adverse changes and losses (if any) that are summarized in
Schedule 15.2(f).

   (g)        Litigation. Except as disclosed on Schedule 15.2(g) or except as
disclosed in the Statement Date Financial Statements or the most recent
Financial Statements furnished to the Agent and the Buyers (whichever is more
current), there are no actions, claims, suits or proceedings pending, or to the
knowledge of the Seller, threatened in writing against the Seller or any of its
Subsidiaries in any court, before any other Governmental Authority or before any
arbitrator or in any other dispute resolution forum that could reasonably be
expected to result in a material adverse effect on any of the Central Elements
in respect of the Seller.

   (h)        Licensing. The Seller and any subservicer of its Mortgage Loans
are duly registered as mortgage lenders, bankers or servicers in each state in
which Mortgage Loans have been or are from time to time originated, to the
extent such registration is required by any applicable Legal Requirement, except
where the failure to register could not reasonably be expected to result in a
material adverse effect on any of the Central Elements in respect of the Seller
or such subservicer.

 

59



--------------------------------------------------------------------------------

   (i)        Compliance with Applicable Laws. Neither the Seller nor any of its
Subsidiaries is in violation of any provision of any law, or any judgment,
award, rule, regulation, order, decree, writ or injunction of any court, other
Governmental Authority or public regulatory body that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller.

   (j)        Regulation U. The Seller is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Transactions directly or indirectly made available to or received by the Seller
or for its account will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any debt that was originally incurred to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or that would constitute this transaction a “purpose
credit” within the meaning of Regulation U, as now or hereafter in effect.

   (k)        Investment Company Act. The Seller is not required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

   (l)        Payment of Taxes. All material tax returns required to be filed by
the Seller and each Subsidiary in any jurisdiction have been filed or extended
and all taxes, assessments, fees and other governmental charges upon the Seller
and each Subsidiary or upon any of its properties, income or franchises shown to
be due thereon have been paid prior to the time that such taxes could give rise
to a Lien thereon, unless protested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been established on
the books of the Seller or such Subsidiary. Neither the Seller nor any
Subsidiary has any knowledge of any proposed tax assessment against the Seller
or any Subsidiary.

   (m)        Agreements. Neither the Seller nor any of its Subsidiaries is a
party to any agreement, instrument or indenture or subject to any restriction,
in each case materially and adversely affecting any of the Central Elements in
respect of the Seller except as disclosed in (i) the Statement Date Financial
Statements, or (ii) Schedule 15.2(f). Neither the Seller nor any Subsidiary is
in default in the performance, observance or fulfillment of any of its
obligations, covenants or conditions contained in any agreement, instrument or
indenture that could reasonably be expected to have a material adverse effect on
any of the Central Elements in respect of the Seller. No holder of the Seller’s
or any such Subsidiary’s debt or other obligations has given written notice of
any default that could reasonably be expected to have a material adverse effect
on any of the Central Elements in respect of the Seller. No liquidation or
dissolution of the Seller is pending or, to the Seller’s knowledge, threatened
and no liquidation or dissolution of any Subsidiary is pending or threatened
that could reasonably be expected to have a material adverse effect on any of
the Central Elements in respect of the Seller. No receivership, insolvency,
bankruptcy, reorganization or other similar proceedings relative to the Seller
or any of its properties is pending, or to the Seller’s knowledge, threatened.
No receivership,

 

60



--------------------------------------------------------------------------------

insolvency, bankruptcy, reorganization or other similar proceedings relative to
any Subsidiary of the Seller or any of its properties is pending, or to the
Seller’s knowledge, threatened that could reasonably be expected to have a
material adverse effect on any of the Central Elements in respect of the Seller.

   (n)        Title to Properties. The Seller and each of its Subsidiaries has
good, valid, insurable (in the case of real property) and marketable title to
all of its material Properties and assets (whether real or personal, tangible or
intangible) that are reflected on or referred to in the Statement Date Financial
Statements or in the more current Financial Statements (if any) most recently
furnished to the Buyer after the Effective Date, except for such properties and
assets as have been disposed of since the date of such current Financial
Statements either in the ordinary course of business or because they were no
longer used or useful in the conduct of its business, and all such Properties
and assets are free and clear of all Liens except for (i) the lien of current
(nondelinquent) real and personal property taxes and assessments,
(ii) covenants, conditions and restrictions, rights of way, easements and other
matters to which like properties are commonly subject that do not materially
interfere with the use of the property as it is currently being used and
(iii) such other Liens, if any, that are permitted pursuant to Section 17.8.

   (o)        The Seller’s Address. The Seller’s chief executive office and
principal place of business are at 7475 S. Joliet Street, Englewood, CO
80112-3885, or at such other address as shall have been set forth in a written
notice to the Agent given subsequent to the Effective Date and at least ten
(10) Business Days before such notice’s effective date; provided that on or
about October 1, 2009, such office and place of business shall be moved to 7390
S. Iola Street, Englewood, CO 80112.

   (p)        ERISA. The Seller does not maintain any ERISA Plans and shall not
adopt or agree to maintain or contribute to an ERISA Plan. The Seller shall
promptly notify the Agent and each Buyer in writing in the event an ERISA
Affiliate adopts an ERISA Plan. The Seller is not an employer under any
Multiemployer Plan or any other Plan subject to Title IV of ERISA.

   (q)        Commissions. Neither the Seller nor any of its Affiliates have
dealt with any broker, investment banker, agent or other person, except for the
Agent and the Buyers, who may be entitled to any commissions or compensation in
connection with the sale of Purchased Loans pursuant to this Agreement.

   (r)        Full Disclosure. All information previously furnished by the
Seller and its Subsidiaries to the Agent in connection with the Repurchase
Documents was and all information furnished in the future by the Seller and its
Subsidiaries to the Agent or the Buyers will be true and accurate in all
material respects or based on reasonable estimates on the date the information
is stated or certified. To the best knowledge of the Seller, neither the
financial statements referred to in Section 15.2(f), nor any
Request/Confirmation, officer’s certificate or any other report or statement
delivered by the Seller and its Subsidiaries to the Agent in connection with
this Agreement, contains any untrue statement of material fact.

 

61



--------------------------------------------------------------------------------

   (s)        Corporate Documents and Corporate Existence. As to the Seller and
each Subsidiary of Seller, (i) it is an organization as described on Schedule
15.2(s) hereto and has provided the Agent and the Buyers with complete and
correct copies of its articles of organization, operating agreements, and all
other applicable charter and other organizational documents, and, if applicable,
a good standing certificate and (ii) its correct legal name, business address,
type of organization and jurisdiction of organization, tax identification number
and other relevant identification numbers are set forth on Schedule 15.2(s)
hereto

15.3.    Special Representations Relating to the Purchased Loans. The
representations and warranties concerning each Purchased Loan, as set forth on
Schedule 15.3 hereto, are incorporated herein.

15.4.    Representations and Warranties Relating to Specific Transactions. At
the time each Request/Confirmation is provided to the Agent, the Buyers and/or
the Custodian, the following are true with respect to each of the Mortgage Loans
listed on the Mortgage Loan Transmission Files attached to such
Request/Confirmation or submitted in connection with such Request/Confirmation:

   (a)        the Basic Papers have been or will be executed and delivered by
all appropriate Persons;

   (b)        the Seller is electronically communicating to the Custodian a
complete Mortgage Loan Transmission File, and the information stated for such
Mortgage Loan in such standard Mortgage Loan Transmission File is correct and
complete in accordance with the Record Layout;

   (c)        such Mortgage Loan has been (or will be) originated, closed,
funded and (if applicable) negotiated and assigned to the Seller;

   (d)        for each such Mortgage Loan being offered as a Dry Loan, the Basic
Papers are being concurrently delivered to the Custodian;

   (e)        for each Mortgage Loan being offered as a Wet Loan, the complete
File for such Mortgage Loan, including all Basic Papers and all Supplemental
Papers, is or will be in the possession of either that Mortgage Loan’s closer,
or the Seller, its Basic Papers are in the process of being delivered to the
Custodian and such Basic Papers will be delivered to the Custodian on or before
seven (7) Business Days after the Purchase Date specified above and without
limitation of the foregoing, the Seller will promptly deliver (or cause to be
delivered) to the Custodian either the original recordation receipts or the
original recorded Mortgage or Mortgage Assignment included in the Purchased
Loans showing the recordation data thereon;

   (f)        no Default or Event of Default has occurred and is continuing and
there has been no material adverse change in any of the Central Elements in
respect of the Seller since the date of the Seller’s most recent annual audited
Financial Statements that have been delivered to the Agent and the Buyers;

 

62



--------------------------------------------------------------------------------

   (g)        all items that the Seller is required to furnish to the Buyers,
the Agent or the Custodian in connection with the requested Transaction and
otherwise have been delivered, or will be delivered before the Purchase Date
specified in the applicable Request/Confirmation, in all respects as required by
this Agreement and the other Repurchase Documents. All documentation described
or referred to in the Mortgage Loan Transmission File submitted to the Agent in
connection with the applicable Request/Confirmation conforms in all respects
with all applicable requirements of this Agreement and the other Repurchase
Documents; and

   (h)        none of the Purchased Loans (including, but not limited to, the
Purchased Loans identified in the applicable Request/Confirmation) has been sold
to any Person other than the Buyers, is pledged to any Person other than the
Agent, for the benefit of itself and the Buyers, or supports any borrowing or
repurchase agreement funding other than purchases under this Agreement.

15.5.    Survival. All representations and warranties by the Seller shall
survive delivery of the Repurchase Documents and the sales of the Purchased
Loans, and any investigation at any time made by or on behalf of the Buyers or
the Agent shall not diminish any Buyer’s or the Agent’s right to rely on them.

16        Affirmative Covenants.

The Seller agrees that, until all of Seller’s Obligations (other than contingent
reimbursement and indemnification obligations as to which no claim has been
asserted) have been paid or performed in full, all Purchased Loans have been
repurchased and the Agent and the Buyers have no further Commitments or other
obligations under this Agreement or the other Repurchase Documents:

16.1.    Office of Foreign Assets Control and USA Patriot Act.

   (a)        The Seller will not knowingly directly or indirectly use any of
the proceeds from the sale of the Purchased Loans, or lend, contribute or
otherwise make available any such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person or entity that is subject to sanctions under any program
administered by the Office of Foreign Assets Control of the United States
Department of the Treasury, including those implemented by regulations codified
in Subtitle B, Chapter V, of Title 31, Code of Federal Regulations.

   (b)        The Seller will not (i) be or become subject at any time to any
law, regulation or list of any government agency (including the U.S. Office of
Foreign Asset Control list) that prohibits or limits the Buyers or the Agent
from entering into any Transaction with the Seller or from otherwise conducting
business with the Seller, or (ii) fail to provide documentary and other evidence
of the Seller’s identity as may be requested by the Agent or any Buyer at any
time to enable the Agent and the Buyers to verify the Seller’s identity or to
comply with any applicable law or regulation, including Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318.

 

63



--------------------------------------------------------------------------------

16.2.    Financial Statements. The Seller will deliver to the Agent:

   (a)        As soon as available and in any event within fifteen (15) after
the end of each month (including each quarter end and year end month), Financial
Statements for the Seller and its Subsidiaries for the month just ended, all in
reasonable detail, and certified by a Responsible Officer of the Seller that
such Financial Statements were prepared in accordance with GAAP and present
fairly in all material respects the Seller’s and its Consolidated Subsidiaries’
financial condition as of the date thereof and the results of their operations
for the period covered, subject, however, to adjustments required by FAS-91 and
normal year-end audit adjustments and the omission of notes and schedules to the
Financial Statements.

   (b)        As soon as available and in any event within one hundred
(120) days after the close of each of the Seller’s fiscal years, audited
Consolidated Financial Statements for the Seller and its Consolidated
Subsidiaries, for such year, and the related balance sheet as at the end of such
year (setting forth in comparative form the corresponding figures as of the end
of and for the preceding fiscal year), all in reasonable detail, prepared in
accordance with GAAP and with all notes, and accompanied by:

   (i)        a report and unqualified opinion of a firm of independent
certified public accountants of recognized standing selected by the Seller and
reasonably acceptable to the Agent (as of the Effective Date, Ernst & Young is
acceptable to the Agent), stating that such accountants have audited such
Financial Statements in accordance with generally accepted auditing standards
and that, in their opinion, such Financial Statements present fairly, in all
material respects, the Consolidated financial condition of the Seller and its
Consolidated Subsidiaries, as of the date thereof and the Consolidated results
of its operations and cash flows for the periods covered thereby in conformity
with GAAP; and

   (ii)        a certificate signed by a Responsible Officer of the Seller
stating that said Financial Statements fairly present the Consolidated financial
condition and results of operations (for the Seller and its Consolidated
Subsidiaries) as at the end of, and for, such year.

The Seller also agrees to provide to the Agent and the Buyers such other
information related to such annual reports or concerning the Seller’s finances
or operations as the Agent or any Buyer may from time to time reasonably
request.

   (c)        Responsible Officer’s Certificate. Together with each of the
monthly and annual Financial Statements required by Sections 16.2(a) , and
(b) above, a certificate of a Responsible Officer of Seller in the form of
Exhibit B, among other things, (i) setting forth in reasonable detail all
calculations necessary to show whether the Seller is in compliance with the
requirements of Sections 17.12 of this Agreement or, if the Seller is not in
compliance, showing the extent of noncompliance and specifying the period of
noncompliance and what actions the Seller proposes to take with respect thereto
and (ii) stating that the terms of this Agreement have been reviewed by such
Responsible Officer or under his or her supervision, and that he or she has made
or caused to be made

 

64



--------------------------------------------------------------------------------

under his or her supervision, a review in reasonable detail of the transactions
and the condition of the Seller during the accounting period covered by such
Financial Statements and that such review does not disclose the existence during
or at the end of such accounting period and that such Responsible Officer does
not have knowledge of the existence as of the date of the Officer’s Certificate
of any Event of Default or Default or, if any Event of Default or Default
existed or exists, specifying the nature and period of its existence and what
action the Seller has taken, is taking and proposes to take with respect to it.

16.3.    Financial Statements Will Be Accurate. The Seller agrees that all
Financial Statements and reports of auditors furnished to the Agent and the
Buyers will be prepared in accordance with GAAP, applied on a basis consistent
with that applied in preparing the Statement Date Financial Statements as at the
date thereof and for the period then ended, subject, however for Financial
Statements other than year-end statements to year-end audit adjustments and the
omission of footnotes and schedules.

16.4.    Other Reports. The Seller will promptly furnish to the Agent from time
to time information regarding the business and affairs of the Seller (and, upon
the written request of any Buyer, such information reasonably requested by such
Buyer), including the following and such other information as the Agent may from
time to time reasonably request (each report required must be signed by a
Responsible Officer of the Seller, and the Agent and the Buyers will have no
responsibility to verify or track any of the items referenced or conclusions
stated in such reports or to verify the authority of its signer):

   (a)        Monthly with the certificate required by Section 16.2(c), a report
attached to Exhibit B summarizing (on an aggregate basis, with additional detail
provided upon the Agent’s request) (i) notices received by the Seller requesting
or demanding that the Seller repurchase (or pay indemnity or other compensation
in respect of) Mortgage Loans previously sold or otherwise disposed of by the
Seller to any investor or other Person pursuant to any express or implied
repurchase or indemnity obligation (whether absolute or contingent and whether
or not the Seller is contesting or intends to contest such request or demand),
(ii) actual repurchase and indemnity payments made by the Seller to any Person,
and (iii) the status of Mortgage Loans held by the Seller for investment.

   (b)        Such other reports by the Seller in respect of the Purchased
Loans, in such detail and at such times as the Agent or any Buyer in its
reasonable discretion may request at any time or from time to time.

   (c)        Within fifteen (15) days after request by the Agent, but no sooner
than ninety (90) days after the beginning of each fiscal year of the Seller,
projected financial information for such fiscal year consisting of income
statements and loan production estimates for each month in such fiscal year and
a projected balance sheet of the Seller as at the end of each month, together
with supporting assumptions, all in reasonable detail and reasonably
satisfactory in scope to the Agent.

 

65



--------------------------------------------------------------------------------

   (d)        As soon as available and in any event within fifteen (15) after
the end of each month, the Seller’s monthly pipeline position report in form and
detail reasonably satisfactory to Agent.

   (e)        As soon as available and in any event within fifteen (15) after
the end of each month, a monthly report detailing compliance with the
transaction limits and transaction sublimits set forth in Section 4.1 and
Section 4.2, in form and detail reasonably satisfactory to Agent.

   (f)        Within 15 days after request by the Agent, a copy of each agency
audit, including audits of HUD, any Agency and any other Approved Investors, and
copies of Seller’s responses within 15 days of filing or submission.

16.5.    Maintain Existence and Statuses; Conduct of Business. The Seller agrees
to preserve and maintain its existence in good standing and all of its rights,
privileges, licenses and franchises necessary or desirable in the normal conduct
of its business except where the failure to maintain such rights, privileges,
licenses or franchises could not reasonably be expected to have a material
adverse effect on any of the Central Elements in respect of the Seller, and the
Seller will continue in the residential mortgage lending business as its
principal and core business.

16.6.    Compliance with Applicable Laws. The Seller and its Subsidiaries will
comply with all applicable Legal Requirements, the breach of which could
reasonably be expected to materially adversely affect any of the Central
Elements with respect to the Seller and its Subsidiaries, taken as a whole,
except where contested in good faith.

16.7.    Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller.

   (a)        The Seller agrees to permit the Agent and the Buyers, subject to
the provisions of Section 24.6, to perform continuing loan level due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made in this
Agreement or otherwise, and the Seller agrees that upon three (3) Business Days
prior notice to the Seller, the Agent or their authorized representatives will
be permitted timely and reasonable access to examine, inspect, and make copies
and extracts of the related mortgage loan files and any and all documents,
records, agreements, instruments or information relating to such Purchased Loans
in the possession or under the control of the Seller, any Servicer or the
Custodian. The Seller also shall make available to the Agent a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the mortgage loan files and the Purchased Loans. Without limiting the
generality of the foregoing, the Seller acknowledges that the Buyers may
purchase Eligible Loans from the Seller based solely upon the information
provided by the Seller to the Agent in the Mortgage Loan Transmission File and
the representations, warranties and covenants contained in this Agreement, and
that the Agent and the Buyers, at their option, have the right at any time upon
three (3) Business Days prior notice to the Seller to conduct a partial or
complete due diligence review on some or all of the Purchased Loans prior to or
following their purchase in a Transaction, including ordering new credit reports
and new appraisals on

 

66



--------------------------------------------------------------------------------

any property securing any Purchased Loan and otherwise re-generating the
information used to originate such Purchased Loan. Notwithstanding any provision
to the contrary herein regarding three (3) Business Days prior notice to the
Seller, if an Event of Default shall have occurred and be continuing, then the
Agent, upon notice to the Seller, shall have the right to immediate access and
review of the Seller and the loan information contemplated in this
Section 16.7(a), provided that to the extent that the Seller does not have
possession of such loan information, the Seller shall cause the applicable
Servicer or subservicer to provide the Agent and the Buyers with access and
review of such loan information within a reasonable period of time, but not to
exceed any prior notification time provided under the related Servicing
Agreement with such Servicer or subservicer. The Agent may conduct the due
diligence review of such Purchased Loans itself or engage a third party
underwriter selected by the Agent to perform such review. The Seller agrees to,
and to cause any relevant Servicer and its subservicer to, reasonably cooperate
with the Agent and any third party underwriter in connection with such due
diligence review, including providing the Agent and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Purchased Loans in the possession, or under the
control, of the Seller, such Servicer and such subservicer. The Seller agrees to
pay all reasonable out-of-pocket costs and expenses of the Agent in connection
with up to two (2) inspections, visits and reviews under this
Section 16.7(a) per calendar year, unless a Default or Event of Default has
occurred and is continuing, in which case all such costs and expenses of the
Agent and any Buyer incurred in the exercise of their rights pursuant to this
Section 16.7(a) shall be paid by the Seller. Such visits shall be coordinated by
the Agent.

   (b)        The Seller agrees to permit authorized representatives of the
Agent and each Buyer to discuss onsite the business, operations, assets and
financial condition of the Seller and its Subsidiaries with their respective
officers, employees and independent accountants and to examine their books of
account and make copies or extracts of them, all at such reasonable times, and
upon three (3) Business Days prior notice (or, if an Event of Default shall have
occurred and be continuing, immediately following notice to the Seller) as the
Agent or any Buyer may request, for any or all of the purposes of ordinary
diligence, performing the Buyers’ duties (and any of the Seller’s duties that
the Seller has not performed) and enforcing the Buyers’ and the Agent’s rights
under this Agreement. The Agent or the Buyer acting will notify the Seller
before contacting the Seller’s accountants and the Seller may have its
representatives in attendance at any meetings between the officers or other
representatives of the Agent or any Buyer and such accountants held in
accordance with this authorization. The Agent and each Buyer agrees that it will
prevent disclosure by itself or its authorized representatives to third parties
of any proprietary information it has received pursuant to this Agreement and
will maintain the confidential nature of such material; provided that this
restriction shall not apply to information that (i) at the time in question has
already entered the public domain, (ii) is required to be disclosed by any Legal
Requirement (including pursuant to any examination, inspection or investigation
by any Governmental Authority having regulatory jurisdiction over any Buyer or
the Agent), (iii) that is furnished by the Agent or any Buyer to purchasers or
prospective purchasers of participations or interests in the Purchased Loans so
long as such purchasers and prospective purchasers have agreed to be subject to
restrictions substantially identical to those contained in this sentence,

 

67



--------------------------------------------------------------------------------

(iv) the disclosure of which the Agent and the Buyers deem necessary to market
or sell Purchased Mortgage Loans or to enforce or exercise their rights under
any Repurchase Document as long as any recipients have agreed to be subject to
restrictions substantially similar to those in this sentence, or (v) is
disclosed by any Buyer to its attorneys, employees, agents and auditors during
the performance of their respective duties, subject to the restrictions set
forth in this sentence.

16.8.    Notice of Suits, Etc.. The Seller will, as soon as reasonably practical
and in any case no later than the no later three (3) Business Days next
following the day when the Seller first learns of it, give written notice to the
Agent and the Buyers of:

   (a)        any material action, suit or proceeding instituted by or against
the Seller or any of its Subsidiaries in any federal or state court or before
any commission, regulatory body or Governmental Authority, or if any such
proceedings are threatened against the Seller or any of its Subsidiaries, in a
writing containing the applicable details;

   (b)        the filing, recording or assessment of any material federal, state
or local tax lien against the Seller or any of its Subsidiaries or any assets of
any of them;

   (c)        the occurrence of any Event of Default;

   (d)        the occurrence of any Default;

   (e)        the termination of, or the occurrence of any event that, with or
without notice or lapse of time or both, would constitute a default under the
Custody Agreement;

   (f)        any material adverse finding under any agency audit, including
audits of HUD, any Agency and any other Approved Investors, conducted with
respect to the Seller and/or any of its assets;

   (g)        the occurrence of:

   (i)        any event that, with or without notice or lapse of time or both,
would constitute a default under, or permit the acceleration or termination of,
any other agreement, instrument or indenture to which the Seller or any of its
Subsidiaries is a party or to which any of them or any of their properties or
assets may be subject if either (A) the effect of any such default is or if
uncured and unwaived after notice, the lapse of time or both, would be to cause,
or to permit any other party to such agreement, instrument or indenture (or a
trustee on behalf of such a party) to cause, Debt for borrowed money (including,
but not limited to, Debt under a repurchase agreement, reverse repurchase
agreement, mortgage warehouse line of credit, sale/buy-back agreement or like
arrangement) of the Seller or any of its Subsidiaries in excess of $500,000 in
the aggregate, and/or other Debt of the Seller or any of its Subsidiaries in
excess of $1,000,000 in the aggregate to become or be declared due before its
stated maturity or (B) such default, if uncured and unwaived after any relevant
notice, the lapse of time or both, could reasonably be expected to result in a
material adverse effect on any of the Central Elements in respect of the Seller;

 

68



--------------------------------------------------------------------------------

   (ii)        any other action, event or condition of any nature (excluding
general economic conditions) that, if unremedied after any relevant notice,
lapse of time or both, could reasonably be expected to result in either (A) the
Seller’s being in breach of or out of compliance with any provision of Sections
17.12 (Financial Covenants) or (B) a material adverse effect on any of the
Central Elements in respect of the Seller; or

   (iii)        any Prohibited Transaction with respect to any Plan, specifying
the nature of the Prohibited Transaction and what action the Seller proposes to
take with respect to it.

16.9.    Payment of Taxes, Etc. The Seller will, and will cause each of its
Subsidiaries to, pay and discharge or cause to be paid and discharged promptly
all taxes, assessments and governmental charges or levies imposed upon it or its
Subsidiaries or upon their respective income, receipts or properties before they
become past due, as well as all lawful claims for labor, materials and supplies
or other things that, if unpaid, could reasonably be expected to become (or
result in the placement of) a Lien or charge upon any part of such properties;
provided that it and its affected Subsidiaries shall not be required to pay
taxes, assessments or governmental charges or levies or claims for labor,
materials or supplies that are being contested in good faith and by proper
proceedings being reasonably and diligently pursued, execution or enforcement of
which has been effectively stayed (by the posting of a bond or other security
sufficient to achieve that result, or by any other fully effective means), and
for which reserves determined to be adequate (in accordance with GAAP in all
material respects) have been set aside on its books.

16.10.  Insurance; Fidelity Bond. The Seller will, and will cause each of its
Subsidiaries to:

   (a)        maintain liability insurance protecting the Seller and its
Subsidiaries against fire and other hazard insurance on its respective
properties from which it conducts its business, with responsible insurance
companies, in such amounts and against such risks as is customarily carried by
similar businesses operating in the same vicinity. Copies of such policies shall
be furnished to the Agent without charge upon the Agent’s request made from time
to time; and

   (b)        obtain and maintain at its own expense and keep in full force and
effect a blanket fidelity bond and an errors and omissions insurance policy
covering the Seller’s officers and employees and other persons acting on behalf
of the Seller. The amount of coverage shall be at least equal to the coverage
that would be required by Fannie Mae or Freddie Mac, whichever is greater, with
respect to the Seller if the Seller were servicing and administering
the Mortgage Loans for Fannie Mae or Freddie Mac. In the event that any such
bond or policy ceases to be in effect, the Seller shall obtain a comparable
replacement bond or policy, as the case may be, meeting the requirements of this
Section 16.10(b). Coverage of the Seller under any policy or bond obtained by an
Affiliate of the Seller and providing the coverage required by this
Section 16.10(b) shall satisfy the requirements of this Section 16.10(b). Upon
the request of the Agent, the Seller shall cause to be delivered to the Buyer
evidence of such fidelity bond and insurance policies.

 

69



--------------------------------------------------------------------------------

16.11.  [Reserved.]

16.12.  Subordination of Certain Indebtedness. The Seller will cause any and all
debt and obligations of the Seller to any Affiliate or any member, manager,
stockholder, director or officer of the Seller or any Affiliate in excess of One
Million Dollars ($1,000,000) (excluding (x) debt for directors’ or officers’
salary, bonuses, directors’ fees or other compensation for service, (y) any
mortgage warehouse loans from or repurchase transactions with Parent permitted
pursuant to Section 17.2(c) and (z) obligations to remit loan proceeds to Parent
or its Affiliates arising out of a sale of homes by Parent or such Affiliate
financed by the Seller) to be Qualified Subordinated Debt by the execution and
delivery by such Affiliate or member, manager, stockholder, director or officer,
as applicable, to the Agent of a Subordination Agreement and the taking of all
other steps (if any) required to cause such Debt to be Qualified Subordinated
Debt and deliver to the Agent an executed copy of that Subordination Agreement,
certified by the corporate secretary or assistant secretary of the Seller to be
true and complete and in full force and effect, as to all such present and
future debts and obligations of the Seller.

16.13.  Certain Debt to Remain Unsecured. The Seller will cause any and all
obligations of the Seller to any shareholder, officer or Affiliate of the
Seller, whether such debt exists as of the Effective Date or is incurred in the
future, to remain at all times unsecured.

16.14.  Promptly Correct Escrow Imbalances. By no later than seven (7) Business
Days after learning (from any source) of any material imbalance in any escrow
account(s) maintained by the Seller (or any subservicer for it), the Seller will
fully and completely correct and eliminate such imbalance.

16.15.  MERS Covenants. The Seller will:

   (a)        be a “Member” (as defined in the MERS Agreements) of MERSCORP;

   (b)        maintain the Electronic Tracking Agreement in full force and
effect and timely perform all of its obligations thereunder;

   (c)        provide the Agent with copies of any new MERS Agreement or any
amendment, supplement or other modification of any MERS Agreement (other than
the Electronic Tracking Agreement);

   (d)        not amend, terminate or revoke, or enter into any agreement that
is inconsistent with or contradicts any provision of the Electronic Tracking
Agreement;

   (e)        identify to the Agent each Purchased Loan that is registered in
the MERS System, at the earlier of the time it is so registered or the time it
is purchased or deemed purchased hereunder, as so registered;

   (f)        at the request of the Agent, take such actions as may be requested
by the Agent to:

   (i)        transfer beneficial ownership of any Purchased Loan to the Agent
on behalf of the Buyers on the MERS System; or

 

70



--------------------------------------------------------------------------------

   (ii)        de-register or re-register any Purchased Loan on, or withdraw any
Purchased Loan from, the MERS System;

   (g)        provide the Agent with copies of any or all of the following
reports with respect to the Purchased Loans registered on the MERS System at the
request of the Agent:

   (i)        Change Notification Report (VB);

   (ii)        MIN Milestones Report (VA); and

   (iii)        such other reports as the Agent may reasonably request to verify
the status of any Purchased Loan on the MERS System;

   (h)        notify the Agent of any withdrawal or deemed withdrawal of the
Seller’s membership in the MERS System or any deregistration of any Purchased
Loan previously registered on the MERS System; and

   (i)        obtain the prior written consent of the Agent before entering into
an electronic tracking agreement (other than the Electronic Tracking Agreement)
with any other Person.

16.16.  Special Affirmative Covenants Concerning Purchased Loans.

   (a)        Until both (i) all of the Purchased Loans shall have been
repurchased by the Seller and (ii) the Buyers have no obligation to purchase any
additional Mortgage Loans hereunder or provide any other financial
accommodations to the Seller under or otherwise in respect of this Agreement,
the Seller warrants and will defend the right, title and interest of the Buyers
and the Agent in and to the Purchased Loans against the claims and demands of
all persons whomsoever.

   (b)        The Seller shall maintain, at its principal office or in a
regional office reasonably approved by the Agent, or in the office of a computer
service bureau engaged by the Seller and reasonably approved by the Agent, and
upon request shall make available to the Agent and the Custodian the originals
of all Loan Papers and related instruments, and all files, surveys,
certificates, correspondence, appraisals, computer programs, tapes, discs,
cards, accounting records and other information and data relating to the
Purchased Loans that are held by or under the direction or control of the Seller
or any of its Affiliates and that have not already been provided to the Agent or
the Custodian.

   (c)        The Seller shall ensure that, if a Mortgage Loan that is to be
funded and sold to the Buyers as a Wet Loan does not close on the proposed
Purchase Date, all amounts remitted by the Agent for the payment of the Purchase
Price shall be returned promptly within two (2) Business Days to the Agent for
the benefit of the Buyers and if such funds are not so returned, the Seller
shall pay promptly within two (2) Business Days a like amount to the Agent for
the benefit of the Buyers plus any accrued Price Differential. The Seller
acknowledges that until such time as the Mortgage Loan is

 

71



--------------------------------------------------------------------------------

deemed to have been sold to the Buyers, the Seller has no interest in, nor any
claim to such amounts and shall, if it receives such amounts, hold such amounts
in trust for the Buyers and shall promptly remit such funds to the Agent for
disbursement to the Buyers.

16.17.  Coordination with Other Lenders/Repo Purchasers and Their Custodians.
The Seller will provide to the Agent the current name, address and contact
information concerning each of the Seller’s other mortgage warehouse credit and
repurchase facilities, will update such information provided to the Agent as
changes to the facilities or such name, address or contact information occurs,
and will cooperate and assist the Agent in exchanging information with such
others (and their document custodians or trustees) to prevent conflicting claims
to and interests in Purchased Loans between or among repurchase facilities
counterparties or lenders, and promptly correct such conflicting claims as may
arise from time to time. The Seller will execute and deliver to the Agent any
intercreditor agreement the Agent may require pursuant to Section 17.8.

17        Negative Covenants.

The Seller agrees that, until all of Seller’s Obligations (other than contingent
reimbursement or indemnification obligations as to which no claim has been
asserted) have been paid or performed in full, all Purchased Loans have been
repurchased and the Agent and the Buyers have no further Commitments or other
obligations under this Agreement or the other Repurchase Documents, the Seller
shall not, and shall not permit any Subsidiary to, either directly or
indirectly, do any of the following, without the prior written consent of the
Required Buyers:

17.1.    No Merger. Merge or consolidate with or into any Person except that the
Seller may merge with or into CTX Mortgage (“Merger”), so long as (a) no Default
or Event of Default has occurred and is continuing at the time of the Merger or
would result from the Merger, and (b) Agent shall have received (i) true,
complete and correct copies of the signed merger agreement in form and substance
reasonably satisfactory to Agent, (ii) true, complete and correct copies of all
other documents relating to the Merger, including without limitation certified
copies of all corporate action taken by the Seller and CTX Mortgage to authorize
the consummation of the Merger and certified copies of the post-merger corporate
documents and other papers of the merged entity, and (iii) any and all
certificates, opinions of counsel and other documents or instruments as Agent
may reasonably require to confirm the continuing obligations of the merged
company as the Seller under this Agreement.

17.2.    Limitation on Debt and Contingent Indebtedness. At no time shall the
Seller or any Subsidiary incur, create, contract, assume, have outstanding,
guarantee or otherwise be or become, directly or indirectly, liable in respect
of any Debt or Contingent Indebtedness except:

   (a)        the Obligations;

   (b)        trade debt (including, without limitation, trade debt for services
provided by an Affiliate), equipment leases, loans for the purchase of equipment
used in the ordinary course of the Seller’s business and other accounts payable
and accruals arising in the ordinary course of the Seller’s business and
indebtedness for taxes and assessments not yet due and payable owed in the
ordinary course of business;

 

72



--------------------------------------------------------------------------------

   (c)        Debt under a mortgage warehousing facility, mortgage repurchase
facility or off-balance sheet indebtedness under another financing arrangement,
including such Debt owed to Parent, so long as no Default or Event of Default
exists or would result from the incurrence of such Debt;

   (d)        liabilities to its Affiliates (including without limitation
obligations to remit loan proceeds to the Parent or its Affiliates arising out
of a sale of homes by Parent or such Affiliate financed by the Seller) incurred
in the ordinary course of business as currently conducted; and

   (e)        Debt in respect of any exchange traded or over the counter
derivative transaction or any Hedge Agreement entered into in the ordinary
course of business and not for speculative purposes.

17.3.    Business. The Seller shall not, directly or indirectly, engage in any
businesses that differ materially from those currently engaged in by the Seller
or any other businesses customarily engaged in by other Persons in the mortgage
banking business.

17.4.    Liquidations, Dispositions of Substantial Assets. Except as expressly
provided below in this Section 17.4, neither the Seller nor any Subsidiary shall
dissolve or liquidate or sell, transfer, lease or otherwise dispose of any
material portion of its property or assets or business. Except as provided
herein for the Purchased Loans, the Seller and the Subsidiaries may sell other
Mortgage Loans and the right to service such other Mortgage Loans in the
ordinary course of their business pursuant to other repurchase facilities or
mortgage warehousing facilities allowed hereunder, any Subsidiary may sell its
property, assets or business to the Seller or another Subsidiary, and any
Subsidiary may liquidate or dissolve if at the time thereof and immediately
thereafter, the Seller and the Subsidiaries are in compliance with all covenants
set forth in the Repurchase Documents and no Default or Event of Default shall
have occurred and be continuing.

17.5.    Loans, Advances, and Investments. Neither the Seller nor any Subsidiary
shall make any loan (other than Mortgage Loans), advance, or capital
contribution to, or investment in (including any investment in any Subsidiary,
joint venture or partnership), or purchase or otherwise acquire any of the
capital stock, securities, ownership interests, or evidences of indebtedness of,
any Person (collectively, “Investment”), or otherwise acquire any interest in,
or control of, another Person, except for the following:

   (a)        Cash Equivalents;

   (b)        Any acquisition of securities or evidences of indebtedness of
others when acquired by the Seller in settlement of accounts receivable or other
debts arising in the ordinary course of its business, so long as the aggregate
amount of any such securities or evidences of indebtedness is not material to
the business or condition (financial or otherwise) of the Seller;

   (c)        Mortgage Loans acquired in the ordinary course of the Seller’s
business;

 

73



--------------------------------------------------------------------------------

(d)        Investment in any existing Subsidiary; provided that at the time any
such investment is made and immediately thereafter, the Seller and the
Subsidiaries are in compliance with all covenants set forth in the Repurchase
Documents and no Default or Event of Default shall have occurred and be
continuing;

(e)        Investments in Affiliates incurred in the ordinary course of business
as currently conducted;

(f)        Investments in Subsidiaries acquired by Parent or the Seller as a
result of the Merger or the Parent’s merger with Centex Corporation, provided
that at the time any such investment is made and immediately thereafter, the
Seller and such Subsidiaries are in compliance with all covenants set forth in
the Repurchase Documents and no Default or Event of Default exists or would
result therefrom; and

(g)        Investments arising in connection with the Hedge Agreements entered
into in the ordinary course of business and not for speculative purposes.

17.6.    Use of Proceeds. The Seller shall not, directly or indirectly, use any
of the proceeds of the Transactions for the purpose, whether immediate,
incidental or ultimate, of buying any “margin stock” or of maintaining, reducing
or retiring any Debt or Contingent Indebtedness originally incurred to purchase
a stock that is currently any “margin stock”, or for any other purpose that
might constitute this transaction a “purpose credit”, in each case within the
meaning of Regulation U or otherwise take or permit to be taken any action that
would involve a violation of Regulation U, Regulation T or Regulation X.

17.7.    Transactions with Affiliates. The Seller shall not enter into any
transactions including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement (including,
without limitation, the transactions permitted under Section 17.2 or
Section 17.5) and are in the ordinary course of the Seller’s business.

17.8.    Liens. The Seller shall not grant, create, incur, assume, permit or
suffer to exist any Lien upon any of its Mortgage Loans or any other property
related thereto, including but not limited to the related Mortgage Notes and the
Mortgages securing such Mortgage Notes and the proceeds of such Mortgage Notes,
including without limitation, any of the Collateral under Section 10, other than
(a) Liens granted to the Agent for the benefit of the Buyers under this
Agreement and (b) except with respect to any Collateral, Liens under warehouse
or repurchase facilities permitted under Section 17.2(c).

17.9.    ERISA Plans. Neither the Seller nor any Subsidiary shall adopt or agree
to maintain or contribute to an ERISA Plan. The Seller shall promptly notify the
Agent and each Buyer in writing in the event an ERISA Affiliate adopts an ERISA
Plan.

17.10.  Change of Principal Office. The Seller shall not move its principal
office, executive office or principal place of business from any address set
forth in this Agreement, without prior written notice to the Agent and each
Buyer.

 

74



--------------------------------------------------------------------------------

17.11.  Distributions. The Seller shall make no payment of dividends or
distributions to its shareholders if either before or after giving effect
thereto a Default or an Event of Default exists or shall be caused thereby.

17.12.  Financial Covenants.

(a)    Adjusted Tangible Net Worth. At all times, the Seller’s Adjusted Tangible
Net Worth shall not be less than $52,800,000.

(b)    Adjusted Tangible Net Worth Ratio. At all times, the ratio of (i) Total
Liabilities plus off-balance sheet liabilities (including but not limited to
recourse servicing, recourse sale and other recourse obligations, guaranty,
indemnity and mortgage loan repurchase obligations) to (ii) the Adjusted
Tangible Net Worth shall not be more than 10.0 to 1.0.

(c)    Liquidity. The Seller’s Liquidity shall at all times be no less than
$15,000,000.

(d)    Net Income. As of the last day of each quarter, commencing with the
quarter ending June 30, 2009, the Seller’s Net Income for the Applicable
Measuring Period then ended, shall not be less than $1.

(e)    Seller Cure Right. If Seller fails to comply with Section 17.12(d) of
this Agreement for any fiscal quarter, then, until the expiration of the period
(the “Cure Period”) commencing on the last day of any quarter and ending on the
date occurring on the thirtieth (30th) day (the “Cure Date”) subsequent to the
earlier of (x) the date that the compliance certificate for such fiscal quarter
is required to be delivered pursuant to Section 16.4(a) hereof and (y) the date
that such compliance certificate for such fiscal quarter is actually delivered
to the Agent, it shall not be deemed to be a Default or Event of Default
hereunder if the Seller provides notice (the “Cure Notice”) to the Agent on a
date (the “Cure Notification Date”) occurring within three (3) Business Days of
the earlier of the dates described in clauses (x) and (y) above (the “Cure
Notification Period”) that it intends to exercise the its cure right under this
Section 17.12(e) (the “Cure Right) and the Seller receives from the Parent an
amount not less than the difference between the actual amount of the Seller’s
Net Income for such quarter and the amount of Net Income the Seller was required
to have for such quarter under Section 17.12(d), plus $1.00 (“Contribution
Amount”) on or prior to the Cure Date; provided, that the Borrower may exercise
the Cure Right only one time during the life of this Agreement. For purposes of
any Applicable Measuring Period in which a quarter occurs as to which the Seller
exercised a cure right under this clause (e), the Contribution Amount shall be
reflected in the determination of the Seller’s Net Income for such quarter.
Notwithstanding anything in this Agreement to the contrary, any noncompliance
with Section 17.12(d) of this Agreement shall not constitute a Default or an
Event of Default until the earlier of (A) the day after the Cure Notification
Date, if no Cure Notification has been delivered within the Cure Notification
Period, and (B) the Cure Date, if the Contribution Amount has not been applied
on or prior to the Cure Date as described above; provided further that during
the Cure Notification Period, and during the Cure Period if a Cure Notice has
been delivered within the Cure Notification Period, the Seller shall not be
permitted request any Transactions.

 

75



--------------------------------------------------------------------------------

17.13.    Limitations on Payments of Certain Debt. Make any prepayment,
repurchase, redemption, defeasance or any other payment in respect of any Debt
of the Seller owing to any members and managers of the Seller and all Affiliates
of the Seller, including Parent (except with respect to (i) any mortgage
warehouse loans from or repurchase transactions with Parent permitted pursuant
to Section 17.2(c) and (ii) obligations to remit loan proceeds to Parent or its
Affiliates arising out of a sale of homes by Parent or such Affiliate financed
by the Seller), to whom or which the Seller is indebted as of the date of this
Agreement in excess of One Million Dollars ($1,000,000), either for borrowed
money or for any other obligation, excluding salary, bonus or other compensation
obligations, if, at the time of such prepayment, repurchase, redemption,
defeasance or any other payment a Default or Event of Default exists or would
result from such payment, except to the extent permitted under the terms of any
applicable Subordination Agreement, or, if no Subordination Agreement exists, if
permitted by the Required Buyers.

17.14.    No Changes in Accounting Practices or Fiscal Year. The Seller shall
not make any significant change in accounting treatment or reporting practices,
except as required or permitted by GAAP, or change its fiscal year.

18         Events of Default; Event of Termination.

18.1.    Events of Default. The following events shall constitute events of
default (each an “Event of Default”) hereunder:

(a)        The Seller shall default in the payment of (i) the Repurchase Price
for any Purchased Loans on the applicable Repurchase Date, (ii) any Price
Differential, Facility Fees or Agent’s Fees when due and fail to cure such
default within one (1) Business Day, (iii) any amount required to be paid or
transferred or paid to eliminate any Margin Deficit within the time period
specified in Section 6.2 or (iv) any other Obligation, when the same shall
become due and payable, whether at the due date thereof, or by acceleration or
otherwise, and the Seller fails to pay any such other Obligation within three
(3) Business Days of the due date therefor.

(b)        An Event of Insolvency occurs with respect to (i) the Parent,
(ii) the Seller or (iii) a Subsidiary, but only if the Event of Insolvency as to
such Subsidiary causes a material adverse effect on the Central Elements of the
Seller.

(c)        Any representation or warranty made by the Seller under any
Repurchase Document shall have been incorrect or untrue in any material respect
when made or repeated or deemed to have been made or repeated, provided that,
notwithstanding the foregoing, solely with respect to a breach of the
representations or warranties in Section 15.3 hereunder which was not willful or
fraudulent, such breach shall not constitute a Default or Event of Default
hereunder if such breach does not result in a Margin Deficit under Section 6
hereof, or if such breach does result in a Margin Deficit under Section 6
hereof, Seller performs its obligations under Section 6 hereof with respect to
the resulting Margin Call in accordance with the provisions thereof.

 

76



--------------------------------------------------------------------------------

(d)      Any covenant contained in Sections 16.1, 16.2, 16.3, 16.4, 16.8, 16.9,
16.11, 16.14, 16.15, 16.16 or 17 (except for the covenants contained in Sections
17.10 and 17.14) shall have been breached.

(e)      Any covenant contained in Sections 16, 17.10 or 17.14 (except for the
covenant contained in Sections 16.1, 16.2, 16.3, 16.4, 16.8, 16.9, 16.11, 16.14,
16.15, 16.16) shall have been breached or any other covenant or agreement
contained in any Repurchase Document is breached, and in each case, such breach
is not cured within thirty (30) calendar days of the earlier of the Seller’s
knowledge of such breach or the Seller’s receipt of notice of such breach from
any source.

(f)      Failure of the Seller or any of its Subsidiaries to pay any other Debt
when due, or any default in the payment when due of any principal or interest on
any other Debt or in the payment when due of any contingent obligation (other
than nonrecourse MBS Debt of any Affiliate formed for the purpose of issuing
such Debt), or any breach or default with respect to any other material term of
any other debt or of any promissory note, bond, loan agreement, reimbursement
agreement, mortgage, indenture, repurchase agreement or financing agreement or
other agreement relating thereto, if the effect of any such failure, default,
breach or event referred to in this Section 18.1(f) is to cause, or to permit,
with or without the giving of notice or lapse of time or both, the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, (i) Debt for borrowed money (including, but not limited to, Debt under a
repurchase agreement, reverse repurchase agreement, mortgage warehouse line of
credit, sale/buy-back agreement or like arrangement) of the Seller or any of its
Subsidiaries in the aggregate amount of Five Hundred Thousand Dollars ($500,000)
or more to become or be declared due before its stated maturity or (ii) any
other Debt of the Seller or any of its Subsidiaries in the aggregate amount of
One Million Dollars ($1,000,000) or more to become or be declared due before its
stated maturity.

(g)      A Change of Control shall occur.

(h)      A material adverse change shall occur in any of the Central Elements
relative to the Seller.

(i)      The Seller shall repudiate or purport to disavow its obligations under
any of the Repurchase Documents or shall contest their validity or
enforceability.

(j)      This Agreement shall cease to be in full force and effect or its
enforceability is disputed or challenged by the Seller.

(k)      The Seller shall take or omit to take any action (i) that would result
in the suspension or loss of any of its statuses, once achieved or any of such
statuses of any of its subservicers, if any, of any Ginnie Mae, Fannie Mae or
Freddie Mac Mortgage Loans pools for which the Seller is Servicer as an FHA- and
VA-approved lender and mortgagee and a Ginnie Mae-, Fannie Mae- and Freddie
Mac-approved issuer and

 

77



--------------------------------------------------------------------------------

servicer, or (ii) after which the Seller or any such relevant subservicer would
no longer be in good standing as such, or (iii) after which the Seller or any
such relevant subservicer would no longer currently satisfy all applicable
Ginnie Mae, Fannie Mae and Freddie Mac net worth requirements, if both (A) all
of the material effects of such act or omission shall have not been cured by the
Seller or waived by the relevant Person (Ginnie Mae, Fannie Mae or Freddie Mac)
before termination of such status and (B) it could reasonably be expected to
have a material adverse effect on any of the Central Elements in respect of the
Seller.

(l)      Any money judgment, writ or warrant of attachment, or similar process
involving in any case an amount in excess of Five Hundred Thousand Dollars
($500,000) (in excess of relevant insurance coverage reasonably satisfactory to
the Agent in its discretion) shall be entered or filed against the Seller or any
of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
or in any event later than five (5) days before the date of any proposed sale
thereunder (unless, in respect of any such case, the judgment debtor or the
subject of the writ or warrant of attachment or similar process is one of the
Seller’s Subsidiaries or such Subsidiary’s property, and such order, case
commencement, consent, assignment, inability or failure or admission could not
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries).

(m)      The Seller shall have failed to comply in any material respect with its
obligations under the Custody Agreement; provided, that in the case of any such
failure affecting particular Purchase Loans, such failure shall not constitute
an Event of Default if, after determining the Purchase Value of the Purchased
Loans without taking into account the Purchased Loans with respect to which the
failure occurred, no other Event of Default shall have occurred and be
continuing.

(n)      The Seller, as Servicer, shall fail to service the Purchased Loans in
conformance in all material respects with Accepted Servicing Practices.

(o)      Any audited financial statement of the Parent or the Seller is issued
subject to any “going concern” or like qualification or exception.

(p)      The Parent shall have received a notice of an event of default or a
notice of the exercise of an enforcement action from an agent or a lender under
the Third Amended and Restated Credit Agreement dated June 20, 2007 by and among
Parent, JPMorgan Chase Bank, N.A., as administrative agent, Bank of America,
N.A., as syndication agent and the lenders from time to time parties thereto, as
amended, restated, supplemented or otherwise modified from time to time, and any
refinancing, renewal, refunding or extension thereof, and/or in the event of the
commencement of enforcement actions thereunder.

18.2.    Transaction Termination. If an Event of Default shall have occurred and
be continuing, then, at the option of the Agent (which option shall be deemed to
have been exercised, even if no notice has been given, upon the occurrence of an
Event of Default under Section 18.1(b)), the Agent may, or at the direction of
the Required Buyers shall, declare the Repurchase Date for any or all
Transactions hereunder to be deemed immediately to occur.

 

78



--------------------------------------------------------------------------------

18.3.    Termination by the Agent. If the Agent has exercised or is deemed to
have exercised the option to terminate any Transactions pursuant to
Section 18.2, (a) the Seller’s obligations hereunder to repurchase all Purchased
Loans in such Transactions shall thereupon become immediately due and payable,
(b) to the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily multiplication of (i) the greater of the Pricing Rate for such Transaction
and the Default Pricing Rate by (ii) the Purchase Price for such Transaction as
of the Repurchase Date as declared by Agent pursuant to Section 18.2 (decreased
as of any day by (A) any amounts retained by the Buyers with respect to such
Purchase Price pursuant to clause (c) of this Section 18.3, (B) any proceeds
from the sale of Purchased Loans pursuant to clause (a) of Section 18.4, and
(C) any amounts credited to the account of the Seller pursuant to clause (b) of
Section 18.4) on a three hundred sixty (360) day per year basis for the actual
number of days during the period from and including the date of the Event of
Default giving rise to such option to but excluding the date of payment of the
Repurchase Price as so increased, (c) all Income paid after such exercise or
deemed exercise shall be payable to and retained by the Agent and applied to the
aggregate unpaid Repurchase Prices owed by the Seller and (d) the Seller shall
immediately deliver or cause the Custodian to deliver to the Agent any documents
relating to Purchased Loans subject to such Transactions then in the
Custodian’s, the Seller’s, its Servicer’s or its subservicer’s possession.

18.4.    Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Agent, without prior notice to the Seller, may (and, at the
direction of the Required Buyers, shall) (a) immediately sell, in a recognized
market at such price or prices as the Agent may deem satisfactory, any or all
Purchased Loans subject to such Transactions on a servicing released or
servicing retained basis and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by the Seller hereunder, (b) in
lieu of selling all or a portion of such Purchased Loans, give the Seller credit
for such Purchased Loans in an amount equal to the Market Value therefor on such
date against the aggregate unpaid Repurchase Prices and any other amounts owing
by the Seller hereunder, (c) terminate and replace the Seller as Servicer (or
any other Servicer or Subservicer) at the cost and expense of the Seller,
(d) exercise its rights under Section 8 regarding the Income Account and Escrow
Account, (e) by notice to the Seller, declare the Termination Date to have
occurred, except that in the case of any event described in Section 18.1(a), the
Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event, and (f) deliver a “Notice of Default” (as defined in
the Electronic Tracking Agreement) to MERS and the Electronic Agent. The
proceeds of any disposition in clause (a) or (b) above shall be applied first to
the reasonable out-of-pocket costs and expenses incurred by the Agent to the
extent reimbursable by the Seller hereunder; second to the reasonable
out-of-pocket costs and expenses incurred by the Buyers in connection with or as
a result of an Event of Default (including legal fees, consulting fees,
accounting fees, file transfer fees, inventory fees and costs and expenses
incurred in respect of a transfer of the servicing of the Purchased Loans and
costs and expenses of disposition of such Purchased Loans); third to the
aggregate Price Differential owed hereunder; fourth to the remaining aggregate
Repurchase Prices owed hereunder; fifth to any other accrued and unpaid
Obligations (other than in respect of any Hedge Agreements or Products) of the
Seller hereunder

 

79



--------------------------------------------------------------------------------

and under the other Repurchase Documents; sixth to any Servicer or Subservicer
(other than the Seller) for payment of any servicing fees due and payable as of
such date; seventh to the net obligations of the Seller under any Hedge
Agreements related to the Purchased Loans; eighth to the obligations of the
Seller under any Products; and ninth any remaining proceeds to the Seller.

18.5.      Liability for Expenses and Damages. The Seller shall be liable to the
Buyers for (a) the amount of all reasonable out-of-pocket legal or other
expenses incurred by the Buyers in connection with or as a result of an Event of
Default, including such legal and other expenses of in-house or outside counsel,
(b) damages in an amount equal to the reasonable out-of-pocket cost (including
all fees, expenses and commissions) of entering into replacement transactions
and entering into or terminating hedge transactions in connection with or as a
result of an Event of Default and (c) any other reasonable loss, damage,
out-of-pocket cost or expense directly arising or resulting from the occurrence
of an Event of Default in respect of a defaulting party.

18.6.      Liability for Interest. To the extent permitted by applicable law,
the Seller shall be liable to the Buyers for interest on any amounts owing by
the Seller hereunder, from the date the Seller becomes liable for such amounts
hereunder until such amounts are (a) paid in full by the Seller or (b) satisfied
in full by the exercise of the Buyers’ rights hereunder. Interest on any sum
payable by the Seller under this Section 18.6 shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Referenced
Rate.

18.7.      Other Rights. In addition to its rights hereunder, the Buyers shall
have any rights otherwise available to them under any other agreement or
applicable law.

18.8.      Seller’s Repurchase Rights. For avoidance of doubt, subject to the
terms and conditions of this Agreement, the Seller may repurchase Purchased
Loans, on a servicing released basis, and resell such Purchased Loans; provided
that upon the occurrence and during the continuance of an Event of Default, the
Seller may repurchase Purchased Loans by payment of the Repurchase Price
therefor only upon approval of the Agent in its discretion exercised in
accordance with the provisions of Section 22.

18.9.      Sale of Purchased Loans. The parties acknowledge and agree that
(a) the Purchased Loans subject to any Transaction hereunder are instruments
traded in a recognized market, (b) in the absence of a generally recognized
source for prices or bid or offer quotations for any Purchased Loans, the Agent
may establish the source therefor, (c) all prices, bids and offers shall be
determined together with accrued Income (except to the extent contrary to market
practice with respect to the relevant Purchased Loans) and (d) in soliciting
price, bid and offer quotations for any Purchased Loan, it is reasonable for the
Agent to use only the information provided by the Seller pursuant to
Section 16.4(d). The parties further recognize that it may not be possible to
purchase or sell all of the Purchased Loans on a particular Business Day, or in
a transaction with the same purchaser, or in the same manner because the market
for such Purchased Loans may not be liquid at such time. In view of the nature
of the Purchased Loans, the parties agree that liquidation of a Transaction or
the underlying Purchased Loans does not require a public purchase or sale and
that a good faith private purchase or sale shall be deemed to have been made in
a commercially reasonable manner. Accordingly, the Agent may elect the time and
manner of liquidating any Purchased Loan and nothing contained herein shall
obligate the Agent to liquidate any Purchased Loan on the occurrence of an Event
of Default or to

 

80



--------------------------------------------------------------------------------

liquidate all Purchased Loans in the same manner or on the same Business Day and
no such exercise of any right or remedy shall constitute a waiver of any other
right or remedy of the Agent or the Buyers.

19        Servicing of the Purchased Loans.

19.1.    Servicing Released Basis. Consistent with the Buyers’ purchase of the
Purchased Loans on a servicing-released basis, the Seller shall have no
ownership right whatsoever as to any of the Purchased Loans or the servicing
rights related thereto, unless and until such Purchased Loans are repurchased by
the Seller. Rather, the Seller shall have only servicing responsibilities with
respect to the Purchased Loans that are subject to termination in accordance
with Section 19.7. The Seller and the Buyers hereby acknowledge and agree that
the provisions contained in this Section 19 are intended to be for the benefit
of the Buyers and are an essential part of this Agreement, and that the nature
and purpose of the purchase and sale obligations and the servicing obligations
hereunder are interrelated. The Seller acknowledges that if an Event of Default
has occurred and is continuing, the Agent for the benefit of the Buyers may,
upon written notice to the Seller, without payment of any termination fee or
other amount to the Seller, sell any or all of the Purchased Loans on a
servicing released basis at the cost and expense of the Seller.

19.2.    Servicing and Subservicing. The Seller hereby agrees, for the benefit
of the Buyers, to service or contract with Subservicers to service the Purchased
Loans in accordance with this Agreement and Accepted Servicing Practices. The
Seller’s fees for its duties as Servicer, until terminated under Section 19.7,
shall be twenty-five (25) basis points per annum on the unpaid principal balance
of each Purchased Loan, payable from Income in accordance with the provisions of
Section 8.2. The Servicer shall, and shall cause each Subservicer to, (a) comply
with all applicable Federal, State and local laws and regulations in all
material respects, (b) maintain all state and federal licenses necessary for it
to perform its servicing responsibilities hereunder and (c) not impair the
rights of the Buyers in any Purchased Loans or any payment thereunder. The Agent
may terminate the servicing of any Purchased Loan with the then existing
Servicer in accordance with Section 19.7. The Seller shall not be entitled to
any servicing fee or other compensation in connection with its performance of
the servicing responsibilities with respect to the Purchased Loans except to the
extent that the Seller is Servicer. Nothing in this Section 19.2 shall be deemed
to impair the rights of any Subservicer to fees and other compensation to which
it is entitled under the applicable Servicing Agreement.

19.3.    Escrow Payments. The Seller shall cause Servicer and any Subservicers
to hold or cause to be held all escrow payments collected by the Seller with
respect to any Purchased Loans in trust accounts and shall apply the same for
the purposes for which such funds were collected.

19.4.    Escrow and Income after Event of Default. After the occurrence and
during the continuance of an Event of Default, (a) all funds received on or in
connection with a Purchased Loan shall be received and held by the Seller,
Servicer and each Subservicer in trust for the benefit of the Agent on behalf of
the Buyers as owner of the Purchased Loans, and (b) neither the Seller nor
Servicer shall be deemed to have any rights or ownership interest in such funds
prior to their being remitted to the Agent on behalf of the Buyers.

 

81



--------------------------------------------------------------------------------

19.5.    Servicing Records. The Seller agrees that the Agent, on behalf of the
Buyers, is the owner of all servicing records, including but not limited to any
and all servicing agreements, files, documents, records, data bases, computer
tapes, copies of computer tapes, proof of insurance or guaranty coverage,
insurance or guaranty policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Loans (the “Servicing Records”). The Servicing Records are and
shall be held in trust by the Seller, Servicer and each Subservicer for the
benefit of the Agent as the owner thereof on behalf of the Buyers. Upon notice
from the Agent after the occurrence and during the continuance of an Event of
Default, the Seller will cause Servicer and each Subservicer to (a) designate
the Buyers as the owner of each Purchased Loan in its collateral tracking
system, (b) segregate such Servicing Records from any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of assets that are not Purchased Loans,
(c) safeguard such Servicing Records and (d) deliver them promptly to the Agent
or its designee (including the Custodian) at the Agent’s request.

19.6.    Subservicer Instruction Letter. The Seller shall, prior to the initial
Purchase Date of Purchased Loans serviced by any Subservicer, provide to the
Buyers a Subservicer Instruction Letter addressed to and agreed to by such
Subservicer of the related Purchased Loans.

19.7.    Termination of Servicing. At any time during the existence of a Default
or an Event of Default in the Agent’s sole discretion, the Agent may, and at the
direction of the Required Buyers, shall (a) terminate the Seller’s rights as
Servicer, and any Subservicer’s rights, if any, and obligations with respect to
servicing of the Purchased Loans without payment of any penalty or termination
fee (i) immediately with respect to the Seller and (ii) with respect to any
Servicer (other than the Seller) or Subservicer, as promptly as possible subject
to the terms and conditions of the applicable Servicing Agreement and
Subservicer Instruction Letter; provided that any such termination shall be
deemed to have occurred automatically upon the occurrence of an Event of Default
set forth in Section 18.1(a), (b) require the Seller to enforce its rights and
remedies, as agent for and for the benefit of the Buyers in accordance with the
Agent’s commercially reasonable instructions, with respect to any Purchased
Loans under any Servicing Agreement, and (c) succeed to the rights and remedies
of the Seller with respect to any Purchased Loans under any Servicing Agreement
to the extent permitted by, and subject to, the terms of such Servicing
Agreement (but not the obligations or liabilities of the Seller incurred prior
to the date of such succession) and related Subservicer Instruction Letter. Upon
any such termination, the Seller shall, and shall cause each Subservicer to,
(A) perform the servicing responsibilities with respect to the Purchased Loans
in accordance with the terms of this Agreement until the transfer of servicing
responsibilities is effectuated and (B) cooperate, at the Seller’s expense, in
transferring such servicing responsibilities with respect to the Purchased Loans
to a successor Servicer appointed by the Agent in its sole discretion. Upon
termination of the Seller as Servicer and without limiting the generality of the
foregoing, the Seller shall, in the manner and at such times as the successor
servicer or the Agent shall request, (1) promptly transfer all data in the
Servicing Records relating to the Purchased Loans to the successor servicer in
such electronic format as the successor servicer may reasonably request,
(2) promptly transfer to the successor servicer, the Agent or its designee, all
other files, records correspondence and documents relating to the Purchased
Loans and (3) use commercially

 

82



--------------------------------------------------------------------------------

reasonable efforts to cooperate and coordinate with the successor servicer and
the Agent to comply with any applicable so-called “goodbye” letter requirements
or other applicable requirements of the Real Estate Settlement Procedures Act or
other applicable legal or regulatory requirement associated with the transfer of
the servicing of the Purchased Loans. Servicer acknowledges and agrees that if
it fails to cooperate with the Agent or any successor servicer in effecting the
termination of the Seller as Servicer of any Purchase Loan or the transfer of
all authority to service such Purchased Loan to such successor servicer in
accordance with the terms hereof, the Agent and the Buyers will be irreparably
harmed and entitled to injunctive relief.

19.8.    Notice from Seller. If the Seller should discover that, for any reason
whatsoever, any entity responsible to the Seller by contract for managing or
servicing any Purchased Loan has failed to perform in any material respects the
Seller’s obligations under the Repurchase Documents or any of the material
obligations of such entities with respect to the Purchased Loans, the Seller
shall promptly notify the Agent.

19.9.    Seller Remains Liable. Notwithstanding any Servicing Agreement or the
provisions of this Agreement relating to agreements or arrangements between the
Seller and a Subservicer or reference to actions taken through a Subservicer or
otherwise, and unless the Agent has terminated the Seller’s rights pursuant to
Section 19.7, the Seller shall remain obligated and primarily liable to the
Buyers for servicing and administering of the Purchased Loans in accordance with
the provisions hereof without diminution of such obligation or liability by
virtue of such Servicing Agreements or arrangements or by virtue of
indemnification from a Subservicer and to the same extent and under the same
terms and conditions as if the Seller alone were servicing and administering the
Purchased Loans. All actions of each Subservicer performed pursuant to the
related Servicing Agreement shall be performed as an agent of the Seller with
the same force and effect as if performed directly by the Seller and the Buyers
shall have no obligations, duties or liabilities with respect to any Subservicer
including no obligation, duty or liability of the Buyers to pay any
Subservicer’s fees and expenses, provided, however, that each Subservicer may
retain any amounts collected by it that it is entitled to retain pursuant to the
applicable Servicing Agreement or Subservicer Instruction Letter. The Seller
shall be entitled to enter into any agreement with each Subservicer for
indemnification of the Seller by the Subservicer and nothing contained in this
Repurchase Agreement shall be deemed to limit or modify such indemnification.

19.10.    Backup Servicer. The Agent shall have the right, in its sole
discretion, to appoint a Backup Servicer that will (a) serve as a backup
servicer of the Purchased Loans until such time as the Agent shall appoint a
successor servicer of the Purchased Loans and (b) become the successor servicer
of the Purchased Loans at the Agent’s option. In connection with the appointment
of a Backup Servicer as provided in the preceding sentence, the Agent may make
such arrangements for the compensation of the Backup Servicer out of Income on
the Mortgage Loans or otherwise as the Agent and such Backup Servicer shall
agree. The Seller shall provide Backup Servicer with such data, files and
information, in form, format and content as the Backup Servicer may request, in
order to permit the Backup Servicer to service the Mortgage Loans in accordance
with Accepted Servicing Practices; all such data, files and information shall be
updated by the Seller on a monthly basis as required by the Backup Servicer.

 

83



--------------------------------------------------------------------------------

19.11.    Successor Servicer. If the Backup Servicer or any other Person is
appointed by the Agent to act as a successor servicer of the Purchased Loans
pursuant to the preceding section, the Seller (in its capacity as Servicer
hereunder) shall, and shall cause each Subservicer to, subject to such
Subservicer’s rights under any applicable Servicing Agreement, and Subservicer
Instruction Letter, discharge its servicing duties and responsibilities during
the period from the date it acquires knowledge of such transfer of servicing
until the effective date thereof with the same degree of diligence and prudence
that it is obligated to exercise under this Agreement, and shall take no action
whatsoever that might impair or prejudice the rights or financial condition of
the successor Servicer. Within five (5) Business Days of the appointment of a
successor Servicer of the Purchased Loans, the Seller shall, and shall cause
each Subservicer to, prepare, execute and deliver to such successor Servicer any
and all documents and other instruments, place in such successor’s possession
all Servicing Records, and do or cause to be done all other acts or things
necessary or appropriate to effect the transfer of servicing to the successor
Servicer, including but not limited to the transfer and endorsement of the
Mortgage Notes and related documents, and the preparation and recordation of
assignments of Mortgage. The Seller shall (and shall cause each Subservicer to)
cooperate with the Agent and the successor Servicer in effecting the transfer of
servicing responsibilities to the Backup Servicer, including execution and
delivery of servicing transfer notices to Mortgagors, MERS (if applicable),
taxing authorities and insurance companies, the transfer to the Backup Servicer
for administration by it of all Income with respect to the Purchased Loans that
shall at the time be held or received by the Seller or any Subservicer. The
Seller shall deliver immediately to the successor Servicer all Purchased Loan
documents and related documents and statements held by it or any Subservicer
hereunder and the Seller shall account for all funds and shall execute and
deliver such instruments and do such other things as may reasonably be required
to more fully and definitively vest in the successor Servicer all such rights,
powers, duties, responsibilities, obligations and liabilities of the Seller as
servicer of the Purchased Loans.

20        Payment of Expenses; Indemnity.

20.1.  Expenses.

(a)        The Seller shall pay on demand all of the Agent’s reasonable
out-of-pocket fees and expenses (including the fees and expenses for legal
services of in-house or outside counsel) incurred by the Agent and the Custodian
in connection with this Agreement and the Custody Agreement and the Transactions
contemplated hereby and thereby, whether or not any Transactions are entered
into hereunder, including the reasonable out-of-pocket fees and expenses
incurred in connection with (i) the preparation, reproduction and distribution
of this Agreement and the Custody Agreement and any opinions of counsel,
certificates of officers or other documents contemplated by the aforementioned
agreements, (ii) any Transaction under this Agreement, (iii) the administration
and syndication of this Agreement and of any Transaction and (iv) any amendments
and waivers regarding any of the foregoing. The obligation of the Seller to pay
such fees and expenses incurred prior to or in connection with the termination
of this Agreement shall survive the termination of this Agreement.

(b)        The Seller shall pay all of the Agent’s and each Buyer’s reasonable
out-of-pocket costs and expenses, including attorneys’ fees of in-house or
outside counsel, after

 

84



--------------------------------------------------------------------------------

the occurrence of any Default or Event of Default in connection with the
enforcement of this Agreement, the Custody Agreement and the other Repurchase
Documents, including in connection with any (i) bankruptcy, (ii) other
insolvency proceeding, or (iii) any workout or consultation involving the
Buyers’ rights and remedies, the purchase and repurchase of the Purchased Loans
and the payment of Price Differential in connection therewith.

(c)        The Seller shall pay, and hold the Agent, the Buyers and any other
owners or holders of any of the Obligations harmless from and against, any and
all present and future stamp, documentary and other similar taxes with respect
to the foregoing matters and save them each harmless from and against any and
all liabilities with respect to or resulting from any delay or omission to pay
such taxes.

(d)        The Seller shall pay all of the Agent’s Fees and any other fees
payable by the Seller under this Agreement and the other Repurchase Documents.

20.2.  Indemnity. The Seller shall pay, and indemnify, defend and hold harmless
the Agent, the Buyers and any of their respective officers, directors,
employees, agents, advisors and Affiliates (the “Indemnified Parties”) from and
against, the “Indemnified Liabilities”, which means any and all claims,
liabilities, obligations, losses, damages, penalties, judgments, suits,
disbursements and reasonable out-of-pocket costs and expenses (including
attorneys’ fees and disbursements of in-house or outside counsel) of any kind
whatsoever that may be imposed upon, incurred by or asserted against any of the
Indemnified Parties in any way relating to or arising out of any of the
Repurchase Documents or any of the transactions contemplated thereby or the use
of proceeds or proposed use of proceeds thereof, provided that to the extent, if
any, that any Indemnified Liabilities are caused by any Indemnified Party’s
gross negligence or willful misconduct, the indemnity payable to that
Indemnified Party shall be equitably and proportionately reduced, although to
the full extent permitted under Applicable Law, such indemnity shall not be
reduced on account of such claims, liabilities, etc. to any extent (a) owed, in
whole or in part, under any claim or theory of strict liability, or (b) caused
or contributed to by any Indemnified Party’s sole or concurrent ordinary
negligence that does not amount to gross negligence or willful misconduct, it
being the Seller’s intention to hereby indemnify the Indemnified Parties against
their own strict liability and their own sole or concurrent ordinary negligence.

21        Single Agreement.

The Buyers, the Agent and the Seller acknowledge that, and have entered into
this Agreement and will enter into each Transaction hereunder in consideration
of and in reliance upon the fact that, all Transactions hereunder constitute a
single business and contractual relationship and have been made in consideration
of each other. Accordingly, each of the Agent, the Buyers and the Seller agrees
(a) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (b) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (c) that payments, deliveries and other transfers
made by any of them in respect of any Transaction shall be deemed

 

85



--------------------------------------------------------------------------------

to have been made in consideration of payments, deliveries and other transfers
in respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries and other transfers may be applied against each other
and netted.

22        Relationships among the Agent and the Buyers.

22.1.  Appointment of Agent. Each Buyer irrevocably appoints and authorizes the
Agent to act on behalf of such Buyer or holder under this Agreement and the
other Repurchase Documents and to exercise such powers hereunder and thereunder
as are specifically delegated to Agent by the terms hereof and thereof, together
with such powers as may be reasonably incidental thereto, including without
limitation the power to execute or authorize the execution of financing or
similar statements or notices, and other documents. In performing its functions
and duties under this Agreement, the Agent shall act solely as agent of the
Buyers and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Seller or
any other Person.

22.2.  Scope of Agent’s Duties.

(a)        The Agent shall have no duties or responsibilities except those
expressly set forth herein, and shall not, by reason of this Agreement or
otherwise, have a fiduciary relationship with any Buyer (and no implied
covenants or other obligations shall be read into this Agreement against the
Agent). None of Agent, its Affiliates nor any of their respective directors,
officers, employees or agents shall be liable to any Buyer for any action taken
or omitted to be taken by it or them under this Agreement or any document
executed pursuant hereto, or in connection herewith or therewith with the
consent or at the request of the Required Buyers (or all of the Buyers for those
acts requiring consent of all of the Buyers) (except for its or their own
willful misconduct or gross negligence), nor be responsible for or have any
duties to ascertain, inquire into or verify (a) any recitals or warranties made
by the Seller or any Affiliate of the Seller, or any officer thereof contained
herein or therein, (b) the effectiveness, enforceability, validity or due
execution of this Agreement or any document executed pursuant hereto or any
security thereunder, (c) the performance by the Seller of its obligations
hereunder or thereunder, or (d) the satisfaction of any condition hereunder or
thereunder, including without limitation in connection with the making of any
Transaction. The Agent and its Affiliates shall be entitled to rely upon any
certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. The Agent may employ agents and may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable to the Buyers (except as to money or property received by them or their
authorized agents), for the negligence or misconduct of any such agent selected
by it with reasonable care or for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

(b)        Except as otherwise expressly provided herein, whenever the Agent is
authorized and empowered hereunder on behalf of the Buyers to give any approval
or consent, or to make any request, or to take any other action on behalf of the
Buyers

 

86



--------------------------------------------------------------------------------

(including without limitation the exercise of any right or remedy hereunder or
under the other Repurchase Documents), the Agent shall be required to give such
approval or consent, or to make such request or to take such other action only
when so requested in writing by the Required Buyers or the Buyers, as applicable
hereunder. Action that may be taken by the Required Buyers, any other specified
Percentage of the Buyers or all of the Buyers, as the case may be (as provided
for hereunder) may be taken (i) pursuant to a vote of the requisite percentages
of the Buyers as required hereunder at a meeting (which may be held by telephone
conference call), provided that Agent exercises good faith, diligent efforts to
give all of the Buyers reasonable advance notice of the meeting, or
(ii) pursuant to the written consent of the requisite percentages of the Buyers
as required hereunder, provided that all of the Buyers are given reasonable
advance notice of the requests for such consent.

(c)        Except as otherwise expressly provided under this Agreement or in any
of the other Repurchase Documents and subject to the terms hereof, Agent will
take such action, assert such rights and pursue such remedies under this
Agreement and the other Repurchase Documents as the Required Buyers or all of
the Buyers, as the case may be (as provided for hereunder), shall direct;
provided, however, that the Agent shall not be required to act or omit to act
if, in the reasonable judgment of the Agent, such action or omission may expose
the Agent to personal liability for which Agent has not been satisfactorily
indemnified hereunder or is contrary to this Agreement, any of the Repurchase
Documents or applicable law. Except as expressly provided above or elsewhere in
this Agreement or the other Repurchase Documents, no Buyer (other than the
Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other
Repurchase Documents.

22.3.  Limitation on Duty to Disclose. Except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Seller or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the bank
serving as Agent or any of its Affiliates in any capacity.

22.4.  Authority of Agent to Enforce this Agreement. Each Buyer, subject to the
terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Repurchase Document and to file such proofs of
debt or other documents as may be necessary to have the claims of the Buyers
allowed in any proceeding relative to the Seller, or its creditors or affecting
its properties, and to take such other actions which Agent considers to be
necessary or desirable for the protection, collection and enforcement of this
Agreement or the other Repurchase Documents.

22.5.  Agent in its Individual Capacity. Comerica Bank and its Affiliates,
successors and assigns shall each have the same rights and powers hereunder as
any other Buyer and may exercise or refrain from exercising the same as though
such Buyer were not the Agent. Comerica Bank and its Affiliates may (without
having to account therefor to any Buyer) accept deposits from, lend money to,
and generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties as if such Buyer were not acting as the Agent
hereunder, and may accept fees and other consideration therefor without having
to account for the same to the Buyers.

 

87



--------------------------------------------------------------------------------

22.6.    Actions Requiring All Buyers’ Consent. No amendment or waiver of, or
any action with respect to, any provision of this Agreement or any of the
Repurchase Documents shall in any event be effective unless the same shall be in
writing signed by all the Buyers with respect to any amendment or waiver or any
action that:

  (a)     Increases the Maximum Aggregate Commitment (it being understood that,
for purposes of this Section 22.6(a), the Buyers’ execution of this Agreement
evidences such Buyers’ consent to any increase in the Maximum Aggregate
Commitment in accordance with the provisions of Section 2.3 hereof) or increases
any Buyer’s Commitment.

  (b)     Agrees to any reduction in any Pricing Rate, Repurchase Price or fee
provisions of this Agreement, excluding the provisions relating to the Agent’s
Fee and other fees owing to the Agent only.

  (c)     Acknowledges termination of the Buyers’ ownership interest in the
Purchased Loans or releases all or a material portion of the Liens held under
the Repurchase Documents other than in accordance with the Repurchase Documents.

  (d)     Changes any Buyer’s Pro Rata share of ownership of the Purchased Loans
other than in accordance with the express provisions of the Repurchase
Documents.

  (e)     Agrees to any change in the nature of the Buyers’ respective
Commitments from several to joint, in whole or in part.

  (f)      Agrees to any change to the definition of “Required Buyers” or to any
provisions of this Agreement or any of the other Repurchase Documents that
requires the consent, approval or satisfaction of all of the Buyers or each of
the Buyers.

  (g)     Extends the Termination Date or the due date of any required payment
other than in accordance with the express provisions of the Repurchase
Documents.

  (h)     Agrees to any change in this Section 22.6.

  (i)      Agrees to any change in the Buyer’s Margin Percentage rates.

  (j)      Releases the Seller from any of its obligations other than in
accordance with the express conditions of the Repurchase Documents.

  (k)     Modifies the sharing provisions of Section 22.10.

  (l)      Modifies Schedule EL.

In the event of any conflict between the provisions of this Section 22.6 and any
other provisions of this Agreement or the other Repurchase Documents, this
Section 22.6 shall govern.

 

88



--------------------------------------------------------------------------------

22.7.    Actions Requiring Required Buyers’ Consent. All amendments hereto,
waivers or actions taken hereunder that are not described in Section 6 and
Section 22.8 require the written consent or ratification of the Required Buyers
except for actions that are specifically reserved to the Agent under Sections
6.1 and 6.6 or elsewhere in this Agreement or the other Repurchase Documents;
provided that no amendments, waivers or actions taken hereunder that relate to
the rights or obligations of the Agent shall be effective without the prior
written consent of the Agent. The Agent will, at the direction of the Required
Buyers, take any enforcement action or exercise any remedies under this
Agreement and the Repurchase Documents that arise after the occurrence of an
Event of Default.

22.8.    Agent’s Discretionary Actions. Subject to the limitations of Sections
22.6 and 22.7, in its capacity as Agent and without seeking or obtaining the
consent of any of the other Buyers (although it may elect to obtain such consent
before acting it if deems that desirable), the Agent may:

  (a)      agree or consent to any change in the aggregate not involving more
than One Million Five Hundred Dollars ($1,500,000) of the Purchased Loans at any
time in the handling of the Purchased Loans and that in the Agent’s reasonable
judgment is unlikely to have a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries (for purposes of
clarity, this allows the Agent to temporarily suspend the effects of one or more
of the sublimits set forth in Section 4.2(b) or 4.2(c) or one or more
Disqualifiers for Purchased Loans, if the Agent in its sole and absolute
discretion determines that such Disqualifier may be resolved or corrected and to
allow funding of a Wet Loan one Business Day after the advance of funds for the
purchase of such Wet Loan, in each case within the limitation set forth in this
Section (a));

  (b)      reconvey, or exchange, in whole or in part, any Purchased Loans that
are required to be reconveyed, or exchanged in accordance with the Repurchase
Documents;

  (c)      approve any new Approved Investor proposed by the Seller (and the
Agent will promptly provide to any Buyer that requests it a current list of
Approved Investors); and

  (d)      do or perform any act or thing that, in the Agent’s reasonable
judgment, is necessary or appropriate to enable the Agent to properly discharge
and perform its duties under this Agreement or the Custody Agreement, or that in
its reasonable judgment is necessary or appropriate to preserve or protect the
validity, integrity or enforceability of the Purchased Loans and/or the
Repurchase Documents, the Buyers’ Pro Rata undivided ownership interests in and
to the Purchased Loans, the Lien created by this Agreement and its priority, or
any of the Central Elements in respect of the Seller or any of its Subsidiaries,
or to preserve and protect the interest of the Buyers in any of the foregoing.

22.9.    Buyers’ Cooperation. The Buyers agree to cooperate among themselves and
with the Agent and from time to time upon the Agent’s request, to execute and
deliver such papers as may be reasonably necessary to enable the Agent, in its
capacity as Agent, to effectively administer this Agreement and the other
Repurchase Documents, the Purchased Loans and each Buyer’s Pro Rata undivided
ownership interest in the Purchased Loans in the manner contemplated by this
Agreement.

 

89



--------------------------------------------------------------------------------

22.10.  Buyers’ Sharing Arrangement.

   (a)      Each of the Buyers agrees that if it should receive any amount
(whether by voluntary payment, realization upon security, the exercise of the
right of set-off, or otherwise) that is applicable to the payment of Repurchase
Price, Margin Deficit, Pricing Differential or any fees, that with respect to
the related sum or sums received (or receivable) by the other Buyers is in
greater proportion than that Buyer’s Pro Rata ownership of the Purchased Loans,
then such Buyer receiving such excess amount shall purchase from the other
Buyers a participation interest in the Purchased Loans in such amount as shall
result in Pro Rata participation and ownership by all of the Buyers in such
excess amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Buyer, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery; and provided further
that the provisions of this Section 22.10 shall not apply to the Agent’s Fee
under this Agreement or to any fees that the Custodian or any successor
custodian might be paid pursuant to the Custody Agreement.

   (b)      To the extent that the Seller fails to pay any amount required to be
paid to the Agent under Section 20, each Buyer severally agrees to pay to the
Agent such Buyer's Funding Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent in its capacity as such.

22.11.  Buyers’ Acknowledgment.

  (a)      Each Buyer other than Comerica Bank hereby acknowledges that Comerica
Bank has made no representations or warranties with respect to any Purchased
Loan other than as expressly set forth in this Agreement and that Comerica Bank
shall have no responsibility (in its capacity as a Buyer, the Agent, or any
other capacity or role) for:

(i)      the marketability or collectibility of the Purchased Loans;

(ii)      the genuineness, validity, likelihood of performance as and when due
or enforceability of any Investor Commitment or the solvency or performance
record of any Approved Investor;

(iii)     the validity, enforceability or any legal effect of any of the
Repurchase Documents, any Loan Papers or any insurance, bond or similar device
purportedly protecting any obligation to the Buyers or any Purchased Loans; or

(iv)     the financial condition of the Seller or any of its Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repurchase of the Purchased Loans, the
genuineness, validity or enforceability of any warehousing facility or
repurchase agreement

 

90



--------------------------------------------------------------------------------

between the Seller and any other lender or repurchase agreement counterparty,
the value of any Purchased Loans, the effectiveness of any of the provisions of
the Repurchase Documents (including the financial covenants, tests and hedging
requirements) or any aspect of their implementation or administration at any
time to reduce or control risks of any type, to produce returns, profits, yields
or spreads or to reduce or control losses or the accuracy of any information
supplied by or to be supplied in connection with any of the Seller or any of its
Subsidiaries or Affiliates, or otherwise with respect to this Agreement, any
Purchased Loans or any source of equity or other financing for any of the
Seller, any of its Affiliates or any other warehouse lender or repurchase
agreement counterparty.

(b)          Each Buyer acknowledges that it has, independently of Agent and
each other Buyer and based on the financial statements of Borrower and such
other documents, information and investigations as it has deemed appropriate,
made its own credit decision to extend credit hereunder from time to time. Each
Buyer also acknowledges that it will, independently of Agent and each other
Buyer and based on such other documents, information and investigations as it
shall deem appropriate at any time, continue to make its own credit decisions as
to exercising or not exercising from time to time any rights and privileges
available to it under this Agreement, any Repurchase Document or any other
document executed pursuant hereto.

22.12.     Agent Market Value Determinations. The parties hereto agree and
acknowledge that, in determining the Market Value of the Purchased Loans, the
Agent (a) shall determine Market Value as a third party service provider, in
accordance with standards customarily applicable in the financial industry to
third party service providers providing values on comparable assets to be used
in connection with the financing of such assets, and (b) shall not be obligated
to do that same or similar amount of work or analysis as if it were valuing its
own assets, or as if it were valuing such assets for the purchase or sale
thereof by it or any other party. The parties hereto agree and acknowledge that
any asset valuation information produced by the Agent is intended to be and
should be used solely for the limited uses specified in this Agreement and the
other Repurchase Documents, and is not intended to be and should not be used by
any Person for any other purpose. The parties hereto further agree and
acknowledge that the Agent may elect to determine the Market Value for any
Purchased Loan by determining the market bid price for a portfolio containing
all Purchased Loans and allocating such portfolio market bid price among each
individual Purchased Loan.

22.13.     Agent’s Duty of Care, Express Negligence Waiver and Release. At all
times until all Purchased Loans have all been repurchased by the Seller and the
Buyers have no further commitments or other obligations under this Agreement and
the other Repurchase Documents, the Agent shall exercise the same degree of care
in handling the Purchased Loans as Comerica Bank exercises with respect to loans
that are held solely by Comerica Bank for its own account, and the Agent, in its
capacity as Agent shall have no responsibility to the Buyers other than to
exercise such standard of care and, in any event, Comerica Bank shall have no
liability with respect to any other Buyer’s Pro Rata interest in the Purchased
Loans except for Comerica Bank’s own fraud, gross negligence or willful
misconduct. Except in the case of its own fraud, gross negligence or willful
misconduct, neither the Agent, any Buyer, nor any of their officers, directors,
employees, attorneys or agents shall be liable for any action taken or omitted
to be

 

91



--------------------------------------------------------------------------------

taken by it or them under this Agreement, the Custody Agreement or any of the
other Repurchase Documents reasonably believed by it or them to be within the
discretion or power conferred upon it or them by the Repurchase Documents or be
responsible for consequences of any error of judgment, the Buyers expressly
intending to hereby waive and release all present and future claims and rights
against the Agent (a) owed, in whole or in part, under any claim or theory of
strict liability or (b) for damages or injuries caused or contributed to by any
Indemnified Party’s sole or concurrent ordinary negligence that does not amount
to gross negligence or willful misconduct. Except as otherwise specifically and
expressly set forth in this Agreement, the Agent shall not be responsible in any
manner to anyone for the effectiveness, enforceability, genuineness, validity or
due execution of this Agreement, any supplement, amendment or restatement of it
or of any other Repurchase Documents or for any representation, warranty,
document, certificate, report or statement made or furnished in, under or in
connection with this Agreement or any of the other Repurchase Documents or be
under any obligation to anyone to ascertain or to inquire as to the performance
or observation of any of the terms, covenants or conditions of this Agreement or
of the other Repurchase Documents on the part of the Seller or anyone else.
Without limiting the generality of the foregoing provisions of this
Section 22.13, the Agent, in its capacity as Agent, may seek and rely upon the
advice of legal counsel in taking or refraining to take any action under any of
the Repurchase Documents or otherwise in respect of any Purchased Loans, this
Agreement and its parties, and shall be fully protected in relying upon such
advice.

22.14.  Calculations of Shares of Principal and Other Sums. Except as provided
to the contrary in Section 6.4 (“Increased Cost”), Section 6.5 (“Capital
Adequacy”), Section 7.1 (“Payments to be free of Taxes; Withholding”),
Section 7.3 (“Taxes Indemnity”), Section 9.2 (“Agent’s Fee”) and Section 20
(“Payment of Expenses; Indemnity”), Comerica Bank’s and each other Buyer’s
respective shares of Repurchase Prices and other sums received by the Agent on
account of the Purchased Loans or with respect to them shall be calculated on
the basis of each Buyer’s (including Comerica Bank’s) respective Pro Rata
ownership interests in the Purchased Loans from time to time.

22.15.  Successor Agent. Agent may resign as such at any time upon at least
thirty (30) days prior notice to the Seller and each of the Buyers. If Agent at
any time shall resign or if the office of Agent shall become vacant for any
other reason, Required Buyers shall, by written instrument, appoint successor
agent(s) (“Successor Agent”) satisfactory to such Required Buyers and, so long
as no Default or Event of Default has occurred and is continuing, approved by
the Seller (which approval shall not be unreasonably withheld or delayed). Such
Successor Agent shall thereupon become the Agent hereunder, as applicable, and
Agent shall deliver or cause to be delivered to any successor agent such
documents of transfer and assignment as such Successor Agent may reasonably
request. If a Successor Agent is not so appointed or does not accept such
appointment before the resigning Agent’s resignation becomes effective, the
resigning Agent may appoint a temporary successor to act until such appointment
by the Required Buyers and, if applicable, the Seller, is made and accepted, or
if no such temporary successor is appointed as provided above by the resigning
Agent, the Required Buyers shall thereafter perform all of the duties of the
resigning Agent hereunder until such appointment by the Required Buyers and, if
applicable, the Seller, is made and accepted. Such Successor Agent shall succeed
to all of the rights and obligations of the resigning Agent as if originally
named. The resigning Agent shall duly assign, transfer and deliver to such
Successor Agent all moneys

 

92



--------------------------------------------------------------------------------

at the time held by the resigning Agent hereunder after deducting therefrom its
expenses for which it is entitled to be reimbursed hereunder. Upon such
succession of any such Successor Agent, the resigning Agent shall be discharged
from its duties and obligations, in its capacity as Agent hereunder, except for
its gross negligence or willful misconduct arising prior to its resignation
hereunder, and the provisions of this Article 12 shall continue in effect for
the benefit of the resigning Agent in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

22.16.  Merger of the Agent. Any Person into which the Agent may be merged or
converted or with which it may be consolidated, or any Person surviving or
resulting from any merger, conversion or consolidation to which the Agent shall
be a party or any Person succeeding to the commercial banking business of the
Agent shall be the successor Agent without the execution or filing of any paper
or any further act on the part of any of the parties.

22.17.  Participation; Assignment by Buyers.

  (a)      Assignments. Any Buyer may at any time assign in such Buyer’s rights
and obligations hereunder and under the other Repurchase Documents by way of
assignment to any Eligible Assignee in accordance with clause (d) of this
Section 22.17, (and any other attempted assignment or transfer by any Buyer
shall be deemed to be null and void). Each assignment by a Buyer of all or any
portion of its rights and obligations hereunder and under the other Repurchase
Documents, shall be subject to the following terms and conditions: (i) each such
assignment shall be in a minimum amount of the lesser of (x) Five Million
Dollars ($5,000,000) or such lesser amount as the Agent shall agree and (y) the
entire remaining amount of assigning Buyer’s Committed Sum; provided however
that, after giving effect to such assignment, in no event shall the entire
remaining amount (if any) of assigning Buyer’s Committed Sum be less than
$5,000,000; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Buyer’s rights and obligations under
this Agreement, and (iii) the parties to any assignment shall execute and
deliver to Agent an Assignment and Assumption substantially (as determined by
Agent) in the form attached hereto as Exhibit E (with appropriate insertions
acceptable to Agent), together with a processing and recordation fee in the
amount, if any, required as set forth in the Assignment and Assumption. Until
the Assignment and Assumption becomes effective in accordance with its terms,
and Agent has confirmed that the assignment satisfies the requirements of this
Section 22.17, the Seller and the Agent shall be entitled to continue to deal
solely and directly with the assigning Buyer in connection with the interest so
assigned. From and after the effective date of each Assignment and Assumption
that satisfies the requirements of this Section 22.17, the assignee thereunder
shall be deemed to be a party to this Agreement, such assignee shall have the
rights and obligations of a Buyer under this Agreement and the other Repurchase
Documents (including without limitation the right to receive fees payable
hereunder in respect of the period following such assignment) and the assigning
Buyer shall relinquish its rights and be released from its obligations under
this Agreement and the other Repurchase Documents. Upon request, the Seller
shall execute and deliver to the Agent, documents reasonably necessary to such
assignment process;

 

93



--------------------------------------------------------------------------------

  (b)      Participations. The Seller and the Agent acknowledge that each of the
Buyers may at any time and from time to time, subject to the terms and
conditions hereof, sell participations in all or any part of such Buyer’s
Commitment and Pro Rata ownership share of the Purchased Loans to any Person
(other than a natural person or to the Seller or any of the Seller’s Affiliates
or Subsidiaries); provided that any participation permitted hereunder shall
comply with all applicable laws and shall be subject to a participation
agreement that incorporates the following restrictions:

   (i)      such Buyer shall remain the holder of its Notes hereunder (if such
Notes are issued), notwithstanding any such participation;

   (ii)     a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;
and

   (iii)    such Buyer shall retain the sole right and responsibility to enforce
the obligations of the Seller relating to this Agreement and the other
Repurchase Documents, including, without limitation, the right to proceed
against any Guarantors, or cause the Agent to do so (subject to the terms and
conditions hereof), and the right to approve any amendment, modification or
waiver of any provision of this Agreement without the consent of the participant
(unless such participant is a Buyer Affiliate), except to the extent such
amendment, modification or waiver requires the consent of all Buyers under
Section 22.6. In those cases (if any) where a Buyer grants rights to any of its
participants to approve amendments, modifications or waivers of any Repurchase
Documents pursuant to the immediately preceding sentence, such Buyer must
include a voting mechanism as to all such approval rights in the relevant
participation agreement(s) whereby a readily-determinable fraction of such
Buyer’s portion of the Purchased Loans (whether held by such Buyer or
participated) shall control the vote for all of such Buyer’s portion of the
Purchased Loans; provided that if no such voting mechanism is provided for or is
fully and immediately effective, then the vote of such Buyer itself shall be the
vote for all of such Buyer’s portion of the Purchased Loans; and provided
further that a participant may exercise approval rights over such matters only
on an indirect basis, acting through such Buyer, and the Seller, Agent and the
other Buyers may continue to deal directly with such Buyer in connection with
such Buyer’s rights and duties hereunder. Notwithstanding the foregoing,
however, in the case of any participation granted by any Buyer hereunder, the
participant shall not have any rights under this Agreement or any of the other
Repurchase Documents against the Agent, any other Buyer or the Seller; provided,
however that the participant may have rights against such Buyer in respect of
such participation as may be set forth in the applicable participation agreement
and all amounts payable by the Seller hereunder shall be determined as if such
Buyer had not sold such participation. Each such participant shall be entitled
to the benefits of Sections 6.4 and 6.5 of this Agreement to the same extent as
if it were a Buyer and had acquired its interest by assignment pursuant to
clause (a) of this Section 22.17, provided that no participant shall be entitled
to receive any greater amount pursuant to such the provisions of Sections 6.4
and 6.5 than the issuing Buyer would have been

 

94



--------------------------------------------------------------------------------

entitled to receive in respect of the amount of the participation transferred by
such issuing Buyer to such participant had no such transfer occurred and each
such participant shall also be entitled to the same rights of set-off as though
it were a Buyer, provided that such participant agrees to be subject to
Section 22.10 hereof as though it were a Buyer.

(c)        Other Permitted Transfers. Any Buyer may at any time pledge,
collaterally assign or grant a security interest in any or all of its interests
under this Agreement and in the Purchased Loans to any Federal Reserve Bank or
to any other Person to secure obligations of such Buyer, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Buyer from any of its obligations
hereunder or substitute any such pledge or assignee for such Buyer as a party
hereto.

(d)        Register. The Agent shall maintain at its principal office a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Buyers and the Committed Sum
of, and amount owing to, each Buyer. The entries in the Register shall be
conclusive evidence, absent manifest error, and the Seller, the Agent, and the
Buyers may treat each Person whose name is recorded in the Register as the owner
of the Advances recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Seller or any Buyer (but only
with respect to any entry relating to such Buyer’s Committed Sum) upon
reasonable notice to the Agent and a copy of such information shall be provided
to any such party on their prior written request. The Agent shall give prompt
written notice to the Seller of the making of any entry in the Register or any
change in such entry.

(e)        Disclosure of Seller Information. The Seller authorizes each Buyer to
disclose to any prospective assignee or participant which has satisfied the
requirements hereunder, any and all financial information in such Buyer’s
possession concerning the Seller which has been delivered to such Buyer pursuant
to this Agreement, provided that each such prospective assignee or participant
shall execute a confidentiality agreement consistent with the terms of
Section 24.6 hereof or shall otherwise agree to be bound by the terms thereof.

(f)        Nothing in this Agreement, the Notes or the other Repurchase
Documents, expressed or implied, is intended to or shall confer on any Person
other than the respective parties hereto and thereto and their successors and
assignees and participants permitted hereunder and thereunder any benefit or any
legal or equitable right, remedy or other claim under this Agreement, the Notes
or the other Repurchase Documents.

(g)        If any interest in this Agreement is so transferred to any Person
that is organized under the Legal Requirements of any jurisdiction other than
the United States of America or any State thereof, the transferor Buyer shall
cause such Person, concurrently with the effectiveness of such transfer, to
comply with the relevant provisions of Section 7.5.

 

95



--------------------------------------------------------------------------------

(h)        The Seller shall not be required to incur any cost or expense
incident to any sale to a Person of any interest in the Repurchase Documents and
the Purchased Loans pursuant to this Section 22.17 and all such costs and
expenses shall be for the account of the Buyer selling its rights in the
Purchased Loans to such Person.

22.18.  The Agent and the Buyers are the only Beneficiaries of this Section.  
Other than the provisions of Section 22.15 and Section 22.17, this Section 22 is
intended to bind and benefit only Comerica Bank and the other Buyers, and does
not benefit and shall not be enforceable by the Seller or any other Person
whatsoever.

22.19.  Knowledge of Default. It is expressly understood and agreed that the
Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Buyer or the Seller specifying such Default or Event of Default
and stating that such notice is a “notice of default”. Upon receiving such a
notice, the Agent shall promptly notify each Buyer of such Default or Event of
Default and provide each Buyer with a copy of such notice and shall endeavor to
provide such notice to the Buyers within three (3) Business Days (but without
any liability whatsoever in the event of its failure to do so). The Agent shall
also furnish the Buyer, promptly upon receipt, with copies of all other notices
or other information required to be provided by the Seller hereunder.

22.20.  No Reliance on Agent’s Customer Identification Program.

(a)        Each Buyer acknowledges and agrees that neither such Buyer, nor any
of its Affiliates, participants or assignees, may relay on the Agent to carry
out such Buyer’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with Borrower
or any of its Subsidiaries, any of their respective Affiliates or agents, the
Repurchase Documents or the transactions hereunder: (i) any identify
verification procedures, (ii) any record keeping, (iii) any comparisons with
government lists, (iv) any customer notices or (v) any other procedures required
under the CIP Regulations or such other laws.

(b)         Each Buyer or assignee or participant of a Buyer that is not
organized under the laws of the United States or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Buyer is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

 

96



--------------------------------------------------------------------------------

22.21.  Other Titles. Any Buyer identified on the facing page or signature page
of this Agreement or in any amendment hereto or as designated with consent of
the Agent in any assignment agreement as Co-Lead Arranger, Documentation Agent,
or any similar titles, shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement as a result of such title other than
those applicable to all Buyers as such. Without limiting the foregoing, the
Buyers so identified shall not have or be deemed to have any fiduciary
relationship with any Buyer as a result of such title. Each Buyer acknowledges
that it has not relied, and will not rely, on the Buyer so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

23        Notices and Other Communications; Electronic Transmissions.

(a)        Except as expressly provided otherwise in this Agreement (and except
as provided in clause (b) below), all notices and other communications provided
to any party hereto under this Agreement or any other Repurchase Document shall
be in writing and shall be given by personal delivery, by mail, by reputable
overnight courier or by facsimile and addressed or delivered to it at its
address set forth below or at such other address as may be designated by such
party in a notice to the other parties that complies as to delivery with the
terms of this Section 23 or posted to an E-System set up by or at the direction
of Agent (as set forth below). Any notice, if personally delivered or if mailed
and properly addressed with postage prepaid and sent by registered or certified
mail, shall be deemed given when received or when delivery is refused; any
notice, if given to a reputable overnight courier and properly addressed, shall
be deemed given two (2) Business Days after the date on which it was sent,
unless it is actually received sooner by the named addressee; and any notice, if
transmitted by facsimile, shall be deemed given when received. The Agent may,
but, except as specifically provided herein, shall not be required to, take any
action on the basis of any notice given to it by telephone, but the giver of any
such notice shall promptly confirm such notice in writing or by facsimile, and
such notice will not be deemed to have been received until such confirmation is
deemed received in accordance with the provisions of this Section set forth
above. If such telephonic notice conflicts with any such confirmation, the terms
of such telephonic notice shall control.

(b)        Notices and other communications provided to the Agent and the Buyers
party hereto under this Agreement or any other Repurchase Document may be
delivered or furnished by electronic communication (including email and Internet
or intranet websites) pursuant to procedures approved by the Agent. The Agent or
the Seller may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.

 

97



--------------------------------------------------------------------------------

If to the Seller:

Pulte Mortgage LLC

7475 S. Joliet Street

Englewood, CO 80112-3885

Attention: David M. Bruining

Telephone: 303-493-2900

Facsimile: 303-493-3157

Email: dave.bruining@pulte.com

With a copy to:

Honigman Miller Schwartz and Cohn LLP

2290 First National Building

Detroit, Michigan 48226

Attention: Norman H. Beitner

Telephone: 313-465-7320

Facsimile: 313-465-7321

Email: nbeitner@honigman.com

If to Comerica Bank as Agent or as a Buyer, as to all notices hereunder:

Comerica Bank

One Detroit Center

500 Woodward Avenue

7th Floor

Detroit, MI 48226

Attention: Paul G. Dufault

Telephone: (313) 222-9036

Fax: (313) 222-9295

Email: pgdufault@comerica.com

And

Comerica Bank

One Detroit Center

500 Woodward Avenue

32nd Floor

Detroit, MI 48226

Attention: Scott M. Helmer

Telephone: (313) 222.5717

Fax: (313) 222.9434

Email: smhelmer@comerica.com

with a copy of all Request/Confirmations to be delivered to the following email
addresses:

 

98



--------------------------------------------------------------------------------

corpfinadmin@comerica.com

pgdufault@comerica.com

jlnowicki@comerica.com

kaboone@comerica.com

smhelmer@comerica.com

megetz@comerica.com

dlmahan@comerica.com

with a copy to:

Nicholas P. Scavone, Jr.

BODMAN LLP

6th Floor at Ford Field

1901 St. Antoine Street

Detroit, Michigan 48226

Phone: 313-393-7580

Facsimile: 313-393-7579

Email: nscavone@bodmanllp.com

If to the other Buyers, at the addresses shown on Schedule 23.

(d)        Each of the Agent, the Seller, the Buyers, and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Repurchase Document and the transactions contemplated therein. The
Seller hereby acknowledges and agrees that the use of Electronic Transmissions
is not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.

(d)        All uses of an E-System shall be governed by and subject to, in
addition to this Section 23, separate terms and conditions posted or referenced
in such E-System and related contractual obligations executed by the Agent, the
Seller and the Buyers in connection with the use of such E-System.

(e)        All E-Systems and Electronic Transmissions shall be provided “as is”
and “as available”. None of the Agent or any of its Affiliates warrants the
accuracy, adequacy or completeness of any E-Systems or Electronic Transmission,
and each disclaims all liability for errors or omissions therein. No warranty of
any kind is made by the Agent or any of its Affiliates in connection with any E
Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. The Agent, the Seller and the Buyers
agree that the Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

99



--------------------------------------------------------------------------------

24        Miscellaneous.

24.1.    Further Assurances. At any time and from time to time, at the sole
expense of the Seller, the Seller or the Servicer shall promptly provide such
further reasonable assurances, documents and agreements and undertake such
actions as the Agent may reasonably request in order to effect the purposes of
this Agreement, including the assignment, conveyance and transfer of all right,
title and interest of each Purchased Loan from the Seller to the Agent, or to
otherwise obtain or preserve the benefits or rights granted under this
Agreement. In the event the Seller, Servicer or any subservicer, in the
performance of the Servicing Functions shall foreclose any Mortgage for which
the Agent and the Buyers have not received the Repurchase Price, all such
actions shall be taken in the name of the Agent for the benefit of the Buyers
and in accordance with Accepted Servicing Practices.

24.2.      Agent as Attorney in Fact. The Agent is hereby appointed the
attorney-in-fact of the Seller for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instruments or documents
that the Agent may deem reasonably necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest, although the Agent agrees not to exercise its rights
under this power of attorney unless, in its opinion or the opinion of its legal
counsel, an Event of Default has occurred that has not been cured by the Seller
or that the Agent has not declared in writing to have been waived in accordance
with Section 22. Without limiting the generality of the foregoing, but subject
to Section 18.3, the Agent shall have the right and power during the occurrence
and continuation of any Event of Default to receive, endorse, collect and
control all checks or instruments made payable to the order of the Seller and
all other forms of payment to the Seller that represent any payment on account
of the principal of or interest on or proceeds from any of the Purchased Loans
and to give full discharge for the same.

24.3.    Wires to Seller. Any amounts to be transferred by the Agent to the
Seller hereunder shall be sent by journal entry (or wire transfer) in
immediately available funds to the Operating Account.

24.4.    Wires to Agent. Any amounts to be transferred by the Seller to the
Agent hereunder (other than payments by Buyers to fund Swing Line Transactions)
shall be sent by wire transfer in immediately available funds to the Repurchase
Settlement Account.

24.5.    Receipt; Available Funds. Amounts received after 1:00 p.m. (Detroit,
Michigan time) on any Business Day shall be deemed to have been paid and
received on the next succeeding Business Day. All payments and transfers of cash
pursuant to this Agreement shall be made (only if the paying and receiving
accounts are with the same financial institution) by journal entries, or
(otherwise) by wire transfer, of immediately available funds in U.S. dollars.

24.6.    Privacy of Customer Information. The Seller’s Customer Information in
the possession of the Agent or the Buyers, other than information independently
obtained by the Agent or the Buyers and not derived in any manner from or using
information obtained under or in connection with this Agreement, is and shall
remain confidential and proprietary information of the Seller. Except in
accordance with this Section 24.6, the Agent and the Buyers shall not use any
Seller’s Customer Information for any purpose, including the marketing of
products or

 

100



--------------------------------------------------------------------------------

services to, or the solicitation of business from, Customers, or disclose any
Seller’s Customer Information to any Person, including any of the Agent’s or the
Buyers’ employees, agents or contractors or any third party not affiliated with
the Agent or a Buyer. The Agent and the Buyers may use or disclose the Seller’s
Customer Information only to the extent necessary (a) for examination and audit
of the Agent’s or the Buyers’ respective activities, books and records by their
regulatory authorities, (b) to market or sell Purchased Mortgage Loans or to
enforce or exercise their rights under any Repurchase Document, (c) to carry out
the Agent’s, the Buyers’ and the Custodian’s express rights and obligations
under this Agreement and the other Repurchase Documents (including providing the
Seller’s Customer Information to Approved Investors), or (d) in connection with
an assignment or participation as authorized by Section 22 or in connection with
any hedging transaction related to the Purchased Loans and for no other purpose;
provided that the Agent and the Buyers may also use and disclose the Seller’s
Customer Information as expressly permitted by the Seller in writing, to the
extent that such express permission is in accordance with the Privacy
Requirements. The Agent and the Buyers shall ensure that each Person to which
the Agent or a Buyer intends to disclose Seller’s Customer Information, before
any such disclosure of information, agrees to keep confidential any such
Seller’s Customer Information and to use or disclose such Seller’s Customer
Information only to the extent necessary to protect or exercise the Agent’s, the
Buyers’ or the Custodian’s rights and privileges, or to carry out the Agent’s,
the Buyers’ and the Custodian’s express obligations under this Agreement and the
other Repurchase Documents (including providing the Seller’s Customer
Information to Approved Investors). The Agent agrees to maintain an Information
Security Program and to assess, manage and control risks relating to the
security and confidentiality of the Seller’s Customer Information pursuant to
such program in the same manner as the Agent does in respect of its own
customers’ information, and shall implement the standards relating to such risks
in the manner set forth in the Interagency Guidelines Establishing Standards for
Safeguarding Company Customer Information set forth in 12 CFR Parts 30, 208,
211, 225, 263, 308, 364, 568 and 570. Without limiting the scope of the
foregoing sentence, the Agent and the Buyers shall use at least the same
physical and other security measures to protect all of the Seller’s Customer
Information in their possession or control as each of them uses for its own
customers’ confidential and proprietary information.

25        Entire Agreement; Severability.

This Agreement supersedes any existing agreements between the parties containing
general terms and conditions for repurchase transactions. This Agreement may not
be amended, modified or supplemented except in accordance with the provisions of
Section 22 and such amendment, modification or supplement must be set forth in a
writing signed by the parties required to do so in accordance with Section 22.
Each provision and agreement herein shall be treated as separate and independent
from any other provision or agreement herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement.

26        Non-assignability; Termination.

26.1.    Limited Assignment. Except with respect to any repurchase transaction,
sale, transfer, pledge or hypothecation by the Agent or any Buyer pursuant to
Section 22.17, the rights

 

101



--------------------------------------------------------------------------------

and obligations of the parties under this Agreement and under any Transaction
shall not be assigned by any party without the prior written consent of the
other parties and any such assignment without the prior written consent of the
other parties shall be null and void. Subject to the foregoing, this Agreement
and any Transactions shall bind and benefit the parties and their respective
successors and assigns.

26.2.    Remedies Exception. Section 26.1 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Section 18.

26.3.    Agreement Termination. This Agreement shall terminate, automatically
and without any requirement for notice, on the date after the Termination Date
on which all Obligations (other than contingent reimbursement or indemnification
obligations as to which no claim has been asserted) have been indefeasibly paid
in full, provided, that the provisions of Sections 6.4, 6.5, 7, 16.7(b), 16.8
and 20 shall survive the termination of this Agreement, provided further, that
this Agreement and any Open Transactions may be extended by mutual agreement of
the Buyers, the Agent and the Seller; and provided further, that no such party
shall be obligated to agree to such an extension.

27        Counterparts.

This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

28        Governing Law, Jurisdiction and Venue.

THIS AGREEMENT (INCLUDING THIS CHOICE-OF-LAW PROVISION) AND THE OTHER REPURCHASE
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ALL CONTROVERSIES AND DISPUTES
ARISING UNDER, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT AND THE OTHER
REPURCHASE DOCUMENTS SHALL BE RESOLVED, IN ACCORDANCE WITH THE LAWS OF THE STATE
OF MICHIGAN AND THE UNITED STATES OF AMERICA APPLICABLE TO CONTRACTS MADE AND TO
BE WHOLLY PERFORMED WITHIN SUCH STATE. THE SELLER, THE AGENT AND THE BUYERS EACH
HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN OR, IF SUCH
COURT DOES NOT HAVE JURISDICTION, MICHIGAN STATE COURT SITTING IN DETROIT, FOR
THE PURPOSE OF ANY ACTION OR OTHER PROCEEDING ARISING UNDER, IN CONNECTION WITH
OR RELATING TO THE REPURCHASE DOCUMENTS OR ANY RELATED TRANSACTION. Seller
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Michigan by the delivery
of copies of such process to it at the applicable addresses specified on in
Section 23 in a notice to the other parties that complies as to delivery with
the terms of Section 23. Nothing in this Section 28 shall affect the right of
the Buyers and the Agent to serve process in any other manner permitted by law
or limit the right of the Buyers or the Agent (or any of them) to bring

 

102



--------------------------------------------------------------------------------

any such action or proceeding against Seller or any of their property in the
courts with subject matter jurisdiction of any other jurisdiction. Seller
irrevocably waives any objection to the laying of venue of any such suit or
proceeding in the above described courts.

29        Waiver of Jury Trial.

EACH OF THE SELLER (IN ITS CAPACITY AS SELLER AND SERVICER), THE BUYERS AND THE
AGENT HEREBY (a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY A JURY, AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY, BY EACH
OF THE SELLER, THE BUYERS AND THE AGENT, AND THIS WAIVER IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT OF A
JURY TRIAL WOULD OTHERWISE ACCRUE. THE AGENT IS HEREBY AUTHORIZED AND REQUESTED
TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT
MATTER AND THE PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF THE
FOREGOING WAIVER OF THE RIGHT TO JURY TRIAL. FURTHER, THE SELLER HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE BUYERS OR THE AGENT HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, TO ANY STOCKHOLDER, DIRECTOR, OFFICER,
AGENT OR REPRESENTATIVE OF THE SELLER THAT THE BUYERS OR THE AGENT WILL NOT SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

30        Relationship of the Parties.

This Agreement provides for the sale by the Seller and the purchase by the
Buyers (acting through their agent and representative, the Agent) of Eligible
Loans and the obligation of the Seller to repurchase them upon termination of
each Transaction. The relationship between the Seller and the Buyers (and the
Agent) is limited to that of seller and repurchaser on the one hand and buyers
and resellers (and the Agent as the Buyers’ agent and representative) on the
other. The provisions in this Agreement and the other Repurchase Documents for
compliance with financial covenants and delivery of financial statements are
intended solely for the benefit of the Buyers and the Agent, to protect the
interests of the Buyers as buyers, including the Buyers’ and the Agent’s
interest in assuring repurchase of Purchased Loans at the termination of each
Transaction, and nothing contained in this Agreement or any of the other
Repurchase Documents shall be construed as permitting or obligating any Buyer or
the Agent to act as a financial or business advisor or consultant to the Seller,
as permitting or obligating any Buyer or the Agent to control the Seller or to
conduct the Seller’s operations, as creating any fiduciary obligation on the
part of the Buyers or the Agent to the Seller, or as creating any joint venture,
agency or other relationship between the parties other than as explicitly and
specifically stated in this Agreement. The Seller acknowledges that it has had
the opportunity to obtain the advice of experienced counsel of its own choosing
in connection with the negotiation and execution of this Agreement and the other
Repurchase Documents and to obtain the advice of such counsel with respect to
all matters contained in the Repurchase Documents including the provision for
waiver of trial by jury. The Seller further acknowledges that it is experienced
with respect to financial and credit

 

103



--------------------------------------------------------------------------------

matters and has made its own independent decisions to apply to the Buyers and
the Agent to enter into this Agreement, and to execute and deliver this
Agreement and the other Repurchase Documents.

31        No Waivers, Etc.

No express or implied waiver of any Event of Default by any party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by the Seller and
the parties required to do so pursuant to Section 23. Without limitation on any
of the foregoing, the failure to give a notice pursuant to Section 23 will not
constitute a waiver of any right to do so at a later date. The rights and
remedies of the Buyers hereunder shall be cumulative and not exclusive of any
rights and remedies that the Buyers would otherwise have. No failure or delay on
the part of the Buyers in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

32        Use of Employee Plan Assets.

32.1.    Prohibited Transactions. If assets of an employee benefit plan subject
to any provision of ERISA are intended to be used by any party hereto (the “Plan
Party”) in a Transaction, the Plan Party shall so notify the other parties prior
to the Transaction. The Plan Party shall represent in writing to the other
parties that the Transaction does not constitute a prohibited transaction under
ERISA or is otherwise exempt therefrom, and the other parties may proceed in
reliance thereon but shall not be required so to proceed.

32.2.    Audited Financial Statements Required. Subject to the last sentence of
Section 32.1, any such Transaction shall proceed only if the Seller furnishes or
has furnished to the Agent its most recent available audited statement of its
financial condition and its most recent subsequent unaudited statement of its
financial condition.

32.3.    Representations. By entering into a Transaction pursuant to this
Section 32, the Seller shall be deemed (a) to represent to the Buyers and the
Agent that since the date of the Seller’s latest such financial statements,
there has been no material adverse change in the Seller’s financial condition
that the Seller has not disclosed to the Agent, and (b) to agree to provide the
Agent with future audited and unaudited statements of its financial condition as
they are issued, so long as it is a Seller in any Open Transaction involving a
Plan Party.

33        Intent.

33.1.    Transactions are Repurchase Agreements and Securities Contracts. The
parties intend and acknowledge that each Transaction is a “repurchase agreement”
and a “master netting agreement” as such terms are defined in Section 101 of the
Bankruptcy Code (except insofar as the type of Mortgage Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section

 

104



--------------------------------------------------------------------------------

741 of the Bankruptcy Code (except insofar as the type of assets subject to such
Transaction would render such definition inapplicable). This Agreement also
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation,” respectively, as defined in and subject to
FDICIA (except insofar as any or all of the parties is not a “financial
institution” as that term is defined in FDICIA). The Seller hereby agrees that
it shall not challenge the characterization of this Agreement as a “repurchase
agreement” as that term is defined in Section 101 of the Bankruptcy Code, or as
a “securities contract” as that term is defined in Section 741 of the Bankruptcy
Code in any dispute or proceeding.

33.2.    Contractual Rights, Etc. Any party’s right to liquidate Mortgage Loans
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 18 is a contractual right to liquidate,
terminate or accelerate such Transaction as described in Sections 555, 559 and
561 of the Bankruptcy Code.

33.3.    FDIA. If a party hereto is an “insured depository institution,” as such
term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then
each Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).

33.4.    Master Netting Agreement. It is understood and agreed that this
Agreement constitutes a “master netting agreement” as that term is defined in
Section 101 of the Bankruptcy Code, and that a party’s right to cause the
termination, liquidation, or acceleration of, or to offset net termination
values, payment amounts or other transfer obligations arising under or in
connection with, this Agreement or any Transaction is a contractual right to
cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or any Transaction as described in
Section 561 of the Bankruptcy Code.

34        Disclosure Relating to Certain Federal Protections.

The parties acknowledge that they have been advised that:

34.1.    Parties not Protected by SIPA or Insured by FDIC or NCUSIF. In the case
of Transactions in which one of the parties is a broker or dealer registered
with the Securities and Exchange Commission (“SEC”) under Section 15 of the
Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor Protection
Corporation has taken the position that the provisions of SIPA do not protect
the other party with respect to any Transaction hereunder.

34.2.    SIPA Does Not Protect Government Securities Broker or Dealer
Counterparty. In the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder.

 

105



--------------------------------------------------------------------------------

34.3.    Transaction Funds Are Not Insured Deposits. In the case of Transactions
in which one of the parties is a financial institution, funds held by such
financial institution pursuant to a Transaction hereunder are not a deposit and
therefore are not insured by the Federal Deposit Insurance Corporation (through
either the Bank Insurance Fund or the Savings Association Insurance Fund) or the
National Credit Union Share Insurance Fund, as applicable.

35        USA Patriot Act Notification.

Pursuant to Section 326 of the USA Patriot Act, the Agent and the Buyers hereby
notify the Sellers that if they or any of their Subsidiaries open an account,
including any loan, deposit account, treasury management account, or other
extension of credit with Agent or any Buyer, the Agent or the applicable Buyer
will request the applicable Person’s name, tax identification number, business
address and other information necessary to identify such Person (and may request
such Person’s organizational documents or other identifying documents) to the
extent necessary for the Agent and the applicable Buyer to comply with the USA
Patriot Act.

The remainder of this page is intentionally blank; signature pages follow.

 

106



--------------------------------------------------------------------------------

EXECUTED as of the Effective Date.

 

PULTE MORTGAGE LLC

as Seller and Servicer

 

By:

 

 

/s/ David M. Bruining

Title:

 

SVP / CFO

Date:

 

May 15, 2009

Sig-1

Master Repurchase Agreement



--------------------------------------------------------------------------------

COMERICA BANK

As Agent, Co-Lead Arranger and a Buyer

 

By:

 

 

/s/ Paul G. Dufault

Title:

 

Vice President

Date:

 

May 15, 2009

Sig-2

Master Repurchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA

As Co-Lead Arranger and a Buyer

By:

 

/s/ Leslie Nannen

Title:

 

Senior Vice President

Date:

 

May 15, 2009

 

Sig-1

Master Repurchase Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK

As a Buyer

By:

 

/s/ John Wendler

Title:

 

Senior Vice President

Date:

 

May 15, 2008

 

Sig-1

Master Repurchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

TO Master Repurchase Agreement

FORM OF REQUEST/CONFIRMATION

 

To:

Comerica Bank, Agent

One Detroit Center

500 Woodward Avenue

7th Floor

Detroit, MI 48226

Attention: Paul G. Dufault

Phone: (313) 222-9036

Fax: (313) 222-9295

Email: pgdufault@comerica.com

From:

Pulte Mortgage LLC

           

Attention:

 

 

Phone:

 

 

Fax:

 

 

Email:

 

 


 

And

Comerica Bank, Agent

One Detroit Center

500 Woodward Avenue

9th Floor

Detroit, MI 48226

Attention: Sandy Fields

Telephone: (313) 222-5265

Fax: (313) 222-5272

Email: corpfinadmin@comerica.com

Please refer to the Master Repurchase Agreement dated May 15, 2009 among Pulte
Mortgage LLC (the “Seller”), the buyers from time to time party thereto (the
“Buyers”) and Comerica Bank, as agent to the Buyers (in such capacity, the
“Agent”) (as it may have been or may hereafter be supplemented, amended,
restated or otherwise modified from time to time, the “Current Repurchase
Agreement”). Any term defined in the Current Repurchase Agreement and used in
this request shall have the meaning given to it in the Current Repurchase
Agreement.

The Seller currently qualifies under the Current Repurchase Agreement for, and
hereby requests, purchases of Eligible Loans as set forth below (the “Requested
Purchases”) to be made on the following Purchase Date:
                                , 20             (which must be a Business Day).

 

    Regular Transaction        

 

  Swing Line Transaction  

 

Previous Day Aggregate

Outstanding Purchase Price

 

       

Purchase Price Advanced

 

       

(Eligible Loans)

 

       

Repurchase Price Paid

 

       

Aggregate Outstanding Purchase

Price

 

       

 

A-1



--------------------------------------------------------------------------------

After giving effect to the Requested Purchases, the Aggregate Outstanding
Purchase Price will not exceed the Maximum Aggregate Commitment.

The Seller has delivered to the Custodian today multiple Mortgage Loan
Transmission Files. All Mortgage Loans listed in such Mortgage Loan Transmission
Files and included in the foregoing calculations, which are listed on the
attached Schedule of Mortgage Loans (the “Purchased Loans”), are Eligible Loans.
For each of the Purchased Loans the representations set forth in Section 15.3
and 15.4 of the Current Repurchase Agreement are true and correct.

Pursuant to the terms of the Custody Agreement and acknowledging and agreeing
that new value, as that term is used in the Michigan Uniform Commercial Code,
has been given in reliance thereon, the Seller hereby sells, negotiates and
transfers to the Buyers the Mortgage Loans listed on the attached Schedule of
Mortgage Loans. The Seller acknowledges that the Agent and the Buyers will rely
on the truth of each statement in this Request/Confirmation and the Mortgage
Loan Transmission Files in purchasing the Purchased Loans referred to herein.

The Purchase Prices for the Purchased Loans should be deposited in the Funding
Account for payment to such account or accounts as indicated by the Seller to
the Agent.

No Default has occurred under the Repurchase Documents that has not been cured
by the Seller or declared in writing by the Agent to have been waived in
accordance with Section 22, and no Event of Default has occurred under the
Repurchase Documents that the Agent has not declared in writing to have been
waived (in accordance with Section 22). There has been no material adverse
change in any of the Central Elements in respect of the Seller since the date of
the Seller’s most recent annual audited Financial Statements that have been
delivered to the Agent and the Buyers.

All items that the Seller is required to furnish to the Buyers, the Agent or the
Custodian in connection with the Requested Purchases have been delivered in all
respects as required by the Current Repurchase Agreement and the other
Repurchase Documents. All documentation described or referred to in the Mortgage
Loan Transmission Files conform in all material respects with all applicable
requirements of the Current Repurchase Agreement and the other Repurchase
Documents.

The Seller hereby warrants and represents to the Buyers and the Agent that none
of the Purchased Loans has been sold to any Person other than the Buyers, is
pledged to any Person other than the Agent, for the benefit of itself and the
Buyers, or supports any borrowing or repurchase agreement funding other than
purchases under the Current Repurchase Agreement.

 

A-2



--------------------------------------------------------------------------------

The undersigned member, manager or officer hereby certifies that all of the
Seller’s representations and warranties (a) in the Current Repurchase Agreement
and all of the other Repurchase Documents (except only to the extent that
(i) such a representation or warranty speaks to a specific date or (ii) the
facts on which a representation or warranty is based have been changed by
transactions or conditions contemplated or expressly permitted by the Repurchase
Documents) and (b) in this request, are true and correct in all material
respects on the date of this request; and that conditions to the Requested
Purchases set forth in the Current Repurchase Agreement have been or will be
satisfied contemporaneously herewith.

 

A-3



--------------------------------------------------------------------------------

PULTE MORTGAGE LLC

By:                                                       

Name:                                                       

Title:                                                       

Attached:

            Schedule of Mortgage Loans

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

TO Master Repurchase Agreement

FORM OF OFFICER’S CERTIFICATE WITH COMPUTATIONS

TO SHOW COMPLIANCE OR NON-COMPLIANCE WITH

CERTAIN FINANCIAL COVENANTS

OFFICER’S CERTIFICATE

AGENT:         Comerica Bank

SELLER:        Pulte Mortgage LLC

SUBJECT PERIOD:                          ended                         , 20    

DATE:                                     , 20    

This certificate is delivered to the Agent and the Buyers under the Master
Repurchase Agreement dated as of May 15, 2009 (as supplemented, amended or
restated from time to time, the “Current Repurchase Agreement”), among the
Seller, the Agent and the Buyers from time to time party thereto. Unless they
are otherwise defined in this request, terms defined in the Current Repurchase
Agreement have the same meanings here as there.

The undersigned officer of the Seller certifies to the Agent that on the date of
this certificate that:

1.        The undersigned is an incumbent officer of the Seller, holding the
title stated below the undersigned’s signature below.

2.        The Seller’s Financial Statements that are attached to this
certificate were prepared in accordance with GAAP (except that interim, i.e.
other than annual, Financial Statements exclude notes to Financial Statements
and statements of changes to stockholders’ equity and are subject to year-end
adjustments) and (subject to the aforesaid proviso as to interim Financial
Statements) present fairly the Seller’s financial condition and results of
operations as of                                       for that month (the
“Subject Period”) and for the year to that date.

3.        The undersigned officer of the Seller supervised a review of the
Seller’s activities during the Subject Period in respect of the following
matters and has determined the following:

(a)        except to the extent that a representation or warranty speaks to a
specific date, the representations and warranties of the Seller in the Current
Repurchase Agreement and the other Repurchase Documents are true and correct in
all material respects, other than the changes, if any, described on the attached
Annex A;

(b)        no event has occurred that could reasonably be expected to have a
materially adverse effect on any of the Central Elements of the Seller;

 

C-1



--------------------------------------------------------------------------------

(c)        the Seller has complied with all of its obligations under the
Repurchase Documents, other than the deviations, if any, described on the
attached Annex A;

(d)        no Default or Event of Default has occurred and is continuing, other
than those Events of Default and/or Defaults, if any, described on the attached
Annex A; and

(e)        compliance by the Seller with the financial covenants in
Section 17.12, of the Current Repurchase Agreement is accurately calculated on
the attached Annex A.

 

 

     

By:

   

 

Name:

     

 

Title:

                       

 

 

   

 

C-2



--------------------------------------------------------------------------------

ANNEX A TO OFFICER’S CERTIFICATE

1.        Describe changes from representations and warranties, if any —
clause 3(a) of attached Officer’s Certificate — if none, so state:

2.        Describe deviations from compliance with obligations, if any —
clause 3(b) of attached Officer’s Certificate — if none, so state:

3.        Describe Defaults or Events of Default, if any — clause 3(c) of
attached Officer’s Certificate — if none, so state:

4.        Calculate compliance with covenants in Section 17.12 of Current
Repurchase Agreement:

(a)        Adjusted Tangible Net Worth. The Seller’s Adjusted Tangible Net Worth
as of                  is $                                 (the minimum under
Section 17.12(a) is $52,800,000.)

Adjusted Tangible Net Worth

 

Consolidated Assets:

   $        

 

Minus Total Liabilities (excluding Qualified Subordinated Debt):

     

$

 

Minus Intangible Assets (including Capitalized Servicing Rights):

     

$

 

Minus Receivables due from Affiliates

     

$

 

ADJUSTED TANGIBLE NET WORTH:

     

$

 

 

Annex A-1 to Ex C



--------------------------------------------------------------------------------

(b)        Adjusted Tangible Net Worth Ratio. The ratio of the Liabilities to
Adjusted Tangible Net Worth Ratio as of                              is         
to 1.0 (the maximum ratio under Section 17.12(b) is 10.0:1.0.)

Leverage Ratio

 

Total Liabilities (excluding Qualified Subordinated Debt):

  

$  

 

 

                            Adjusted Tangible Net Worth:

             $              

 

         

 

    

                                LEVERAGE RATIO:

              

 

         

 

   to   1.0

(c)        Liquidity. The Seller’s Liquidity, as of
                            , 20     was $                              (the
minimum under Section 17.12(c) is $15,000,000).

Liquidity

 

          

Unencumbered cash and cash equivalents:

  

$                          

 

 

Plus Unused availability against Purchased

Loans (Purchase Value – Purchase Price):

  

$                          

 

 

LIQUIDITY:

  

$                          

 

(d)        Net Income. As of the last day of the fiscal quarter ending
                        , the Seller’s Net Income for the Applicable Measuring
Period then ended was $                         (the minimum under
Section 17.12(d) is $1).

5.        Describe and give details regarding (a) notices received by the Seller
requesting or demanding that the Seller repurchase (or pay indemnity or other
compensation in respect of) Mortgage Loans previously sold or otherwise disposed
of by the Seller to any Approved Investor or other Person pursuant to any
express or implied repurchase or indemnity obligation as provided pursuant to
Section 16.5, (b) actual repurchase and indemnity payments made by the Seller to
any Person, and (c) payments made and reimbursements received with respect to
Foreclosures Receivables.

 

C-2



--------------------------------------------------------------------------------

   

                

 

 

                

 

 

                

 

 

                

 

 

                

 

 

                

 

 

                

 

Loan Repurchase

Requests

                           

  Reserve amount

                           

Loan        Repurchase

                                                         

Requests (net)

                                                             

  Reserve policy

 

                               

YTD Loan Repurchases

               

#            of            Loan Repurchases

                                                                               
           

Reserve policy

 

                           

Loans Held for Investment

               

  Reserve amount

                           

Loans Held for Investment (net)

                                                             

LHFI reserve policy

 

                           

  REO

               

  Reserve amount

                           

REO (net)

                                                             

REO reserve policy

 

                           

Foreclosure Receivables

               

Beginning Balance

               

Payments made

               

Reimbursements received

                           

Foreclosure Receivables Ending Balance

                           

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT C

TO Master Repurchase Agreement

List of Subsidiaries of the Seller as of the Effective Date

 

Subsidiary   Place of organization  

States where

qualified as a foreign

organization

  

The Seller’s

percentage of capital

stock or equity

ownership

                                                                              
    

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D

TO Master Repurchase Agreement

FORM OF CORPORATION TAX TREATMENT CERTIFICATE

Reference is hereby made to the Master Repurchase Agreement dated as of
                    , 2009 (as supplemented, amended or restated, supplemented
from time to time, the “Agreement”), among Pulte Mortgage LLC (the “Seller”),
Comerica Bank (“Comerica”), as a buyer and as agent for the other buyers party
thereto from time to time (the “Agent”) and such other buyers (collectively with
Comerica, the “Buyers”). Pursuant to the provisions of Article 7 of the
Agreement, the undersigned hereby certifies that:

1.        It is (one must be checked)

 

 

 

  

a natural individual person

 

 

  

treated as a corporation for U.S. federal income tax purposes

 

 

  

disregarded for federal income tax purposes (in which case a copy of this
Corporation Tax Treatment Certificate is attached in respect of its sole
beneficial owner)

 

 

  

treated as a partnership for U.S. federal income tax purposes.

2.        It is the beneficial owner of amounts received pursuant to the
Agreement.

3.        It is not a bank, as such term is used in Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”).

4.        It is not a 10-percent stockholder of the Seller within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Internal Revenue Code.

5.        It is not a controlled foreign corporation that is related to the
Seller within the meaning of Section 881(c)(3)(C) of the Internal Revenue Code.

6.        Amounts paid to it under the Repurchase Documents are not effectively
connected with its conduct of a trade or business in the United States.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:                                           

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT E

TO Master Repurchase Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Master Repurchase Agreement identified below (as
amended, the “Repurchase Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Repurchase Agreement, as of the Effective Date inserted by
the Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Buyer under the Repurchase Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
Swing Line Transactions included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Buyer) against
any Person, whether known or unknown, arising under or in connection with the
Repurchase Agreement, any other documents or instruments delivered pursuant
thereto or the Transactions governed thereby or in any way based on or related
to any of the foregoing, including Purchased Loans, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the undivided ownership interest in Purchased Loans and the
other rights and obligations sold and assigned pursuant to clause (i) above (the
undivided ownership interest in Purchased Loans and all other rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

    Assignor:

    

 

  

2.

 

    Assignee:

    

 

         

 

         

[and is a Buyer Affiliate of [identify Buyer]]

3.

 

    Seller:

    

 

     

 

F-1



--------------------------------------------------------------------------------

4.        Agent:                Comerica Bank, as the agent and representative
of the Buyers under the Repurchase Agreement.

5.        Repurchase Agreement: The Master Repurchase Agreement dated as of
May 15, 2009 among Pulte Mortgage LLC and its affiliates (collectively, the
“Seller”), Comerica Bank (“Comerica”), as a buyer and as agent for the other
buyers party thereto from time to time (the “Agent”) and such other buyers
(collectively with Comerica, the “Buyers”).

6.        Assigned Interest:

 

Aggregate Amount of

Commitment/Transactions

for all Buyers

  

Amount of

Commitment/Transactions

Assigned

   Percentage Assigned of Commitment/Transactions $    $    $

Effective Date:                                          , 20         [TO BE
INSERTED BY THE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME                OF                ASSIGNOR]

By:

   

 

Title:

 

 

 

ASSIGNEE

 

[NAME                OF                ASSIGNEE]

By:

   

 

Title:

 

 

 

 

F-2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

Comerica Bank, as Agent

By:

 

 

Title:

 

 

[Consented to:]

 

[NAME OF RELEVANT PARTY]

By:

 

 

Title:

 

 

 

F-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.      Representations and Warranties.

1.1        Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Repurchase Agreement or any other Repurchase Documents, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Repurchase Documents or any Transactions thereunder, (iii) the financial
condition of the Seller, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Repurchase Documents or (iv) the performance
or observance by the Seller, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Repurchase Document.

1.2.        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Buyer under the Repurchase Agreement,
(ii) it satisfies the requirements, if any, specified in the Repurchase
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Buyer, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Repurchase Agreement as a Buyer
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Buyer thereunder, (iv) it has received a copy of the Repurchase
Agreement, together with copies of the most recent financial statements referred
to in Section 15.2(f) thereof or delivered pursuant to Section 16.3 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent, the assignor or any other Buyer, and (v) if it is a Person that is
organized under the Legal Requirements of any jurisdiction other than the United
States of America or any State thereof, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Repurchase Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Buyer, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Repurchase Documents,
and (ii) it will perform in accordance with their terms all of the obligations
that by the terms of the Repurchase Documents are required to be performed by it
as a Buyer.

 

Annex 1-1 to Ex F



--------------------------------------------------------------------------------

2.      Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of Repurchase
Price, Price Differential, fees and other amounts) to the Assignor for amounts
that have accrued to but excluding the Effective Date and to the Assignee for
amounts that have accrued from and after the Effective Date.

3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Michigan.

 

Annex 1-2 to Ex F



--------------------------------------------------------------------------------

SCHEDULE AI

TO Master Repurchase Agreement

APPROVED INVESTORS LIST

as of [                , 2009]

 

Investor   

 

  S&P CP   Rating

 

      

 

Moody’s CP Rating

 

        Related Parent Company         Product Eligibility     

    

                                      

    

                            

    

                                      

    

                            

    

                                      

    

                            

    

                                      

    

                            

    

                                      

    

                            

    

                                      

    

                            

    

                                      

    

                            

    

                                      

    

                                      

 

AI-1



--------------------------------------------------------------------------------

SCHEDULE AR

TO Master Repurchase Agreement

AUTHORIZED SELLER REPRESENTATIVES

LIST EFFECTIVE AS OF                  , 20    

 

Name   Title   Specimen Signature                                               
                                                                               
                                         

 

The above listed Persons are Authorized Seller Representatives, as defined in
the Master Repurchase Agreement dated as of                 , 2009 (as
supplemented, amended or restated from time to time, the “Current Repurchase
Agreement”) among Pulte Mortgage LLC (the “Seller”), Comerica Bank (“Comerica”),
as a buyer and as agent for the other buyers party thereto from time to time
(the “Agent”) and such other buyers (collectively with Comerica, the “Buyers”)
as of the effective date of this list stated above. The Buyers and the Agent, as
well as the Custodian under the Custody Agreement dated                 , 2009
among the Seller, the Agent and LaSalle Trust Services, as documents custodian
(the “Custodian”) shall be entitled to rely on this list until it is superseded
by a newer list signed and furnished by the Seller to the Agent and the
Custodian.

 

AR-1



--------------------------------------------------------------------------------

SCHEDULE BC

TO Master Repurchase Agreement

The Buyers’ Committed Sums

(in dollars)

 

Buyer    Committed Sum

Comerica Bank

   $30,000,000

Bank of America, National Association

   $30,000,000

SunTrust Bank

   $10,000,000

    

    

    

    

    

    

Maximum Aggregate Commitment

   $70,000,000

 

BC-1



--------------------------------------------------------------------------------

SCHEDULE BP

TO Master Repurchase Agreement

LIST OF BASIC PAPERS

The following are the Basic Papers for Purchased Loans:

(a)        the original Mortgage Note, bearing all intervening endorsements to
negotiate it from the original payee named therein to the Seller and endorsed by
the Seller as follows:

Pay To The Order Of

Without Recourse

                                         

                                                     

[signature]

[name, title]

(b)        the recorded original or a Certified Copy of the power of attorney
for each maker of the Mortgage Note who (if any) did not personally execute the
Mortgage Note and for whom the Mortgage Note was executed by an
attorney-in-fact;

(c)        the recorded original or a Certified Copy of the Mortgage securing
such Mortgage Note;

(d)        originals or Certified Copies of all intervening assignments (if any)
reflecting a complete chain of assignment of such Mortgage from the original
mortgagee to the Seller; provided that intervening assignments are not required
for any Mortgage that has been originated in the name of MERS and registered
under the MERS® System; and

(e)        the signed original of a Mortgage Assignment assigning the Mortgage
in blank in a form that is complete so as to be recordable in the jurisdiction
where the Mortgaged Premises are located without the need for completion of any
blanks or supplying of any other information; provided that no Mortgage
Assignment is required for any Mortgage that has been originated in the name of
MERS and registered under the MERS® System with Comerica as “Gestation-Warehouse
Lender”.

 

BP-1



--------------------------------------------------------------------------------

SCHEDULE DQ

TO MASTER Repurchase Agreement

DISQUALIFIERS

“Disqualifier” means any of the following events; after the occurrence of any
Disqualifier, unless it shall have been waived or cured in writing in accordance
with the terms of the Agreement, the Market Value of the affected Purchased Loan
shall be deemed to be zero, and the Agent shall be deemed to have marked such
Purchased Loan to market:

1.        Any event occurs, or is discovered to have occurred, after which the
affected Purchased Loan fails to satisfy any element of the definition of
“Eligible Loan”.

2.        In respect of any Purchased Loan, for any reason whatsoever any of the
Seller’s special representations concerning Purchased Loans set forth in
Section 15.3 applicable to that type of Purchased Loan shall become untrue, or
shall be discovered to be untrue, in any respect.

3.        Any Purchased Loan shall become In Default.

4.        Seven (7) Business Days shall have elapsed after the Purchase Date
upon which a Wet Loan has been sold to the Buyers without all of the Wet Loan’s
Basic Papers having been received by the Custodian.

5.        For any Purchased Loan, any Basic Paper shall have been sent to the
Seller or its designee for correction, collection or other action and shall not
have been returned to the Custodian on or before twenty-one (21) days after it
was so sent to the Seller.

6.        Any Purchased Loan shall be assumed by (or otherwise become the
liability) of, or the real property securing it shall become owned by, any
corporation, partnership or any other entity that is not a natural person or a
trust for natural persons unless payment in full of such Purchased Loan is
guaranteed by a natural person. The Agent, the Buyers and the Custodian may rely
on the Seller’s representation and warranty that no Purchased Loans have been so
assumed by (or otherwise become the liability of) such a Person except as
otherwise specified by written notice(s) to the Custodian.

7.        Any Purchased Loan shall be assumed by (or otherwise become the
liability of), or the real property securing it shall become owned by, an
Affiliate of the Seller or any of the Seller’s or its Affiliates’ directors,
managers, members or officers. The Agent, the Buyers and the Custodian may rely
on the Seller’s representation and warranty that no Purchased Loans have been so
assumed by (or otherwise become the liability of) such a Person except as
otherwise specified by written notice(s) to the Custodian.

8.        Any Purchased Loan shipped to an Approved Investor shall not be paid
for or returned to the Custodian or the Agent (whichever shipped it) on or
before forty-five (45) days after it is shipped.

 

DQ-1



--------------------------------------------------------------------------------

9.        More than ninety (90) days shall have elapsed since the Purchase Date
of any Conforming Mortgage Loan, or more than sixty (60) days shall have elapsed
since the Purchase Date of any Jumbo Mortgage Loan or Super Jumbo Mortgage Loan.

10.      Any Purchased Loan that is shipped to the Seller for correction of one
or more Basic Documents when the Market Value of all Purchased Loans so shipped
to the Seller exceeds five (5%) of the Maximum Aggregate Commitment (or such
greater amount as approved by the Agent in its sole discretion).

11.      Any Purchased Loan is listed on a Custodian’s Exception Report and the
Agent has not exercised its discretion to exclude such Purchased Loan from the
list of Disqualifiers under Section 22.8(a) (for the avoidance of doubt, this
means a Purchased Loan is subject to discrepancies, inconsistencies or has
documents that are incomplete).

12.      The terms and conditions of any Purchased Loan has been amended,
modified or waived (except to correct errors or omissions in Loan Papers), or
any claim in respect of any Purchased Loan has been settled or compromised, or
Seller has accepted other than cash or the exchange of comparable Purchased
Loans (which is concurrently sold by the Seller to the Buyers) in liquidation of
any Purchased Loan, in each case without the written consent of the Agent given
on a case-by-case basis.

13.      Agent has notified Seller that such Purchased Loan is, for any other
reason in Agent’s good faith, reasonable (from the perspective of a residential
mortgage loan warehouse facility provider) business judgment, ineligible.

 

DQ-2



--------------------------------------------------------------------------------

SCHEDULE EL

TO Master Repurchase Agreement

ELIGIBLE LOANS

“Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans, Jumbo Mortgage Loans and Wet Loans that satisfy all criteria for
Eligible Loans set forth on this Schedule EL and are not subject to a
Disqualifier. Each Mortgage Loan must be secured by a first priority Lien on its
related Mortgaged Premises. It may bear interest at a fixed interest rate, at a
fluctuating interest rate or at a fixed or fluctuating interest rate for part of
its term followed, respectively, by a fluctuating or fixed interest rate for the
remainder of its term. No Mortgage Loan shall be an Eligible Loan at any time:

(1)        If the Mortgaged Premises securing it is a mobile home, manufactured
housing, or cooperative housing unit.

(2)        That contains or is otherwise subject to any contractual restriction
or prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.

(3)        If any of its owners-mortgagors is a corporation, partnership or any
other entity that is not a natural person or a trust for natural persons unless
its full payment when due is guaranteed by a natural person.

(4)        If any of its owner-mortgagors is an Affiliate of the Seller or any
of the Seller’s or any such Affiliate’s directors, members, or appointed
officers.

(5)        Whose related Mortgaged Premises are not covered by a Hazard
Insurance Policy.

(6)        That is a construction, rehabilitation or commercial loan. The Agent,
the Buyers and the Custodian may rely on the Seller’s representation and
warranty that no Purchased Loan is such a loan.

(7)        In the case of a Jumbo Mortgage Loan, (i) has a loan-to-value ratio
greater than 80% or a cumulative loan-to-value ratio greater than 90%, (ii) has
a FICO score less than 700, (iii) is not fully documented as to income or asset
values, (iv) is not eligible for purchase by two Approved Investors with
short-term unsecured obligations rated not lower than A-1/P-1, or (v) has not
been prior approved by an Approved Investor for purchase except, in the case of
a Jumbo Mortgage Loan, in cases where the Seller has delegated underwriting
guaranties for Mortgage Loans with an original principal balance up to One
Million dollars ($1,000,000).

(8)        That was originated more than forty-five (45) days before its
Purchase Date.

 

EL-1



--------------------------------------------------------------------------------

  (9)        That is In Default or ever was In Default.

(10)        That contains any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent, the Buyers and
the Custodian may rely on the Seller’s representation and warranty that any
Mortgage Loan duly sold to the Buyers amortizes over time.

(11)        In connection with the origination of which a policy of
single-premium life insurance on the life of a mortgagor, borrower or guarantor
was purchased.

(12)        That (i) is subject to the special Truth-in-Lending disclosure
requirements imposed by Section 32 of Regulation Z of the Federal Reserve Board
(12 C.F.R. § 226.32) or any similar state or local Law relating to high interest
rate credit or lending transactions or (ii) contains any term or condition, or
involves any loan origination practice, that (a) has been defined as “high
cost”, “high risk”, “predatory”, “covered”, “threshold” or a similar term under
any such applicable federal, state or local law, (b) has been expressly
categorized as an “unfair” or “deceptive” term, condition or practice in any
such applicable federal, state or local law (or the regulations promulgated
thereunder) or (c) by the terms of such Law exposes assignees of Mortgage Loans
to possible civil or criminal liability or damages or exposes any Buyer or the
Agent to regulatory action or enforcement proceedings, penalties or other
sanctions. The Agent, the Buyers and the Custodian may rely on the Seller’s
representation and warranty that no Purchased Loan is such a loan.

(13)        That the Seller or any Affiliate has previously warehoused with any
other Person, whether under a lending arrangement or an arrangement involving a
sale in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without the Seller’s having
any conditional repurchase or other recourse obligation, and that was rejected
or became ineligible or disqualified to be lent against or purchased and held by
such other Person. The Agent, the Buyers and the Custodian may rely on the
Seller’s representation and warranty that no Purchased Loan is such a loan.

(14)        That the Seller or any Affiliate sold and transferred, or attempted
to sell and transfer, to any other Person.

(15)        That has a loan to value ratio greater than eighty percent
(80%) unless such Mortgage Loan is guaranteed by VA or is insured by FHA or
private mortgage insurance provided by a provider acceptable to the Agent
provided, however, that a Conforming Mortgage Loan may have a loan-to-value
ratio greater than 80% (but not more than 100%), so long as the portion of such
Conforming Mortgage Loan in excess of 80% of the value of the related Mortgaged
Premises is covered by mortgage insurance acceptable to Agent.

 

EL-2



--------------------------------------------------------------------------------

(16)        Except qualifying FHA Loans and VA Loans, that has a cumulative
loan-to-value ratio greater than one hundred percent (100%).

(17)        Unless all of the Seller’s right, title and interest in and to the
Purchased Loan is subject to a first priority perfected security interest in
favor of the Agent for the benefit of the Buyers subject to no other liens,
security interests, charges or encumbrances other than the Seller’s right to
repurchase the Purchased Loan hereunder.

(18)        Unless all the representations and warranties set forth in this
Agreement, including, without limitation, Section 15.3 and Schedule 15.3, are
true and correct with respect to such Purchased Loan at all times on and after
the related Purchase Date.

(19)        That is not covered by an Investor Commitment or Hedge Agreement.

(20)        That has an original term to stated maturity of more than thirty
(30) years.

(21)        As to which any Disqualifier exists.

(22)        That was previously a Purchased Loan (except as a Wet Loan).

 

EL-3



--------------------------------------------------------------------------------

SCHEDULE 1.2

TO MASTER REPURCHASE AGREEMENT

Account Numbers

 

Funding Account

 

 

Operating Account

 

 

Repurchase Settlement Account        

 

 

 

Sch 1.2-1



--------------------------------------------------------------------------------

SCHEDULE 15.2(f)

TO Master Repurchase Agreement

MATERIAL ADVERSE CHANGES AND CONTINGENT LIABILITIES

 

Sch 15.2(f)-1



--------------------------------------------------------------------------------

SCHEDULE 15.2(g)

TO Master Repurchase Agreement

PENDING LITIGATION

 

Sch 15.2(g)-1



--------------------------------------------------------------------------------

SCHEDULE 15.2(n)

TO MASTER REPURCHASE AGREEMENT

EXISTING LIENS

 

15.2(o)-1



--------------------------------------------------------------------------------

SCHEDULE 15.2(s)

TO MASTER REPURCHASE AGREEMENT

COMPLIANCE INFORMATION

 

 

Correct Legal Name

  

 

Address

  

 

Type of

Organization

  

 

Jurisdiction of

Organization

  

 

Tax identification number and other identification numbers

                                                                 

 

15.2(o)-1



--------------------------------------------------------------------------------

SCHEDULE 15.3

TO MASTER REPURCHASE AGREEMENT

SPECIAL REPRESENTATIONS AND WARRANTIES WITH RESPECT TO EACH

PURCHASED LOAN

As of the related Purchase Date, for each Purchased Loan the Seller makes the
following representations and warranties:

(a)          The information with respect to each Purchased Loan set forth in
the related Mortgage Loan Transmission File is true and correct as of the date
specified in all material respects.

(b)          The Seller is the sole legal and equitable owner of such Purchased
Loan (except in the case of MERS Designated Loans, as to which MERS, as nominee
for the Seller and its successors and assigns, is the record owner), such
Purchased Loan is a first priority Lien, free and clear of all Liens other than
Permitted Encumbrances, and Seller has full right to sell such Purchased Loan to
the Buyers.

(c)          All Purchased Loans, including Wet Loans, have been duly authorized
and validly created.

(d)          Each of the Purchased Loans sold to the Buyers by the Seller
complies with all of the requirements of this Agreement and the Custody
Agreement and is genuine and what it purports to be.

(e)          All information concerning each item or grouping of Purchased Loans
listed in any Loan Schedule or in a Mortgage Loan Transmission File sent to the
Agent or the Custodian was, is and/or shall be (as applicable) true and complete
in all material respects as of the date of such Loan Schedule or Mortgage Loan
Transmission File.

(f)          The Seller has complied and will continue to comply in all material
respects with all Legal Requirements relating to each Purchased Loan.

(g)          Each Mortgage Note and Mortgage related to a Purchased Loan,
including Wet Loans, has been duly (i) endorsed or assigned to the Seller and
(ii) endorsed or assigned by the Seller in blank (assignment of the Mortgage in
blank is not required when MERS is designated in the Mortgage as the original
mortgagee or the nominee of the original mortgagee, its successors and assigns)
and delivered (or in the case of Wet Loans are in the process of being
delivered) to the Custodian.

(h)          All Basic Papers for each Purchased Loan (except Wet Loans) will be
transmitted to the Custodian with the Mortgage Loan Transmission File with which
it is submitted for purchase.

(i)          Each assignment to the Agent of the Lien securing any Purchased
Loan will be in proper and sufficient form for recording in the appropriate
government office in the U.S. jurisdiction where the related Mortgaged Premises
are located (no such assignment is required for any Mortgage that has been
originated in the name of MERS and registered under the MERS® System).

 

Sch 15.3 - 1



--------------------------------------------------------------------------------

(j)          The Seller has and will continue to have the requisite limited
liability company, power and authority to sell the Purchased Loans to the
Buyers, and the Purchased Loans sold and to be sold to the Buyers by the Seller
under this Agreement or pursuant to it may be further sold, resold, assigned and
reassigned to any Person or Persons without any requirement for the further
consent of the Seller or the consent of any other party to any of the Loan
Papers or obligated in respect of the Purchased Loans.

(k)         Each Purchased Loan is secured by a Lien having the priority
represented by the Seller to the Agent or the Custodian, subject only to the
Permitted Encumbrances, until that Purchased Loan shall have been repurchased by
the Seller.

(l)          Each Purchased Loan is covered by an ALTA mortgage title insurance
policy or such other form of title insurance as is acceptable to Fannie Mae or
Freddie Mac, issued by and constituting the valid and binding obligation of a
title insurer that is generally acceptable to prudent mortgage lenders who
regularly originate or purchase Mortgage Loans comparable to the Purchased Loans
that are for sale to prudent investors in the secondary market in which
investors invest in Mortgage Loans such as the Purchased Loan insuring the
Seller, its successors and assigns, as to the first priority of the Lien of the
Mortgage on the related Mortgaged Premises, in an amount equal to the original
principal amount of such Purchased Loan. The Seller is the sole named insured of
such mortgage title insurance policy, the assignment to the Agent of the
Seller’s interest in such policy does not require the consent of or notice to
the insurer (or such consent has been obtained or notice given), and such policy
is and will be in full force and effect and inure to the benefit of the Agent as
and when such Purchased Loan is sold to the Buyers. No claims have been made
under such policy and no prior holder of the Purchased Loan, including the
Seller, has done, by act or omission, anything that would impair the coverage of
such policy.

(m)        The improvements on the Mortgaged Premises consist of a completed
single family residence, and the Mortgaged Premises securing each Purchased Loan
are capable of being lawfully occupied under applicable Laws, all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of such Mortgaged Premises and, with respect to the use and
occupancy of the same, including certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate Governmental
Authority.

(n)         The Seller has no knowledge of any circumstances or conditions with
respect to the Mortgage, the Mortgaged Premises or the Customer in respect of
any Purchased Loan (other than the Customer’s credit standing) that can
reasonably be expected to cause private institutional investors that regularly
invest in Mortgage Loans similar to such Purchased Loan to regard such Purchased
Loan as an unacceptable investment or adversely affect the value or
marketability of such Purchased Loan to other similar institutional investors.

 

Sch 15.3 - 2



--------------------------------------------------------------------------------

(o)          Each Purchased Loan’s Mortgage contains an enforceable provision
for acceleration of the maturity of the unpaid principal balance thereof in the
event that the Mortgaged Premises are sold or transferred without the prior
written consent of the holder thereof.

(p)          No Purchased Loan is a graduated payment Mortgage Loan or has a
shared appreciation or other contingent interest feature.

(q)          All interest rate adjustments, if any, in respect of each Purchased
Loan have been made in compliance with applicable Law and the terms of the
related Mortgage Note, and any interest required to be paid pursuant to
applicable Law has been properly paid and credited.

(r)          No Customer in respect of any Purchased Loan has notified the
Seller, and the Seller has no knowledge, of any relief requested by or allowed
to such Customer under the Servicemembers’ Civil Relief Act of 2003.

(s)          The Seller used no selection procedures that identified the
Eligible Loans relating to a Transaction as being less desirable or valuable
than other comparable assets in the Seller’s portfolio on the related Purchase
Date, and no Purchased Loan was selected for inclusion in a Transaction on any
basis that was intended to have a material adverse effect on the Buyers or the
Agent.

(t)           No Purchased Loan is subject to a bankruptcy plan.

(u)          Each Purchased Loan is a “qualified mortgage” within the meaning of
§860G(a)(3) of the Internal Revenue Code.

(v)          All Purchased Loans and all related papers included in the
Purchased Loans:

1          were originated by the Seller, a duly licensed mortgage lender in the
ordinary course of its business;

2          have been made in compliance with all applicable requirements of the
Real Estate Settlement Procedures Act, the Equal Credit Opportunity Act, the
federal Truth-In-Lending Act, the Fair Credit Billing Act, the Fair Credit
Reporting Act, related statutes and regulations and all applicable Legal
Requirements under usury, truth-in-lending, equal credit opportunity and all
other Laws, and the continued compliance of the Purchased Loans is not affected
by their sale to the Buyers;

3          are the legal, valid and binding obligations of the respective
Customers who entered into them and are and will continue to be valid and
enforceable in accordance with their terms, without any claim, right of
rescission, counterclaim, defense or offset, including any claim or defense of
usury, except as such enforceability may be limited by bankruptcy and other laws
affecting the rights of creditors generally and by principles of equity,
excepting rights that, by

 

Sch 15.3 - 3



--------------------------------------------------------------------------------

applicable law, cannot be waived, and neither the operation of any of their
respective contract terms nor the exercise of any right thereunder will render
any of them partly or wholly unenforceable or subject to any such claim, right
of rescission, counterclaim, defense or offset, and no such claim, right of
rescission, counterclaim, defense or setoff has been asserted;

4          have not been modified or amended and none of their requirements has
been waived, except as expressly and completely reflected in the applicable Loan
Papers furnished to the Custodian;

5          have fair market values equal to or greater than the Purchase Price
respectively attributed or allocated to them under this Agreement on the
Purchase Date;

6          comply and will continue to comply with the terms of this Agreement
and the Custody Agreement;

7          were not originated in, and are not subject to the laws of, any
jurisdiction whose laws (i) make unlawful their sale to the Buyers pursuant to
this Agreement, or (ii) render the Purchased Loans unenforceable;

8          are in full force and effect and have not been satisfied or
subordinated in whole or in part or rescinded, and the residential real property
securing each Purchased Loan has not been partially or completely released from
the Lien of such Purchased Loan;

9          evidence and are each secured by a valid first Lien in favor of the
Seller on real property securing the amount owed by the Customer(s) under the
related Mortgage, subject only to Permitted Encumbrances;

     10           are each executed in full accordance with all requirements of
the applicable Laws of the jurisdiction in which the related Mortgaged Premises
are located, with the Mortgage for each being (i) duly acknowledged and sealed
by such official and in such manner and form as to be both recordable and
effective under such Laws to give such constructive notice to all Persons as
shall be necessary to establish and continue the Lien of such Mortgage with the
priority that the Seller represents it has to the Agent and (ii) so recorded (or
in the process of being recorded), and with the Mortgage Note, Mortgage and all
related papers executed with the genuine original signature(s) of the
Customer(s) obligated on such Purchased Loan, and all parties to each such
Purchased Loan had full legal capacity to execute it;

     11           are secured by real property improved by a one-, two-, three-
or four-family residence;

     12           are the subject of a Current Appraisal or a Current Broker’s
Price Opinion of which the Seller has possession and will make available to the
Custodian on request, and the Seller has in its possession and will make
available to the Custodian on request evidence of the Mortgaged Premises’ value
and how it was determined;

 

Sch 15.3 - 4



--------------------------------------------------------------------------------

    13           are not subject to the Home Ownership and Equity Protection Act
of 1994;

(w)          As to each Purchased Loan and its Loan Papers:

1          the Loan Papers contain customary and enforceable provisions so as to
render the rights and remedies of their holder adequate for the realization
against the Purchased Loan of the benefits of the security intended to be
provided by it;

2          there is only one original executed Mortgage Note, and, except in the
case of Wet Loans, that original has been delivered to the Custodian;

3          none of its makers or mortgagors is an Affiliate of the Seller or any
of its or its Subsidiaries’ directors or officers; and

4          they do not contain any term or condition such that the repayment
schedule results in the outstanding principal balance increasing over time,
rather than amortizing, whether or not such Purchased Loan is deemed to be an
“option ARM”, “negative amortization” or “graduated payment” loan. The Agent and
the Custodian may rely on the Seller’s representation and warranty that any
Purchased Loan amortizes over time.

(x)          Each Mortgage is a Lien on the premises and property described in
it having the priority represented to the Agent, and the description of the
Mortgaged Premises in each Mortgage is legally adequate and each Purchased Loan
has been fully advanced in its face amount.

(y)          No Purchased Loan is In Default except as to which the Seller has
given notice to the Agent (by reporting Purchased Loans that are delinquent
Mortgage Loans).

(z)          The Mortgaged Premises in each Mortgage is insured by a fire and
extended perils insurance policy and such other hazards as are customary in the
area where the Mortgaged Property is located or customary under the Seller’s
servicing procedures and the amount of the insurance is in the amount of the
full insurable value of the Mortgaged Property on a replacement cost basis or
the unpaid balance of the Mortgage Loans, whichever is less. If the Mortgaged
Property is in an area identified by any federal governmental authority as
having special flood hazards, and flood insurance is available, a flood
insurance policy meeting the current guidelines of the Federal Insurance
Administration is in effect. All such insurance policies (collectively, the
“hazard insurance policy”) contain a standard mortgage clause naming the
originator and its successors and assigns (including subsequent owners of the
Mortgage Loan), as mortgagee.

 

Sch 15.3 - 5



--------------------------------------------------------------------------------

(aa)          Each Purchased Loan is covered by an Investor Commitment or Hedge
Agreement.

* * * * * * * *

As used in the this Schedule 15.3, the following terms have the following
meanings:

“Appraisal” means an appraisal by a licensed appraiser selected in accordance
with Agency guidelines and not identified to the Seller as an unacceptable
appraiser by an Agency, and who is recognized and experienced in estimating the
value of property of that same type in the community where it is located, and
who, unless approved by the Agent on a case-by-case basis, is not a member,
manager, director, officer or employee of the Seller or any Affiliate of the
Seller, or related as a parent, sibling, child or first cousin to any of the
Seller’s or any such Affiliate’s respective directors or officers or any of
their spouses, a signed copy of the written report of which appraisal is in the
possession of the Seller or the applicable Servicer.

“Broker’s Price Opinion” means the written opinion of the value of a tract or
parcel of real property improved by a one-, two-, three- or four-family
residence securing a Mortgage Loan, issued by a real estate broker duly licensed
as such by the jurisdiction in which the subject property is located that is
reasonably acceptable to the Agent and that is not an Affiliate of the Seller or
a director, member, manager, officer or employee of the Seller or any of its
Affiliates, selected reasonably and in good faith by the Seller.

“Current Appraisal” means an Appraisal dated no earlier than ninety (90) days
(or such longer period, if any, as the Agent shall approve) before the relevant
Determination Date.

“Current Broker’s Price Opinion” means a Broker’s Price Opinion dated no earlier
than ninety (90) days (or such longer period, if any, as the Agent shall
approve) before the relevant Determination Date.

 

Sch 15.3 - 6



--------------------------------------------------------------------------------

SCHEDULE 23

TO Master Repurchase Agreement

Buyers’ Addresses for Notice

As of May 15, 2009

 

(Comerica Bank’s address appears in Article

23.)

 

Sch 23 - 1